EXHIBIT 10.1
COMFORMED COPY


--------------------------------------------------------------------------------

CUSIP Number: 60819EAF1




CREDIT AGREEMENT


Dated as of September 25, 2013


among


MOHAWK INDUSTRIES, INC.


and


CERTAIN OF ITS SUBSIDIARIES,
as Borrowers,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender
and an L/C Issuer,


and


The Other Lenders Party Hereto




WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Lead Bookrunners

BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.
and
SUNTRUST BANK,
as Syndication Agents


BARCLAYS BANK PLC,
MIZUHO BANK, LTD.,
REGIONS FINANCIAL CORPORATION,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
U.S. BANK, NATIONAL ASSOCIATION,
as Documentation Agents



--------------------------------------------------------------------------------


21695018.1

--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
Section
 
Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1


 
1.01
Defined Terms
1


 
1.02
Other Interpretive Provisions
37


 
1.03
Accounting Terms
38


 
1.04
Rounding
38


 
1.05
Exchange Rates; Currency Equivalents
39


 
1.06
Additional Alternative Currencies
39


 
1.07
Change of Currency
40


 
1.08
Times of Day
40


 
1.09
Letter of Credit Amounts
41


ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
41


 
2.01
Loans
41


 
2.02
Borrowings, Conversions and Continuations of Loans
41


 
2.03
Letters of Credit
43


 
2.04
Swing Line Loans
52


 
2.05
Prepayments
55


 
2.06
Termination or Reduction of Commitments
57


 
2.07
Repayment of Loans
57


 
2.08
Interest
57


 
2.09
Fees
58


 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
58


 
2.11
Evidence of Debt
59


 
2.12
Payments Generally; Administrative Agent’s Clawback
60


 
2.13
Sharing of Payments by Lenders
62


 
2.14
Designated Borrowers; Agency of Company for Designated Borrowers
62


 
2.15
Increase in Commitments
64


 
2.16
Cash Collateral
66


 
2.17
Defaulting Lenders
67


 
2.18
Designation of Subsidiaries
68


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
69


 
3.01
Taxes
70




i

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)

 
Section
 
Page
 
3.02
Illegality
74


 
3.03
Inability to Determine Rates
74


 
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
75


 
3.05
Compensation for Losses
77


 
3.06
Mitigation Obligations; Replacement of Lenders
77


 
3.07
Survival
78


ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
78


 
4.01
Conditions of Initial Credit Extension
78


 
4.02
Conditions to all Credit Extensions
80


ARTICLE V. REPRESENTATIONS AND WARRANTIES
80


 
5.01
Existence, Qualification and Power
81


 
5.02
Authorization; No Contravention
81


 
5.03
Governmental Authorization; Other Consents
81


 
5.04
Binding Effect
81


 
5.05
Financial Statements; No Material Adverse Effect; Casualty Events
81


 
5.06
Litigation
82


 
5.07
No Default
82


 
5.08
Ownership of Property
82


 
5.09
Environmental Compliance
82


 
5.10
Taxes
82


 
5.11
ERISA Compliance
82


 
5.12
Subsidiaries; Equity Interests
83


 
5.13
Margin Regulations; Investment Company Act
83


 
5.14
Disclosure
84


 
5.15
Compliance with Laws
84


 
5.16
Taxpayer Identification Number; Other Identifying Information
84


 
5.17
Intellectual Property; Licenses, Etc
84


 
5.18
Solvency
84


 
5.19
Representations as to Foreign Obligors
84


 
5.20
OFAC
85


ARTICLE VI. AFFIRMATIVE COVENANTS
85


 
6.01
Financial Statements
85


 
6.02
Certificates; Other Information
86


 
6.03
Notices
88




ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)

 
Section
 
Page
 
6.04
Payment of Taxes and Claims
88


 
6.05
Preservation of Existence, Etc
89


 
6.06
Maintenance of Properties
89


 
6.07
Maintenance of Insurance
89


 
6.08
Compliance with Laws
89


 
6.09
Books and Records
89


 
6.10
Inspection Rights
89


 
6.11
Use of Proceeds
90


 
6.12
Compliance with Environmental Laws
90


 
6.13
Approvals and Authorizations
90


 
6.14
Notices Regarding Subsidiaries; Covenant to Guarantee
90


 
6.15
Further Assurances
92


 
6.16
Extended Letters of Credit
92


 
6.17
Corporate Ratings
92


ARTICLE VII. NEGATIVE COVENANTS
92


 
7.01
Liens
92


 
7.02
Investments
95


 
7.03
Indebtedness
97


 
7.04
Fundamental Changes
99


 
7.05
Dispositions
101


 
7.06
Restricted Payments
103


 
7.07
Change in Nature of Business
103


 
7.08
Transactions with Affiliates
103


 
7.09
Burdensome Agreements
104


 
7.10
Use of Proceeds
106


 
7.11
Accounting Changes; Organizational Documents
106


 
7.12
Financial Covenants
106


 
7.13
Receivables Financing Subsidiaries
106


ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
106


 
8.01
Events of Default
106


 
8.02
Remedies Upon Event of Default
108


 
8.03
Application of Funds
109


ARTICLE IX. ADMINISTRATIVE AGENT
110


 
9.01
Appointment and Authority
110




iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)

 
Section
 
Page
 
9.02
Rights as a Lender
110


 
9.03
Exculpatory Provisions
110


 
9.04
Reliance by Administrative Agent
111


 
9.05
Notice of Default
112


 
9.06
Delegation of Duties
112


 
9.07
Resignation of Administrative Agent
112


 
9.08
Non-Reliance on Administrative Agent and Other Lenders
113


 
9.09
No Other Duties, Etc
114


 
9.10
Administrative Agent May File Proofs of Claim
114


 
9.11
Guaranty Matters
114


 
9.12
Lender Cash Management Agreements and Lender Hedge Agreements
115


ARTICLE X. MISCELLANEOUS
115


 
10.01
Amendments, Etc
115


 
10.02
Notices; Effectiveness; Electronic Communication
116


 
10.03
No Waiver; Cumulative Remedies; Enforcement
118


 
10.04
Expenses; Indemnity; Damage Waiver
119


 
10.05
Payments Set Aside
121


 
10.06
Successors and Assigns
121


 
10.07
Treatment of Certain Information; Confidentiality
125


 
10.08
Right of Setoff
126


 
10.09
Interest Rate Limitation
126


 
10.10
Counterparts; Integration; Effectiveness
126


 
10.11
Survival of Representations and Warranties
127


 
10.12
Severability
127


 
10.13
Replacement of Lenders
127


 
10.14
Governing Law; Jurisdiction; Etc
128


 
10.15
Waiver of Jury Trial
129


 
10.16
No Advisory or Fiduciary Responsibility
129


 
10.17
Electronic Execution of Assignments and Certain Other Documents
130


 
10.18
USA PATRIOT Act
130


 
10.19
Judgment Currency
130


 
10.20
Release and Reinstatement of Guaranties
130


 
10.21
Limitation on Obligations of Foreign Obligors
131


 
10.22
Each Lender a PMP
132




iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)

 
Section
 
Page
 
10.23
Release of Guaranties
132


 
10.24
ENTIRE AGREEMENT
133


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




v

--------------------------------------------------------------------------------


SCHEDULES
 
 
 
 
 
 
 
 
1.01(a)
 
Applicable Designee
 
1.01(b)
 
Foreign Borrower Sublimits
 
1.01(c)
 
Mandatory Cost Formulae
 
1.01(d)
 
Existing Letters of Credit
 
1.01(e)
 
L/C Issuer Sublimits
 
2.01
 
Commitments and Applicable Percentages
 
5.11(d)
 
Pension Plans
 
5.12
 
Subsidiaries; Other Equity Investments
 
5.16
 
Identification Numbers for Foreign Borrowers
 
7.01
 
Existing Liens
 
7.02
 
Existing Investments
 
7.03
 
Existing Indebtedness
 
7.08(e)
 
Transactions with Affiliates
 
7.09
 
Burdensome Agreements
 
10.02
 
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
 
EXHIBITS
 
 
 
 
 
 
 
 
Form of
 
 
 
 
 
A
Committed Loan Notice
 
B
Swing Line Loan Notice
 
C-1
Revolving Credit Loan Note
 
C-2
Swing Line Loan Note
 
D
Compliance Certificate
 
E
Assignment and Assumption
 
F-1
Domestic Guaranty
 
F-2
Foreign Guaranty
 
G-1
Designated Borrower Request and Assumption Agreement
 
G-2
Designated Borrower Notice



    
    
    
    
    
    



vi

--------------------------------------------------------------------------------



CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of September 25, 2013
among MOHAWK INDUSTRIES, INC., a Delaware corporation (the “Company”), ALADDIN
MANUFACTURING CORPORATION, a Delaware corporation (“Aladdin”), DAL-TILE
DISTRIBUTION, INC., a Delaware corporation (“Dal-Tile”), certain other Wholly
Owned Domestic Subsidiaries of the Company that are Restricted Subsidiaries that
become party hereto pursuant to Section 2.14 (each a “Designated Domestic
Borrower” and, collectively, with the Company, Aladdin and Dal-Tile, the
“Domestic Borrowers”), MOHAWK UNITED INTERNATIONAL B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat
(statutaire zetel) in Oisterwijk, the Netherlands and its office at
Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands, and registered with the
Trade Register of the Chambers of Commerce under number 17229715 (“Mohawk BV”),
MOHAWK FOREIGN HOLDINGS S.À R.L., a company organized and existing under the
laws of Luxembourg as a société à responsibilité limitée (“Mohawk Foreign”),
MOHAWK INTERNATIONAL HOLDINGS S.À R.L., a company organized and existing under
the laws of Luxembourg as a société à responsibilité limitée (“Mohawk
International”), MOHAWK FOREIGN FUNDING S.À R.L., a company organized and
existing under the laws of Luxembourg as a société à responsibilité limitée
(“Mohawk Funding”), UNILIN BVBA, a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) organized under the laws of Belgium
(“Unilin”), certain other Wholly Owned Foreign Subsidiaries of the Company that
are Restricted Subsidiaries that become party hereto pursuant to Section 2.14
(each a “Designated Foreign Borrower” and, collectively, with Mohawk BV, Mohawk
Foreign, Mohawk International, Mohawk Funding and Unilin, the “Foreign
Borrowers” and, collectively, with the Domestic Borrowers, the “Borrowers”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender and an L/C Issuer.
The Company has requested that the Lenders, the Swing Line Lender and the L/C
Issuers provide a revolving credit facility, and the Lenders, the Swing Line
Lender and the L/C Issuers are willing to do so on the terms and conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2006 Indenture” means that certain indenture dated as of January 9, 2006 (as
supplemented by that first supplemental indenture dated as of January 17, 2006)
by and between the Company, as issuer, and U.S. Bank National Association (as
successor to SunTrust Bank), as trustee.
“2013 Indenture” means that certain indenture dated as of January 31, 2013 (as
supplemented by that first supplemental indenture dated as of January 31, 2013)
by and between the Company, as issuer, and U.S. Bank National Association, as
trustee.
“Act” has the meaning specified in Section 10.18.
“Additional Lender” has the meaning specified in Section 2.15(b).

1

--------------------------------------------------------------------------------



“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent or any other form
approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 10.19.
“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euro,
Sterling, Hong Kong Dollars, Singapore Dollars and each other currency (other
than Dollars) that is approved in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
“Applicable Cash Balance” means, as of any date of determination, an amount
equal to the lesser of:
(a) $250 million, and
(b) the sum (without duplication) of:
(i)    100% of the unrestricted cash and Cash Equivalents of the Company and its
Domestic Subsidiaries held in the United States as of such date of
determination;
plus
(ii)    an amount, as of such date of determination, equal to the lesser of:
(A) 100% of the aggregate amount of unrestricted cash and Cash Equivalents of
Foreign Subsidiaries that are Restricted Subsidiaries; and
(B) the aggregate principal amount of the outstanding Loans made to any of the
Foreign Borrowers;
plus

2

--------------------------------------------------------------------------------



(iii)    an amount, as of such date of determination, equal to 65% of (A) the
amount unrestricted cash and Cash Equivalents of the Foreign Subsidiaries that
are Restricted Subsidiaries less (B) the amount yielded by clause (ii) above;
provided that if the Company certifies to the Administrative Agent and the
Lenders, in form and substance satisfactory to the Administrative Agent, as of
the applicable date of determination (it being understood that such
certification shall be renewed on each successive date of determination), that
the Company is able to cause its Foreign Subsidiaries that are Restricted
Subsidiaries to dividend or distribute 100% of their unrestricted cash to the
Company without any tax liability with respect to such distributions or any
other restrictions on such distributions, then the percentage specified in
clause (iii) above shall be changed from “65%” to “100%”.
“Applicable Designee” means any Affiliate of a Lender (including the Swing Line
Lender) designated thereby from time to time by written notice to and with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) to lend all or any portion of such Lenders’ Applicable
Percentage of Borrowings under this Agreement; provided that no such designation
shall relieve such Lender from its obligations to provide any portion of a
Borrowing required to be provided by such Lender hereunder. Schedule 1.01(a)
sets forth the Applicable Designee of each Lender as of the Closing Date.
“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.19(a).
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by such Lender’s Commitment at such time, subject to adjustment as provided in
Section 2.17. If the Commitment of each Lender and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02 or if the Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Commitment of such Lender most recently
in effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon (a) the Consolidated Net Leverage Ratio, as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b), or (b) the Rating Level, whichever results in more favorable
pricing to the Borrowers:
Applicable Rate




Pricing
Level


 
 




Rating
Level


 
 




Consolidated Net
Leverage Ratio


 
 




Commitment
Fee




 
 
Eurocurrency
Rate
Loans/Letter
of Credit Fees


 
 




Base
Rate Loans


1
 
 
I
 
 
<1.25:1
 
 
0.125%
 
 
1.000%
 
 
0.000%
2
 
 
II
 
 
≥1.25:1 but <1.75:1
 
 
0.150%
 
 
1.125%
 
 
0.125%
3
 
 
III
 
 
≥1.75:1 but <2.50:1
 
 
0.175%
 
 
1.250%
 
 
0.250%
4
 
 
IV
 
 
≥2.50:1 but <3.25:1
 
 
0.200%
 
 
1.500%
 
 
0.500%
5
 
 
V
 
 
≥3.25:1
 
 
0.250%
 
 
1.750%
 
 
0.750%


3

--------------------------------------------------------------------------------



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 5 shall apply with respect to
both Facilities as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered. Any
increase or decrease in the Applicable Rate resulting from a change in the
Rating Level shall become effective on the date of announcement of any change in
the Moody’s Rating or the S&P Rating that results in such change in the Rating
Level. The Applicable Rate in effect from the Closing Date until the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a) for the fiscal quarter ending September
28, 2013, shall be determined based upon Pricing Level 4.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the Swing
Line Lender or the applicable L/C Issuer, as the case may be, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
“Appropriate Lender” means, at any time, (a) with respect to the Facility, a
Lender that has a Commitment or holds a Loan at such time, (b) with respect to
the Letter of Credit Sublimit, (i) a L/C Issuer and (ii) while any Letters of
Credit issued pursuant to Section 2.03(a) remain outstanding, the Lenders and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii)
if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and SunTrust Robinson
Humphrey, Inc., each in their capacity as a joint lead arranger and joint lead
bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

4

--------------------------------------------------------------------------------



“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, comprehensive
income (loss), shareholders’ equity and cash flows for such fiscal year of the
Company and its Subsidiaries, including the notes thereto.
“Australian Dollars” means the lawful money of Australia.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.06, and (c) the date of termination of the
Commitment of each Lender and of the obligation of the L/C Issuers to make L/C
Credit Extensions pursuant to Section 8.02.
“Available Liquidity” means, as of any date of determination, the maximum Dollar
amount permitted to be drawn under the Commitments on such date plus the
aggregate Dollar amount of unrestricted cash and Cash Equivalents on the balance
sheet of the Company and its Restricted Subsidiaries as of such date of
determination (it being understood and agreed that if such date of determination
is the date upon which a Foreign Subsidiary is designated (or redesignated) as
an Unrestricted Subsidiary, the aggregate Dollar amount of unrestricted cash and
Cash Equivalents of the Subsidiary being so designated and its Subsidiaries
shall not be included for purposes of determining the Available Liquidity).
“Base Rate” means for any day a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%, and (c) the Eurocurrency Rate plus 1.00%. For
purposes hereof: “Prime Rate” shall mean, at any time, the rate of interest per
annum publicly announced or otherwise identified from time to time by Wells
Fargo at its principal office in Charlotte, North Carolina as its prime rate.
Each change in the Prime Rate shall be effective as of the opening of business
on the day such change in the Prime Rate occurs. The parties hereto acknowledge
that the rate announced publicly by Wells Fargo as its Prime Rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) (A)
that it is unable to ascertain the Federal Funds Effective Rate, for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms above or (B) that the Prime
Rate or the Eurocurrency Rate no longer accurately reflects an accurate
determination of the prevailing Prime Rate or Eurocurrency Rate, the
Administrative Agent may select a reasonably comparable index or source to use
as the basis for the Base Rate, until the circumstances giving rise to such
inability no longer exist. Any change in the Base Rate due to a change in any of
the foregoing will become effective on the effective date of such change in the
Federal Funds Effective Rate, the Prime Rate or Eurocurrency Rate.
Notwithstanding anything contained herein to the contrary, to the extent that
the provisions of Section 3.03 shall be in effect in determining the
Eurocurrency Rate pursuant to clause (c) hereof, the Base Rate shall be the
greater of (i) the Prime Rate in effect on such day and (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.

5

--------------------------------------------------------------------------------



“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate. All Base Rate Loans shall be denominated in Dollars and shall be made
to the Company and not to any other Borrower.
“Belgian Loan Party” has the meaning specified in Section 10.21(c).
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian Dollars” means the lawful money of Canada.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent or directly to an L/C Issuer, for the benefit of the
Administrative Agent, any L/C Issuer or the Swing Line Lender (as applicable)
and the Lenders, as the context may indicate, as collateral for the L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent (but only if the
Administrative Agent is party to such Cash Collateral arrangement)

6

--------------------------------------------------------------------------------



and (b) the applicable L/C Issuer or the Swing Line Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, at any time, (a) any evidence of Indebtedness with a
maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof; provided that the full faith and credit of the United States is pledged
in support thereof; (b) certificates of deposit or bankers’ acceptances with a
maturity of ninety (90) days or less of any financial institution that is a
member of the Federal Reserve System having combined capital and surplus and
undivided profits of not less than $1,000,000,000; (c) commercial paper
(including variable rate demand notes) with a maturity of ninety (90) days or
less issued by a corporation (except an Affiliate of any Loan Party) organized
under the laws of any State of the United States or the District of Columbia and
rated at least A-1 by S&P or at least P-1 by Moody’s; (d) repurchase obligations
with a term of not more than thirty (30) days for underlying securities of the
types described in clause (a) above entered into with any financial institution
having combined capital and surplus and undivided profits of not less than
$1,000,000,000; (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States or issued by any governmental agency thereof and backed by
the full faith and credit of the United States, in each case maturing within
ninety (90) days or less from the date of acquisition; provided that the terms
of such agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; (f) investments
in money market funds and mutual funds which invest substantially all of their
assets in securities of the types described in clauses (a) through (e) above;
(g) investments in bond and equity funds which funds have a Morningstar rating
of four or higher and a term not in excess of twelve months; and (h) any other
investments made by the Loan Parties or their Domestic Subsidiaries in
securities having a maturity of twelve months or less which investments are made
in accordance with the terms of an internal investment policy which policy shall
be reasonably satisfactory to the Administrative Agent. For the avoidance of
doubt, auction rate securities shall not constitute “Cash Equivalents”. In the
case of a Foreign Subsidiary that is a Restricted Subsidiary or Investments made
in a country outside the United States of America, Cash Equivalents shall also
include (i) investments of the types and maturities described in clauses (a)
through (h) above of foreign obligors, which Investments or obligors (or the
parents of such obligors) have ratings described in such clauses or equivalent
ratings from comparable foreign ratings agencies and (ii) other short-term
investments utilized by Foreign Subsidiaries that are Restricted Subsidiaries in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (a) through (h) and in this
sentence.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements in the ordinary course of business of the Company and its
Subsidiaries, but excluding any such agreement providing for overdraft services
or overdraft financing that may remain outstanding for more than three Business
Days.
“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement, and (b) any Lender (or
any Affiliate of such a Lender) that is a party to a Cash Management Agreement
on the Closing Date, in its capacity as a party to such Cash Management
Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the

7

--------------------------------------------------------------------------------



force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the Equity Interests
of the Company entitled to vote for members of the board of directors or
equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (x) (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (y) who were appointed by
the Permitted Holders; or
(c)    except as otherwise permitted pursuant to Section 7.04 or Section 7.05,
the failure of the Company to, directly or indirectly, own and control 100% of
the Equity Interests of each Borrower (other than the Company).
“Closing Date” means September 25, 2013.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations pursuant to Section 2.03, and (c) purchase
participations in Swing Line Loans pursuant to Section 2.04, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. As of the
Closing Date, the aggregate Commitments of all Lenders shall equal
$1,000,000,000.

8

--------------------------------------------------------------------------------



“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or other form acceptable to the Administrative Agent in
its sole discretion.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense that is paid or payable in cash during such period.
“Consolidated EBITDA” means, for any period for the Company and its Restricted
Subsidiaries, on a consolidated basis, an amount equal to Consolidated Net
Income for such period,
plus
(a)     the sum of following to the extent deducted in calculating such
Consolidated Net Income for such period (without duplication):
(i)Consolidated Interest Expense,
(ii)the provision for taxes, based on income, profits or capital, including
without limitation, federal, state and local income taxes, franchise, value
added and excise taxes and foreign withholding taxes, and penalties and interest
related to such taxes or arising from any tax examination,
(iii)depreciation and amortization expense, including, without limitation,
amortization of deferred financing fees and intangibles,
(iv)other non-recurring expenses (including non-cash items relating to the
impairment of goodwill, non-cash write-down of intangibles, non-cash
restructuring charges and non-cash charges related to plant closures) reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period,
(v)any (A) expenses or charges related to any issuance of Equity Interests,
Investment, Disposition, casualty event, recapitalization or the incurrence or
repayment of Indebtedness permitted hereunder, including a refinancing thereof
(in the case of any of the foregoing, whether or not consummated) and any
amendment or modification to the terms of any such transactions, and (B)
restructuring charges or reserves and business optimization expenses, including
any restructuring costs and integration costs incurred in connection with
Investments permitted under Section 7.02(f)(ii), (g), or (h) after the Closing
Date (whether or not consummated), project start-up costs, costs incurred in
connection with any strategic initiatives, costs related to the closure and/or
consolidation of facilities, retention, recruiting, relocation, severance and
signing bonuses and expenses, in each case to the extent paid (x) in cash during
the applicable period and (y) within one (1) year of the event to which such
fee, expense or charge relates, provided that the aggregate amount permitted to
be added to Consolidated Net Income pursuant to this part (v) for any period
shall not exceed 5% of Consolidated EBITDA as calculated by this definition (but
without adding back any amounts pursuant to this clause (a)(v)) for such period;
and

9

--------------------------------------------------------------------------------



(vi)any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment or Disposition
permitted hereunder to the extent actually reimbursed (but only to the extent
not reflected as revenue or income in Consolidated Net Income and to the extent
that the related expense, charge or loss was deducted in the determination of
Consolidated Net Income),
(vii)expenses, charges or losses with respect to liability or casualty events or
business interruption to the extent covered by insurance and actually reimbursed
(but only to the extent not reflected as revenue or income in Consolidated Net
Income and to the extent that the related expense, charge or loss was deducted
in the determination of Consolidated Net Income), and
(viii)any other non-cash expenditure, charge or loss (including without
limitation, the impact of purchase accounting and amount of any compensation
deduction as the result of any grant of stock or stock equivalents to employees,
officers, directors or consultants), excluding any non-cash expenditure, charge
or loss relating to write-offs, write-downs or reserves with respect to accounts
receivable and inventory,
minus
(b)     the following to the extent included in calculating such Consolidated
Net Income for such period (without duplication):
(i)federal, state, local and foreign income tax credits,
(ii)interest income, and
(iii)all non-cash items increasing Consolidated Net Income (excluding gains
relating to write-ups, or decreases in reserves, with respect to accounts
receivable and inventory).
For purposes of this Agreement and the other Loan Documents, Consolidated EBITDA
shall be adjusted on a pro forma basis, in a manner reasonably acceptable to the
Administrative Agent, to include, as of the first day of any applicable period,
any Investments to the extent consisting of an acquisition of any Person or all
or substantially all of the business or a line of business of any Person (other
than an Unrestricted Subsidiary) that is permitted under Section 7.02(f)(ii),
(g), or (h) and Dispositions permitted under this Agreement, including, without
duplication:
(x)     adjustments permitted to be recognized in pro forma financial statements
prepared in accordance with Regulation S-X of the Securities Act of 1933, and
(y)     the amount of net cost savings and operating expense reductions
projected by the Company in good faith to be realized as a result of specified
actions taken or to be taken (in the good faith determination of the Company) in
connection with any acquisition constituting an Investment permitted under
Section 7.02(f)(ii), (g), or (h), any other acquisition permitted hereunder or
any Disposition (each a “Specified Transaction”) by the Company or any
Restricted Subsidiary permitted hereunder, net of the amount of actual benefits
realized during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions, so long as (A) such net cost savings and
operating expense reductions are factually supportable, identifiable and
reasonably expected to be realized within 12 months of such Specified
Transaction, (B) an authorized financial officer of the Company provides to the
Administrative Agent reasonably detailed computations of such net cost savings
and operating expense reductions in a certificate executed by a Responsible
Officer stating that such adjustment or adjustments are based on the reasonable
and good faith belief of such officer at the time of the execution, (C) the
aggregate amount of such net cost savings and operating

10

--------------------------------------------------------------------------------



expense reductions for such period does not exceed 5% of Consolidated EBITDA as
calculated by this definition for such period (but prior to giving effect to
this clause (y)), and (D) such net cost savings and operating expense reductions
are approved by Administrative Agent in its reasonable discretion; provided that
no cost savings or operating expense reductions shall be added pursuant to this
clause (y) to the extent duplicative of any expenses or charges otherwise added
to Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Cash Interest Expense for the period of the four consecutive fiscal quarters
ending on or immediately prior to such date.
“Consolidated Interest Expense” means, for any period for the Company and its
Restricted Subsidiaries, the sum (without duplication) of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP and (c) to the extent not reflected in clause (a) or (b)
above, (i) net payments, if any, made (less net payments, if any, received)
pursuant to interest rate Swap Contracts with respect to Indebtedness, (ii) any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and (iii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances.
“Consolidated Net Funded Indebtedness” means, as of any date of determination,
for the Company and its Restricted Subsidiaries on a consolidated basis, (a) the
sum of (i) the outstanding principal amount of all obligations, whether current
or long-term, for borrowed money (including the Obligations) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (ii) all purchase money indebtedness, (iii) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (iv) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (v) all
Attributable Indebtedness, (vi) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (i) through (v)
above of Persons other than the Company or any of its Restricted Subsidiaries,
and (vii) all Indebtedness of the types referred to in clauses (i) through (vi)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which the Company or a
Restricted Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Company or such Restricted
Subsidiaries less (b) the Applicable Cash Balance as of such date of
determination.
“Consolidated Net Income” means, for any period, the net income of the Company
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period determined in accordance with GAAP; provided that
Consolidated Net Income shall exclude any income (or loss) for such period for
any Person that is not a Restricted Subsidiary except to the extent of the
aggregate amount of such net income actually distributed in cash by such Person
(including by any Unrestricted Subsidiary) during such period to the Company or
a Restricted Subsidiary as a dividend or other distribution.

11

--------------------------------------------------------------------------------



“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four consecutive fiscal quarters
ending on or immediately prior to such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other written
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and Eurocurrency Rate Loans, an interest rate equal to (i) the
Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans
plus (iii) 2% per annum; and (b) when used with respect to a Eurocurrency Rate
Loan, a rate equal to the interest rate (including any Applicable Rate and any
Mandatory Cost) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Company
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in
writing) has not been satisfied, (b) has notified the Company or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such notification or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in a manner satisfactory to the Administrative
Agent and the Company that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of (x) the ownership or acquisition
of any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority or (y) in the case of

12

--------------------------------------------------------------------------------



a solvent Lender, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority or
instrumentality thereof under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in any such case where such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.17(b)) upon delivery of written notice of such determination to the Company,
each L/C Issuer, the Swing Line Lender and each Lender.
“Designated Borrower” means any Designated Domestic Borrower or any Designated
Foreign Borrower.
“Designated Borrower Notice” has the meaning specified in Section 2.14.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.
“Designated Domestic Borrower” has the meaning specified in the introductory
paragraph hereto.
“Designated Foreign Borrower” has the meaning specified in the introductory
paragraph hereto.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests in to which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests not constituting Disqualified Equity Interests), pursuant to
sinking fund obligations or otherwise except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments and all outstanding Letters of
Credit (other than Extended Letters of Credit and any other Letter of Credit the
Outstanding Amount of which has been Cash Collateralized or back-stopped by a
letter of credit or other credit support in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer), (b) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests not constituting Disqualified Equity Interests) in whole or in part,
(c) provides for the scheduled payments of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Scheduled Maturity Date; provided
that if such Equity Interests are issued pursuant to a plan for the benefit of
employees of the Company or any Restricted Subsidiary or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Company
or any Restricted Subsidiary in order to satisfy the applicable statutory or
regulatory obligations.

13

--------------------------------------------------------------------------------



“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the Swing Line Lender or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.
“Domestic Applicant Borrower” has the meaning specified in Section 2.14(a).
“Domestic Borrower” has the meaning specified in the introductory paragraph
hereto.
“Domestic Guarantors” means, collectively, the Company and each other Domestic
Subsidiary that is identified as a “Domestic Guarantor” on Schedule 5.12 or that
becomes a party to the Domestic Guaranty, whether pursuant to Section 6.14 or
otherwise.
“Domestic Guaranty” means that certain guaranty agreement made by the Domestic
Guarantors in favor of the Administrative Agent and the other Lender Parties
pursuant to which the Domestic Guarantors Guarantee the Obligations,
substantially in the form of Exhibit F-1.
“Domestic Obligor” means the Company or a Loan Party that is a Domestic
Subsidiary, and includes any Domestic Borrower.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States and is not otherwise a Foreign
Subsidiary.
“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a).
“Drawing Notice” has the meaning specified in Section 2.03(c)(i).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided that so long as
any Borrower organized under the laws of the Netherlands is a party hereto, each
Eligible Assignee shall be a PMP.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

14

--------------------------------------------------------------------------------



“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, insolvency or has been terminated; (d) the filing of a notice
of intent to terminate or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) the determination that any Pension Plan or Multiemployer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means,
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum (rounded upward to the next 1/100th of 1%) equal to
(i)    with respect to a Eurocurrency Rate Loan in Dollars, Euro or Sterling,
the London Interbank Offered Rate (“LIBOR”) as published by Reuters (or other
commercially available source providing such interest rate quotations as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, or if such
rate is not available at such time for any reason, then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Wells Fargo and with a term

15

--------------------------------------------------------------------------------



equivalent to such Interest Period would be offered by Wells Fargo’s London
Branch (or other Wells Fargo branch or Affiliate) to major banks in the London
or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period;
(ii)    with respect to a Eurocurrency Rate Loan in Canadian Dollars, the
Canadian Dealer Offered Rate (CDOR) as published by Reuters (or other
commercially available source providing such interest rate quotations as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., Toronto time, two Business Days prior to the commencement of such Interest
Period, for Canadian Dollars bankers’ acceptances with a term equivalent to such
Interest Period, or if such rate is not available at such time for any reason,
then the “Eurocurrency Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate that is equal to the
arithmetic mean of the rates quoted by The Bank of Nova Scotia, Royal Bank of
Canada and Canadian Imperial Bank of Commerce in respect of Canadian Dollar
bankers’ acceptances with a term equivalent to such Interest Period (it being
understood that no adjustment shall be made to account for the difference
between the number of days in a year on which the ratesreferred to in this
clause (ii) are based and the number of days in a year on the basis of which
interest is calculated in the Agreement);
(iii)    with respect to a Eurocurrency Rate Loan in Australian Dollars, the
Bank Bill Swap Reference Rate or the successor thereto as approved by the
Administrative Agent (“BBSY”) as published by Reuters (or other commercially
available source providing BBSY quotations as may be designated by the
Administrative Agent from time to time) at approximately 10:00 A.M., Sydney
time, two Business Days prior to the commencement of such Interest Period (or
such other day as is generally treated as the rate fixing day by market practice
in such interbank market, as determined by the Administrative Agent), for
deposits in Australian Dollars with a term equivalent to such Interest Period
(or if such Interest Period is not equal to a number of months, with a term
equivalent to the number of months closest to such Interest Period), or if such
rate is not available at such time for any reason, then “BBSY” means the rate
expressed as a percentage to be the arithmetic mean (rounded upwards, if
necessary, to the nearest four decimal places) as supplied to the Administrative
Agent at its request quoted by at least two reference banks that are leading
banks as the rate at which it is offered deposits in Australian Dollars and for
the required period in the Australian interbank market at or about 10:00 A.M.,
Sydney time;
(iv)    with respect to a Eurocurrency Rate Loan in Hong Kong Dollars, the Hong
Kong Interbank Offered Rate (HIBOR) as published by Reuters (or other
commercially available source providing such interest rate quotations as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., Hong Kong time, on the first day of such Interest Period, for deposits in
Hong Kong Dollars with a term equivalent to such Interest Period, or if such
rate is not available at such time for any reason, then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate quoted to leading banks in the Hong Kong
interbank market as of 11:00 a.m., Hong Kong time, on the first day of such
Interest Period, for the offering of deposits in Hong Kong Dollars with a term
equivalent to such Interest Period;

16

--------------------------------------------------------------------------------



(v)    with respect to a Eurocurrency Rate Loan in Singapore Dollars, the
Singapore Interbank Offered Rate (SIBOR) as published by Reuters (or other
commercially available source providing such interest rate quotations as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., Singapore time, two Business Days prior to the commencement of such
Interest Period, for deposits in Singapore Dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period, or
if such rate is not available at such time for any reason, then the
“Eurocurrency Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate quoted to leading banks in
the Singapore interbank market at approximately 11:00 a.m., Singapore time, two
Business Days prior to the commencement of such Interest Period, for the
offering of deposits in Singapore Dollars for a period comparable to the
applicable Interest Period;
(vi)    with respect to a Eurocurrency Rate Loan in an Alternative Currency
approved under Section 1.06, the applicable floating interest rate quotation as
published by Reuters (or other commercially available source providing such
interest rate quotations as designated by the Administrative Agent from time to
time) at a quotation time and date specified in writing and approved pursuant to
Section 1.06, for deposits in the relevant currency with a term equivalent to
such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan or Domestic
Swing Line Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two Business Days prior to such
date for Dollar deposits being delivered in the London interbank market for a
term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in Same Day Funds in the approximate amount of the
Base Rate Loan or Domestic Swing Line Loan being made or maintained and with a
term equal to one month would be offered by Wells Fargo’s London Branch to major
banks in the London interbank eurodollar market at their request at the date and
time of determination; and
(c)    in no event shall the Eurocurrency Rate be less than zero.
“Eurocurrency Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency
Rate Loans that are Revolving Credit Loans may be denominated in Dollars or in
an Alternative Currency. All Revolving Credit Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means, as of any date of determination, (a) any Subsidiary
that is not Wholly Owned, directly or indirectly, by the Company, (b) any
Subsidiary that (i) is a Receivables Financing Subsidiary, (ii) is prohibited by
applicable Law from providing a Guarantee of the Obligations or (iii) would
require consent, approval, license or authorization from a Governmental
Authority or other Person in order to provide a Guarantee of the Obligations,
which such consent, approval, license or authorization has not been obtained
from any such Governmental Authority or other Person after the Company’s use of
commercially reasonable efforts so to obtain; and (c) any Foreign Subsidiary, if
both the Administrative Agent and the Company reasonably determine, that the
cost and the consequences (including any adverse tax consequences) of obtaining
a Guarantee from such Foreign Subsidiary is excessive in relation to the
benefits afforded thereby.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a

17

--------------------------------------------------------------------------------



security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under Section
10.13), any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(ii) or (iii) and (e) any Taxes
imposed under FATCA (or any amended or successor version of FATCA that is
substantively comparable and not materially more onerous to comply with).
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Obligor to any Lender hereunder or under any
other Loan Document, provided that such Lender shall have complied with Section
3.01(e)(i).
“Existing Indentures” means, collectively, the 2006 Indenture and the 2013
Indenture.
“Existing Letters of Credit” means the Letters of Credit set forth on Schedule
1.01(d).
“Extended Letter of Credit” has the meaning specified in Section 2.03(a)(ii)(B).
“Facility” means the revolving credit facility established pursuant to Section
2.01 in an amount equal to the aggregate amount of the Lenders’ Commitments at
such time.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.
“Federal Funds Effective Rate” has the meaning specified in the definition of
“Base Rate”.



18

--------------------------------------------------------------------------------



“Fee Letters” means the collective reference to (a) that certain fee letter
agreement dated as of August 26, 2013 among the Company, Wells Fargo and Wells
Fargo Securities, LLC, (b) that certain fee letter agreement dated as of August
26, 2013 among the Company, J.P. Morgan Securities LLC and JPMorgan Chase Bank,
N.A., (c) that certain fee letter agreement dated as of August 26, 2013 among
the Company, SunTrust Robinson Humphrey, Inc. and SunTrust Bank, and (d) that
certain fee letter agreement dated as of August 26, 2013 among the Company,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of America, N.A.
“Foreign Applicant Borrower” has the meaning specified in Section 2.14(b).
“Foreign Borrower” has the meaning specified in the introductory paragraph
hereto.
“Foreign Borrower Sublimit” means, the lesser of (a) (i) with respect to each
Foreign Borrower on the Closing Date, an amount equal to the amount set forth
opposite the name of such Foreign Borrower on Schedule 1.01(b) and (ii) with
respect to each Designated Foreign Borrower, an amount agreed to by the
Administrative Agent and the Company and set forth in the Designated Borrower
Notice applicable to such Designated Foreign Borrower and (b) the Facility. The
Foreign Borrower Sublimits are part of, and not in addition to, the Facility.
“Foreign Guarantors” means, collectively, each Foreign Subsidiary that is party
to the Foreign Guaranty, whether on the Closing Date, as a result of compliance
with Section 6.14 or otherwise.
“Foreign Guaranty” means that certain guaranty agreement made by Foreign
Guarantors in favor of the Administrative Agent and the other Lender Parties
pursuant to which the Foreign Guarantors Guarantee the Foreign Obligations,
substantially in the form of Exhibit F-2.
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of an L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Obligor arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. In no event shall
the Foreign Obligations include any Excluded Swap Obligations.
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary, and includes
any Foreign Borrower.
“Foreign Subsidiary” means any Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States, or a state or political
subdivision thereof including the District of Columbia, (b) is a Subsidiary of a
Subsidiary described in clause (a) or (c) is organized under the laws of the
United States or a state or political subdivision thereof including the District
of Columbia that is a disregarded entity for purposes of the Code and all of or
substantially all of the assets of which consist of Equity Interest of one or
more Subsidiaries described in clause (a) above.
“Foreign Swing Line Loan” has the meaning specified in Section 2.04(a).

19

--------------------------------------------------------------------------------



“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
L/C Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Belgian Amount” has the meaning specified in Section 10.21(c)(ii).
“Guaranties” means, collectively, the Domestic Guaranty and the Foreign
Guaranty.

20

--------------------------------------------------------------------------------



“Guarantors” means, collectively, the Domestic Guarantors and the Foreign
Guarantors.
“Guaranty Reinstatement Event” means, after a release of the Guaranties as
provided for in Section 10.20(a), the occurrence of any of the following: (a)
both (i) the Moody’s Rating is Ba2 and (ii) the S&P Rating is BB, (b) (i) the
Moody’s Rating is Ba3 or lower and (ii) the S&P Rating is below BBB- (with a
stable outlook or better) or (c) (i) the Moody’s Rating is below Baa3 (with a
stable outlook or better) and (ii) the S&P Rating is BB- or lower; provided that
for purposes of determining whether a Guaranty Reinstatement Event shall have
occurred, if, for any reason, (x) only one of either the Moody’s Rating or the
S&P Rating is available, then the applicable rating provided by such rating
agency (or its equivalent for the other agency) shall apply for both rating
agencies, unless another similar rating from another rating agency is being
provided pursuant to Section 6.17, in which case such rating shall be
substituted for the unavailable rating, or (y) neither the Moody’s Rating, the
S&P Rating nor another similar rating from another rating agency being provided
pursuant to Section 6.17 is available, then a Guaranty Reinstatement Event shall
be deemed to have occurred. For purposes of this definition, if either the
Moody’s Rating or the S&P Rating is at any time available, but the Company has
requested such rating not be issued and the Company has given notice of such
request to the Administrative Agent pursuant to Section 6.03(e), such rating
shall be deemed to be unavailable at such time to the extent replaced with
another similar rating from another rating agency being provided pursuant to
Section 6.17.
“Guaranty Release Event” means the satisfaction of each of the following
conditions: (a) both (i) the Moody’s Rating is Baa3 or better (with a stable
outlook or better) and (ii) the S&P Rating is BBB- or better (with a stable
outlook or better), (b) no Default exists, and (c) the Administrative Agent’s
receipt of a certificate from the Company certifying to the foregoing.
“Guaranty Release Period” means, each period commencing with the occurrence of a
Guaranty Release Event and continuing until the occurrence of the next Guaranty
Reinstatement Event, if any, immediately following such Guaranty Release Event.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, at the time it enters Swap Contract is a
Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.
“Hong Kong Dollars” means the lawful currency of Hong Kong.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Increase Effective Date” has the meaning specified in Section 2.15(c).
“Incremental Increase” has the meaning specified in Section 2.15(a).
“Incremental Increase Lender” has the meaning specified in Section 2.15(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

21

--------------------------------------------------------------------------------



(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby, but excluding commercial), bankers’ acceptances
(including any bankers’ acceptances arising from the drawing of commercial
letters of credit), bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and payable in accordance with customary trade practices);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that in the case of Indebtedness which has not been assumed
by such Person, the amount of the Indebtedness of such Person under this clause
(e) shall be deemed to be the lesser of (i) the fair market value of the
property subject to such Lien and (ii) the aggregate principal amount of the
Indebtedness of such other Person secured thereby;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest in
such Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurocurrency Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the last Business Day of
each March, June, September and December, with the first such date being the
last Business Day of December, 2013, and the Maturity Date.

22

--------------------------------------------------------------------------------



“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately following Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Scheduled Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Restricted Subsidiary) or in favor
of such L/C Issuer and relating to such Letter of Credit.
“Judgment Currency” has the meaning specified in Section 10.19.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

23

--------------------------------------------------------------------------------



“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Wells Fargo, each other Lender that is listed on the
signature pages hereto as an “L/C Issuer” and any other Lender that becomes an
L/C Issuer in accordance with Section 2.03(m), each in its respective capacity
as issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder (whether pursuant to Section 2.03(m), 2.03(n), 9.07, 10.06 or
otherwise), but excluding any Lender that resigns or is removed as an L/C Issuer
pursuant to the terms hereof (except to the extent such Person has continuing
rights and/or obligations with respect to Letters of Credit after such
resignation or removal). References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.
“L/C Issuer Sublimit” means with respect to each L/C Issuer on the Closing Date,
an amount equal to the amount set forth opposite the name of such L/C Issuer on
Schedule 1.01(e), as such amount may be changed after the Closing Date in a
written agreement between the Company and such L/C Issuer (which such agreement
shall be promptly delivered to the Administrative Agent upon execution) and
(b) with respect to any Lender becoming a L/C Issuer after the Closing Date,
such amount as may be separately agreed in writing between such L/C Issuer and
the Company from time to time (which such agreement shall be promptly delivered
to the Administrative Agent upon execution), provided that the L/C Issuer
Sublimit with respect to any Person that ceases to be an L/C Issuer for any
reason pursuant to the terms hereof shall be $0 (subject to the Letters of
Credit of such Person remaining outstanding in accordance with the provisions
hereof).
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. The L/C Obligations of (a) any Lender at any time shall be its
Applicable Percentage of the total L/C Obligations at such time, and (b) any
particular L/C Issuer at any time shall mean the L/C Obligations allocable to
Letters of Credit issued by such L/C Issuer.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender. It is understood that with
respect to any Foreign Borrower or any Alternative Currency, the term “Lender”
includes such Lender’s branch locations and Affiliates.
“Lender Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

24

--------------------------------------------------------------------------------



“Lender Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.
“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Hedge Banks, the Cash Management Banks, each L/C Issuer, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.06, and the other Persons the Obligations owing to which are or are
purported to be Guaranteed under the Guaranties.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time
generally in use by an L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Scheduled Maturity Date then in effect (or, if such day is not a Business Day,
the immediately preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means the lesser of (a) $250,000,000 and (b) the
Facility. The Letter of Credit Sublimit is part of, and not in addition to, the
Facility.
“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Subsidiary” means a Restricted Subsidiary of the Company designated as
such on Schedule 5.12 or the most recent Compliance Certificate delivered by the
Company hereunder that (a) is not Wholly Owned by the Company, (b) was not
acquired pursuant to a Permitted Acquisition, (c) is not a Loan Party (and not
required to become a Loan Party hereunder or under any other Loan Document), (d)
is consolidated in the financial statements of the Company and its Subsidiaries,
(e) has no Subsidiaries other than Subsidiaries that are themselves Limited
Subsidiaries and (f) has no Indebtedness other than Indebtedness permitted by
Section 7.03(i).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, the Guaranties, each Committed Loan Notice,
each Issuer Document, each Fee Letter, and any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Sections 2.03 or 2.16 of
this Agreement.

25

--------------------------------------------------------------------------------



“Loan Parties” means, collectively, each Borrower and each Guarantor.
“Luxembourg Party” has the meaning specified in Section 10.21(b).
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(c).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Company and its Restricted
Subsidiaries taken as a whole; (b) an impairment of the ability of any Loan
Party to perform any of its material obligations under any of the Loan Documents
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Borrower or any Guarantor
of any Loan Document to which it is a party.
“Material Subsidiary” means:
(a) except during a Guaranty Release Period, with respect to Domestic
Subsidiaries:
(i) each Subsidiary of the Company identified to the Administrative Agent in
writing that on an individual basis (calculated on a stand-alone basis, without
giving effect to Total Consolidated Assets attributable to the Subsidiaries of
such identified Subsidiary) represents more than five percent (5%) of the Total
Consolidated Assets of the Company and its Domestic Subsidiaries;
(ii) if the Domestic Subsidiaries that are Material Subsidiaries (after giving
effect to the preceding clause (i) and any other designation pursuant to this
clause (ii), but excluding Excluded Subsidiaries and Limited Subsidiaries), when
combined with the Company (on a standalone basis), at any time represent less
than ninety percent (90%) of the Total Consolidated Assets of the Company and
its Domestic Subsidiaries (calculated solely for the Company and its Domestic
Subsidiaries (other than Excluded Subsidiaries and Limited Subsidiaries)), the
Company shall designate additional Domestic Subsidiaries as Material
Subsidiaries in accordance with Section 2.18(a)(i) so that the thresholds in
this proviso shall have been satisfied; and
(iii) any Domestic Subsidiary that has a Subsidiary that is a Material
Subsidiary;
(b) except during a Guaranty Release Period, with respect to Foreign
Subsidiaries, any Foreign Subsidiary that is designated as such by the Company
in a writing executed by a Responsible Officer of the Company and delivered to
the Administrative Agent; and
(c) notwithstanding the preceding clauses (a) and (b), during a Guaranty Release
Period, the term “Material Subsidiary” shall mean a Restricted Subsidiary that
individually, or a collective reference to a group of Restricted Subsidiaries
that collectively (calculated in each case with respect to any such Restricted
Subsidiary on a stand-alone basis, without giving effect to Total Consolidated
Assets attributable to the Subsidiaries of any such Subsidiary), represents more
than five percent (5%) of the Total Consolidated Assets of the Company and its
Domestic Subsidiaries.
For the avoidance of doubt, during a Guaranty Release Period, for an Event of
Default to occur under Section 8.01(f), (g) or (h) with respect to a group of
Subsidiaries constituting a “Material Subsidiary” under the preceding clause
(c), the event, condition or circumstance described in Section 8.01(f), (g) or
(h), as the case may be, must apply to each Subsidiary of such group.

26

--------------------------------------------------------------------------------



“Maturity Date” means the Scheduled Maturity Date; provided that, if on the date
(the “Accelerated Maturity Date”) that is 90 days prior to January 15, 2016 (the
maturity date of the 6.125% Senior Notes due 2016 issued under the 2006
Indenture), any of such senior notes have not been repaid, retired or defeased
(or any combination of the foregoing) in accordance with the 2006 Indenture in
full (such senior notes being the “Outstanding Senior Notes”), the Maturity Date
shall be the Accelerated Maturity Date unless the Company shall deliver to the
Administrative Agent, on or prior to the Accelerated Maturity Date, a
certificate demonstrating that, after giving pro forma effect to the repayment
in cash in full of the Outstanding Senior Notes on the Accelerated Maturity
Date, the Available Liquidity shall not be less than $200,000,000; provided
further that, in the case of the Maturity Date or the Accelerated Maturity Date,
if such date is not a Business Day, the Maturity Date or the Accelerated
Maturity Date, as applicable, shall be the immediately preceding Business Day.
“Maximum Foreign Borrower Sublimit” means the lesser of (a) $750,000,000 and (b)
the Facility. The Maximum Foreign Borrower Sublimit is part of, and not in
addition to, the Facility.
“Maximum Rate” has the meaning specified in Section 10.09.
“Mohawk BV” has the meaning specified in the introductory paragraph hereto.
“Mohawk Foreign” has the meaning specified in the introductory paragraph hereto,
having its registered address at 10B, Rue des Mérovingiens, L-8070 Bertrange,
Grand Duchy of Luxembourg, registered with the Luxembourg Register of Commerce
and Companies under number B-147.820 and having a corporate capital of EUR
72,995,850.
“Mohawk Funding” has the meaning specified in the introductory paragraph hereto,
having its registered address at 10B, Rue des Mérovingiens, L-8070 Bertrange,
Grand Duchy of Luxembourg, registered with the Luxembourg Register of Commerce
and Companies under number B-173.946 and having a corporate capital of EUR
25,000.
“Mohawk International” has the meaning specified in the introductory paragraph
hereto, having its registered address at 10B, Rue des Mérovingiens, L-8070
Bertrange, Grand Duchy of Luxembourg, registered with the Luxembourg Register of
Commerce and Companies under number B-110.608 and having a corporate capital of
EUR 13,175.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Moody’s Rating” means, on any date of determination, the rating most recently
announced by Moody’s with respect to the long-term, non-credit enhanced senior
unsecured debt issued by the Company, or if such rating is unavailable, the
corporate family rating of the Company and its Subsidiaries issued by Moody’s
(or any substantially similar successor rating, however styled).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions on behalf of participants who
are or were formerly employed by any of them.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit C-1 or Exhibit C-2, as
applicable.

27

--------------------------------------------------------------------------------



“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, Lender Cash Management
Agreement or Lender Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. In no event shall the Obligations include any
Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to Revolving Credit Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Revolving Credit Loans occurring on such date; (b) with respect to Swing
Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(c) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.
“Overnight Rate” means, for any day,
(a)     with respect to any amount denominated in Dollars, the greater of (i)
the Federal Funds Effective Rate and (ii) an overnight rate determined by the
Administrative Agent, the applicable L/C Issuer, or the Swing Line Lender, as
the case may be, in accordance with banking industry rules on interbank
compensation; and
(b)    with respect to any amount denominated in an Alternative Currency, the
greater of (i) an overnight rate determined by the Administrative Agent, the
applicable L/C Issuer, or the Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation or (ii) the
rate of interest per annum at which overnight deposits in the applicable
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent, the applicable L/C Issuer, or
the

28

--------------------------------------------------------------------------------



Swing Line Lender, as the case may be, in the applicable offshore interbank
market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans or Multiemployer Plans, as applicable, and set forth in, with respect to
plan years ending prior to the effective date of the Pension Act, Section 412 of
the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Company and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.
“Permitted Acquisition” means any non-hostile acquisition by the Company or any
of its Restricted Subsidiaries in the form of an acquisition of any Person or
all or substantially all of the business or a line of business of any Person
(whether by the acquisition of all of the Equity Interests of such Person, all
or substantially all assets of such Person or any combination thereof) if such
acquisition meets all of the following requirements:
(a)    the Person or business to be acquired, upon its acquisition, shall be (or
be a part of) a Restricted Subsidiary in a line of business permitted under
Section 7.07 and (i) if such Person is a Domestic Subsidiary that is a Material
Subsidiary and not an Excluded Subsidiary, such Person shall comply with Section
6.14(b) (if then applicable and within the timeframe provided therein) or (ii)
if such Person is a Foreign Subsidiary and is required to do so under Section
6.14(c) (if then applicable and within the timeframe provided therein) or
Section 7.04(c) (within the timeframe provided therein), such Person shall take
all such actions and provide such documentation as reasonably requested by the
Administrative Agent in order for such Person to become a Foreign Guarantor;
(b)    if such transaction is a merger or consolidation such transaction shall
comply with Section 7.04(c);
(c)    evidence reasonably satisfactory to the Administrative Agent that on a
pro forma basis (both immediately prior to consummation of such acquisition and
immediately after giving effect thereto and any Indebtedness incurred, assumed
and/or repaid in connection therewith) (i) the Company and its Restricted
Subsidiaries shall be in compliance with each of the financial covenants
contained in Section 7.12 and (ii) the Consolidated Net Leverage Ratio shall not
be greater than 3.50 to 1.00; and
(d)    no Default shall have occurred and be continuing both immediately before
and immediately after giving effect to such acquisition and any Indebtedness
incurred or assumed in connection therewith.

29

--------------------------------------------------------------------------------



“Permitted Holders” means: (a) any of (or any combination of) Jeffrey S.
Lorberbaum and his siblings (whether natural or adopted); (b) any of the
immediate family members of any individual referred to in clause (a) consisting
of such individual’s spouse and lineal descendants (whether natural or adopted);
(c) any trusts established for the sole benefit of any of the foregoing
individuals; and (d) any corporation, partnership, limited liability company or
other legal entity of which all of the outstanding Equity Interests are owned
directly or indirectly, by any of the Persons (or any combination of the
Persons) referred to in clauses (a) through (c) above.
“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Restricted
Subsidiary pursuant to which it sells, conveys or contributes to capital or
otherwise transfers (which sale, conveyance, contribution to capital or transfer
may include or be supported by the grant of a security interest in) Receivables
or interests therein and all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables, any guarantees,
indemnities, warranties or other obligations in respect of such Receivables, any
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to such Receivables and any
collections or proceeds of any of the foregoing and any deposit account or
securities account into which collections in respect of the foregoing may be
deposited (collectively, the “Related Assets”), all of which such sales,
conveyances, contributions to capital or transfers shall be made by the
transferor for fair value as reasonably determined by the Company (calculated in
a manner typical for such transactions including a fair market discount from the
face value of such Receivables) (a) to a trust, partnership, corporation or
other Person (other than the Company or any Subsidiary (other than any
Receivables Financing Subsidiary)), which transfer is funded in whole or in
part, directly or indirectly, by the incurrence or issuance by the transferee or
any successor transferee of Indebtedness, fractional undivided interests or
other securities that are to receive payments from, or that represent interests
in, the cash flow derived from such Receivables and Related Assets or interests
in such Receivables and Related Assets, or (b) directly to one or more investors
or other purchasers (other than any Borrower or any Subsidiary), it being
understood that a Permitted Receivables Financing may involve (i) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any
Receivables Financing Subsidiary followed by a pledge of the transferred
Receivables and Related Assets to secure Indebtedness incurred by the
Receivables Financing Subsidiary), and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Receivables Financing, and (ii) periodic transfers or pledges of Receivables
and/or revolving transactions in which new Receivables and Related Assets, or
interests therein, are transferred or pledged upon collection of previously
transferred or pledged Receivables and Related Assets, or interests therein,
provided that any such transactions shall provide for recourse to any Restricted
Subsidiary (other than any Receivables Financing Subsidiary) or any Borrower (as
applicable) only in respect of the cash flows in respect of such Receivables and
Related Assets and to the extent of breaches of representations and warranties
relating to the Receivables, dilution of the Receivables, customary indemnities
and other customary securitization undertakings in the jurisdiction relevant to
such transactions.
The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Receivables Financing, in each case outstanding at such time, or
(2) in the case of any Permitted Receivables Financing in respect of which no
such Indebtedness, fractional undivided interests or securities are incurred or
issued, the cash purchase price paid by the buyer (other than any Receivables
Financing Subsidiary) in connection with its purchase of Receivables less the
amount of collections received by the Company or any Restricted

30

--------------------------------------------------------------------------------



Subsidiary in respect of such Receivables and paid to such buyer, excluding any
amounts applied to purchase fees or discount or in the nature of interest.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for participants who are current or
former employees of the Company or any such Plan to which the Company is
required to contribute on behalf of such participants.
“Platform” has the meaning specified in Section 6.02.
“PMP” means a professional market party as defined in the Dutch Financial
Supervision Act (“Wet op het financieel toezicht”).
“Prime Rate” has the meaning specified in the definition of “Base Rate”.
“Prior Credit Agreement” means the Credit Agreement, dated as of July 8, 2011
and as amended and in effect immediately prior to the effectiveness of this
Agreement, among the Company, Bank of America, N.A., as administrative agent,
and the banks, financial institutions and other institutional lenders party
thereto.
“Public Lender” has the meaning specified in Section 6.02.
“Qualifying Permitted Acquisition” means a Permitted Acquisition for which the
aggregate consideration paid by the Company and its Restricted Subsidiaries
exceeds $100,000,000.
“Rating Level” at any time shall be determined in accordance with the
then-applicable S&P Rating and the then-applicable Moody’s Rating as follows:
S&P Rating/Moody’s Rating
Rating Level
S&P Rating A- or higher / Moody’s Rating A3 or higher
I
S&P Rating BBB+ / Moody’s Rating Baa1
II
S&P Rating BBB / Moody’s Rating Baa2
III
S&P Rating BBB- / Moody’s Rating Baa3
IV
S&P Rating / Moody’s Rating does not qualify for Rating Levels I through IV
V

The Rating Level for any day shall be determined based upon the higher of the
S&P Rating and the Moody’s Rating in effect on such day. If the S&P Rating and
the Moody’s Rating are not the same (i.e., a “split rating”), the higher of such
ratings shall control, unless the ratings differ by more than one level, in
which case the rating one level below the higher of the two ratings shall
control.
“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, lease of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper)).

31

--------------------------------------------------------------------------------



“Receivables Financing Subsidiary” means any Wholly Owned Subsidiary of the
Company which is the transferee of Receivables in connection with, and the
borrower under, a Permitted Receivables Financing.
“Refinancing Indebtedness” means with respect to any particular outstanding
Indebtedness (the “Refinanced Indebtedness”) any Indebtedness the proceeds of
which are used to refinance, refund, renew or extend such Refinanced
Indebtedness; provided that (i) the amount of such refinancing, refunding,
renewing or extending Indebtedness does not exceed the outstanding amount of the
Refinanced Indebtedness except by an amount equal to a reasonable premium or
other reasonable amount paid, and reasonable fees and expenses incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, (ii) the final maturity date and weighted
average life thereof shall not be prior to or shorter than that of the
Refinanced Indebtedness, (iii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Refinanced Indebtedness and the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the interest rates then prevailing in the
applicable market for similar Indebtedness for Persons of similar credit quality
and (iv) such refinancing, refunding, renewing or extending Indebtedness shall
not constitute an obligation of any Restricted Subsidiary that shall not have
been an obligor in respect of such Refinanced Indebtedness, and shall not
constitute an obligation of the Company if the Company shall not have been an
obligor in respect of such Refinanced Indebtedness and, in each case, shall
constitute an obligation of such Restricted Subsidiary or of the Company only to
the extent of their obligations in respect of such Refinanced Indebtedness.
“Register” has the meaning specified in Section 10.06(c).
“Related Assets” has the meaning specified in the definition of Permitted
Receivables Financing.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 9.07(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the sum of (a) the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments; provided
that the unused Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Resignation Effective Date” has the meaning specified in Section 9.07(a).

32

--------------------------------------------------------------------------------



“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Company or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Person
thereof), (c) any cancellation, forgiveness, payment, prepayment, redemption or
acquisition for value (including, without limitation, (i) by way of depositing
with any trustee with respect thereto money or securities before due for the
purpose of paying when due and (ii) at the maturity thereof) of any subordinated
Indebtedness or any notes or other Indebtedness issued pursuant to the Existing
Indentures (other than (x) refinancing, refunding, renewals or extensions
thereof permitted pursuant to Section 7.03 and (y) so long as no Default has
occurred and is continuing, the payment of interest, expenses and indemnities in
respect thereof (other than any such payments expressly prohibited by the
subordination terms, if any, thereof)).
“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.
“Revaluation Date” means:
(a)    with respect to any Loan, each of the following: (i) each date of a
Borrowing of a Eurocurrency Rate Loan denominated in an Alternative Currency or
a Foreign Swing Line Loan, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii)
such periodic intervals (no more frequent than monthly) as the Administrative
Agent shall determine or the Swing Line Lender or the Required Lenders shall
require and (iv) such other times as the Administrative Agent shall reasonably
deem necessary in connection with the administration of this Agreement; and
(b)    with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by an L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, (iv) in the
case of the Existing Letters of Credit, the Closing Date, (v) such periodic
intervals (no more frequent than monthly) as the Administrative Agent or the
applicable L/C Issuer shall determine or the Required Lenders shall require and
(vi) such other times as the Administrative Agent shall reasonably deem
necessary in connection with the administration of this Agreement.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
“Revolving Credit Loan” has the meaning specified in Section 2.01.

33

--------------------------------------------------------------------------------



“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“S&P Rating” means, on any date of determination, the rating most recently
announced by S&P with respect to the long-term, non-credit enhanced senior
unsecured debt issued by the Company, or if such rating is unavailable, the
corporate family rating of the Company and its Subsidiaries issued by S&P (or
any substantially similar successor rating, however styled).
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn
/index.html, or as otherwise published from time to time.
“Scheduled Maturity Date” means September 25, 2018; provided that if such date
is not a Business Day, the Scheduled Maturity Date shall be the immediately
preceding Business Day.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Singapore Dollars” means the lawful currency of Singapore.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

34

--------------------------------------------------------------------------------



“Specified Foreign Borrower” means (a) each of the Foreign Borrowers as of the
Closing Date and (b) each other Designated Foreign Borrower that is approved as
a “Specified Foreign Borrower” by the Swing Line Lender in its reasonable
discretion.
“Spot Rate” for a currency means the rate determined by the Administrative
Agent, the Swing Line Lender with notice thereof to the Administrative Agent or
the applicable L/C Issuer with notice thereof to the Administrative Agent to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent, the Swing Line
Lender or such L/C Issuer if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
“Substitute Rating” means, on any date of determination, the rating most
recently announced by a Substitute Rating Agency with respect to the long-term,
non-credit enhanced senior unsecured debt issued by the Company, or if such
rating is unavailable, the corporate family rating of the Company and its
Subsidiaries issued by such Substitute Rating Agency (or any substantially
similar successor rating, however styled).
“Substitute Rating Agency” means Fitch, Inc., if then providing a debt rating or
corporate family rating for the Company, or if not, a “nationally recognized
statistical rating organization” within the meaning of Section 3(a)(62) under
the Exchange Act, selected by the Company as a replacement agency for Moody’s or
S&P, as the case may be.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

35

--------------------------------------------------------------------------------



“Swap Obligations” means, with respect to any Guarantor, an obligation to pay or
perform under any Swap Contract or any other agreement, contract or transaction
that constitutes a “swap” within the meaning of § 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo (or its Applicable Designee) in its
capacity as provider of Swing Line Loans, or any successor swing line lender
hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means the lesser of (a) $125,000,000 and (b) the Facility.
The Swing Line Sublimit is part of, and not in addition to, the Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Tax Incentive Program” means any city, county or state tax abatement or
reduction program pursuant to which a Person transfers property to an industrial
development authority or other governmental or quasi-governmental entity for the
principal purpose of obtaining a full or partial abatement or reduction in real
and/or personal property taxes.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $50,000,000.
“Total Consolidated Assets” means, as of any date of determination with respect
to the Company, the total of all assets appearing on the consolidated balance
sheet of the Company and its consolidated Subsidiaries most recently furnished
pursuant to Section 6.01.

36

--------------------------------------------------------------------------------



“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“Unilin” has the meaning specified in the introductory paragraph hereto.
“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means each Foreign Subsidiary of the Company that
becomes an Unrestricted Subsidiary in accordance with Section 2.18(b) (until
such time, if ever, that such Foreign Subsidiary is re-designated as a
Restricted Subsidiary in accordance with Section 2.18(b)(ii)).
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Equity Interest with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investments by
foreign nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

37

--------------------------------------------------------------------------------



(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section and Article headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement or any other Loan Document shall be prepared in
conformity with, GAAP applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Company and its Restricted Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request in a written notice to the Administrative
Agent, the Administrative Agent, the Lenders and the Company shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP without giving effect to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement and the other Loan Documents or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP; provided further
that for purposes of calculating the covenants under this Agreement or any other
Loan Document, any obligations of a Person under a lease (whether existing on
the Closing Date or entered into thereafter) that is not (or would not be)
required to be classified and accounted for as a capitalized lease on a balance
sheet of such Person prepared in accordance with GAAP as in effect on the
Closing Date shall not be treated as a capitalized lease pursuant to this
Agreement or the other Loan Documents solely as a result of (x) the adoption of
changes in GAAP after the Closing Date (including, for the avoidance of doubt,
any changes in GAAP as set forth in the FASB exposure draft issued on May 16,
2013 (as the same may be amended from time to time)) or (y) changes in the
application of GAAP after the Closing Date (including the avoidance of doubt,
any changes as set forth in the FASB exposure draft issued on May 16, 2013 (as
the same may be amended from time to time)).1 
1.04    Rounding. Any financial ratios required to be maintained by the Company
or any Restricted Subsidiary pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 

1 Mohawk to confirm with auditors

38

--------------------------------------------------------------------------------



1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent, the Swing Line Lender or the applicable L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer (as the case may be).
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan, Foreign Swing Line Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent, the Swing Line Lender or the applicable
L/C Issuer, as the case may be.
1.06    Additional Alternative Currencies.
(a)    The Company may from time to time request that Eurocurrency Rate Loans
that are Revolving Credit Loans and/or Foreign Swing Line Loans be made, and/or
Letters of Credit be issued, in a currency other than those specifically listed
in the definition of “Alternative Currency” or, in the case of Foreign Swing
Line Loans, listed in Section 2.04(a); provided that such requested currency is
a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurocurrency Rate Loans that are Revolving Credit
Loans, such request shall be subject to the written approval of the
Administrative Agent and all the Lenders; in the case of any such request with
respect to the making of Foreign Swing Line Loans, such request shall be subject
to the written approval of the Administrative Agent and the Swing Line Lender;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the written approval of the
Administrative Agent and the applicable L/C Issuer that will be issuing Letters
of Credit in such currency.
(b)    Any such request shall be made by the Company (i) in the case of any such
request pertaining to Eurocurrency Rate Loans that are Revolving Credit Loans,
to the Administrative Agent, (ii) in the case of any such request pertaining to
Foreign Swing Line Loans, to the Administrative Agent and the Swing Line Lender
and (iii) in the case of any such request pertaining to Letters of Credit, to
the Administrative Agent and the L/C Issuer which the Company desires issue such
Letters of Credit, in each case, not later than 11:00 a.m., 15 Business Days
prior to the date of the desired Credit Extension (or such other time or earlier
date as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable L/C Issuer, or in the
case of any such request pertaining to Foreign Swing Line Loans, the Swing Line
Lender, in each case, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans that are Revolving Credit Loans,
the Administrative Agent shall promptly notify each Lender thereof. Each Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans that are
Revolving Credit Loans), the Swing Line Lender (in the case of any such request
pertaining to Foreign Swing Line Loans) or the applicable L/C Issuer (in the
case of a request pertaining to Letters of Credit) shall notify the

39

--------------------------------------------------------------------------------



Administrative Agent, not later than 11:00 a.m., 5 Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans that are Revolving Credit Loans or Foreign Swing Line
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.
(c)    Any failure by a Lender, the Swing Line Lender or any applicable L/C
Issuer, as the case may be, to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender, the Swing Line Lender or such L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans that are Revolving Credit Loans or Foreign Swing Line
Loans to be made or Letters of Credit to be issued, as the case may be, in such
requested currency. If the Administrative Agent and all the Lenders consent to
making Eurocurrency Rate Loans that are Revolving Credit Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Revolving Credit Borrowings of Eurocurrency Rate
Loans; if the Administrative Agent and the Swing Line Lender consent to the
making of Foreign Swing Line Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
hereupon be deemed for all purposes to be included in the currencies set forth
in Section 2.04(a)(ii) for Swing Line Borrowings by Foreign Borrowers pursuant
to Foreign Swing Line Loans requested; and if the Administrative Agent and the
applicable L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances to be issued
by such L/C Issuer. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.
1.07    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as applicable)
in the United States.

40

--------------------------------------------------------------------------------



1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Loans.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Commitment;
provided that after giving effect to any Revolving Credit Borrowing, (i) the
Total Outstandings shall not exceed the amount of the Facility, (ii) the
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, (iii) the Outstanding
Amount of all Revolving Credit Loans made to all Foreign Borrowers plus the
Outstanding Amount of all Foreign Swing Line Loans shall not exceed the Maximum
Foreign Borrower Sublimit and (iv) with respect to each individual Foreign
Borrower, the Outstanding Amount of all Revolving Credit Loans made to such
Foreign Borrower plus the Outstanding Amount of all Foreign Swing Line Loans
made to such Foreign Borrower shall not exceed the Foreign Borrower Sublimit
applicable to such Foreign Borrower. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein; provided that each
Revolving Credit Loan denominated in an Alternative Currency shall be a
Eurocurrency Rate Loan.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Except in the case of Swing Line Loans, each Borrowing, each conversion
of Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Company’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (or, in the case of any Borrowing
of a Domestic Borrower, 12:30 p.m.) (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans made to the Company and denominated in Dollars to Base
Rate Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency (including, without limitation, Australian Dollars))
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing by the Company of Base Rate Loans. Upon receipt of such
notice the Administrative Agent shall give prompt notice to the Lenders of such
request. Each telephonic notice by the Company pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of, conversion

41

--------------------------------------------------------------------------------



to or continuation of Eurocurrency Rate Loans denominated in an Alternative
Currency shall be in a principal amount of the applicable Alternative Currency
Equivalent of $5,000,000 or a whole multiple of the applicable Alternative
Currency Equivalent of $1,000,000 in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(b) and (c), each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Except in the case of Swing Line Loans, each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Company is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, as the case may be,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto, (vi) the currency of the Revolving
Credit Loans to be borrowed, if applicable, and (vii) the name of the applicable
Borrower. If the Company fails to specify a currency in a Committed Loan Notice
requesting a Borrowing of Revolving Credit Loans, then the Revolving Credit
Loans so requested shall be made in Dollars. If the Company fails to specify a
Type of Loan in a Committed Loan Notice, then in the case of Loans requested to
be made in Dollars to the Company, the applicable Loans shall be made as Base
Rate Loans, and in all other cases the applicable Revolving Credit Loans shall
be made as Eurocurrency Rate Loans with an Interest Period of one month. If the
Company fails to give a timely notice requesting a conversion or continuation of
Eurocurrency Rate Loans such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount (and currency) of
its Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans or continuation of Revolving Credit Loans denominated in a
currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds in
the applicable currency of such Borrowing at the Administrative Agent’s Office
for the applicable currency not later than 1:00 p.m. (or, in the case of any
Borrowing of a Domestic Borrower, 3:00 p.m.), in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Revolving Credit Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction (or waiver in accordance with Section 10.01) of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Company or the other applicable Borrower,
as promptly as reasonably practicable, in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Company on behalf of the
applicable Borrower; provided that if, on the date the Committed Loan Notice
with respect to a Revolving Credit Borrowing denominated in Dollars is given by
the Company, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the applicable
Borrower as provided above.

42

--------------------------------------------------------------------------------



(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default under
Section 8.01(a) or (f), or upon written notice to the Company from the
Administrative Agent given at the direction of the Required Lenders during the
existence of any other Event of Default, no Loans may be requested as, converted
to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans denominated in an Alternative Currency be prepaid, or redenominated
into Dollars in the amount of the Dollar Equivalent thereof, on the last day of
the then current Interest Period with respect thereto.
(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
Interest Periods in effect.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies
applicable to such L/C Issuer for the account of the Company or any of its
Restricted Subsidiaries in an aggregate amount up to the Letter of Credit
Sublimit, and to amend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Restricted Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Outstandings shall
not exceed the amount of the Facility, (x) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, (y) the Outstanding Amount of all L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of the L/C Obligations of any L/C Issuer shall not exceed the
L/C Issuer Sublimit of such L/C Issuer. Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii)    The L/C Issuer shall not issue a Letter of Credit, if:

43

--------------------------------------------------------------------------------



(A)    the expiry date of such Letter of Credit (or the initial expiry date of
an Auto-Extension Letter of Credit) would occur more than twelve months after
the date of issuance, unless the Required Lenders have approved such expiry
date; or
(B)    the expiry date of such Letter of Credit would occur after the Letter of
Credit Expiration Date unless the applicable L/C Issuer has approved such later
expiry date (in which case, such Letter of Credit shall be an “Extended Letter
of Credit”), it being acknowledged and agreed that each such Extended Letter of
Credit shall be Cash Collateralized in accordance with Section 6.16.
(iii)    The L/C Issuer shall not be under any obligation to issue a Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;
(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency applicable to such L/C Issuer;
(E)    such L/C Issuer does not, as of the issuance date of the requested Letter
of Credit (and as a general matter), issue Letters of Credit in the requested
currency; or
(F)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either such Letter of Credit or such Letter of Credit and
all other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if the beneficiary of the Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

44

--------------------------------------------------------------------------------



(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers or any of them.
(b)    Procedures for Issuance and Amendment of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such shorter period of time as the Administrative Agent and such L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to such L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to such L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may reasonably require. Additionally, the Company shall furnish to such L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit (or
on the Closing Date in the case of the Existing Letters of Credit), each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

45

--------------------------------------------------------------------------------



(iii)    If the Company so requests in the applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Company shall not be required to make
a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (or with respect to an Extended Letter of
Credit, the expiry date set forth in such Extended Letter of Credit); provided
that such L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.
(iv)    If the Company so requests in the applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic reinstatement provisions (each, an
“Auto-Reinstatement Letter of Credit”); provided that (A) no L/C Issuer shall be
obligated to issue an Auto-Reinstatement Letter of Credit, and (B) any such
Auto-Reinstatement Letter of Credit must permit such L/C Issuer to prevent any
such reinstatement in the event such L/C Issuer is not reimbursed within a
certain period for the reinstated portion.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon the funding by an L/C Issuer of a drawing under any Letter of Credit
issued by such L/C Issuer, such L/C Issuer shall promptly notify (any such
notification, a “Drawing Notice”) the Company and the Administrative Agent
thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the Company shall reimburse the applicable L/C Issuer in such
Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the applicable L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the applicable L/C Issuer in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the applicable L/C
Issuer shall notify the Company of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. The Company shall
reimburse, or shall cause the applicable Restricted Subsidiary to reimburse,
such L/C Issuer of the Letter of Credit in an amount equal to the amount of such
drawing and in the applicable

46

--------------------------------------------------------------------------------



currency no later than (x) 2:00 p.m. on the same Business Day that the Company
receives a Drawing Notice from such L/C Issuer if such Drawing Notice is
received by the Company by 1:00 p.m. and (y) 11:00 a.m. on the immediately
following Business Day if the Company receives a Drawing Notice from such L/C
Issuer after 1:00 p.m. If neither the Company nor any Restricted Subsidiary so
reimburses such L/C Issuer of the Letter of Credit by the applicable time
specified in the immediately preceding sentence, such L/C Issuer shall promptly
notify the Administrative Agent of such failure to reimburse and of the amount
of the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the Administrative Agent
shall promptly notify each Lender of amount of such Lender’s Applicable
Percentage thereof. In such event, the Company shall be deemed to have requested
a Revolving Credit Borrowing of Base Rate Loans to be disbursed on such date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by any L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer, in Dollars, at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan to the Company in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until a Lender funds its Revolving Credit Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
applicable L/C Issuer.
(v)    Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any L/C Issuer, the Company, any Subsidiary or any other Person

47

--------------------------------------------------------------------------------



for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
(e)    Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

48

--------------------------------------------------------------------------------



(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will notify the applicable L/C Issuer as promptly as practicable but in no event
later than 2 Business Days following the receipt by a Responsible Officer of a
copy of such Letter of Credit or amendment provided by the Administrative Agent
or the applicable L/C Issuer. The Company shall be conclusively deemed to have
waived any such claim against the applicable L/C Issuer and its correspondents
unless such notice is given as aforesaid.
(f)    Role of L/C Issuers. Each Lender and the Company agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Company’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the

49

--------------------------------------------------------------------------------



Company may have a claim against the applicable L/C Issuer, and the applicable
L/C Issuer may be liable to the Company, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by the applicable L/C Issuer’s
willful misconduct or gross negligence or the applicable L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.
(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount then available to be drawn under such Letter of Credit; provided that any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which neither the Company nor such
Defaulting Lender has provided Cash Collateral satisfactory to the applicable
L/C Issuer pursuant to this Section 2.03 or 2.16 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.17(a)(iv), with the balance of
such fee, if any, payable to the applicable L/C Issuer for its own account. For
purposes of computing the Letter of Credit Fee, the daily amount available to be
drawn under any Letter of Credit, shall be determined without regard to Section
1.09. Letter of Credit Fees shall be (i) due and payable on the tenth Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit (or in
the case of the Existing Letters of Credit, after the end of December, 2013), on
the Letter of Credit Expiration Date and thereafter on demand and (ii) computed
on a quarterly basis in arrears. If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Company shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit, at
the rate per annum specified in the Fee Letter of the applicable institution
acting as a L/C Issuer or as otherwise agreed between such L/C Issuer and the
Company, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit (or in the case of the Existing Letters of Credit, after the end of
December, 2013), on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing fees payable in respect of Letters of Credit
described in this subsection, the amount of such Letter of Credit shall be
determined without regard to Section 1.09. In addition, the Company shall pay

50

--------------------------------------------------------------------------------



directly to the applicable L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the applicable L/C Issuer relating to letters of
credit as from time to time in effect and charged to its customers generally.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Cash Collateral Event. Without limiting Section 2.16, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations that are not Cash Collateralized by the Company or
another Borrower at such time exceeds 105% of the Letter of Credit Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Company shall Cash Collateralize the L/C Obligations in an amount equal to the
amount by which the Outstanding Amount of all L/C Obligations that are not Cash
Collateralized by the Company or another Borrower exceeds the Letter of Credit
Sublimit. The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations. All such Cash Collateral shall be granted, provided and maintained
in accordance with Section 2.16.
(l)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
shall be obligated to reimburse, or to cause the applicable Restricted
Subsidiary to reimburse, the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Company and that the Company’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
(m)    Additional L/C Issuers. In addition to Wells Fargo and each L/C Issuer
listed on the signature pages hereto as an “L/C Issuer,” the Company may from
time to time, with notice to the Lenders and the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) and the
applicable Lender being so appointed, appoint additional Lenders to be L/C
Issuers hereunder; provided that the total number of L/C Issuers at any time
shall not exceed four. Upon the appointment of a Lender as an L/C Issuer
hereunder such Person shall become vested with all the rights, powers,
privileges and duties of an L/C Issuer hereunder.
(n)    Removal of L/C Issuers. The Company may at any time remove any Lender
from its role as an L/C Issuer hereunder upon not less than 30 days prior notice
to such L/C Issuer (or such shorter period of time as may be acceptable to such
L/C Issuer); provided that such removed L/C Issuer shall retain all the rights,
powers, privileges and duties of a L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its removal as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Without limiting the
foregoing, upon the removal of a Lender as an L/C Issuer hereunder, the Company
may, or at the request of such removed L/C Issuer the Company shall use
commercially reasonable efforts to, arrange for either one or more of the other
L/C Issuers to issue Letters of Credit hereunder or another Person to issue a
letter of credit or other agreement outside the terms and provisions of this
Agreement in substitution for the Letters of Credit, if any, issued by such
removed L/C Issuer and outstanding at the time of such removal, or make other
arrangements satisfactory to the removed L/C Issuer to effectively cause another
L/C Issuer to assume the obligations of the removed L/C Issuer with respect to
any such Letters of Credit.

51

--------------------------------------------------------------------------------



(o)    Reporting of Letter of Credit Information. At any time that there is more
than one L/C Issuer, then (i) on the last Business Day of each calendar month,
(ii) on each date that a Letter of Credit is amended, terminated or otherwise
expires, (iii) on each date that an L/C Credit Extension occurs with respect to
any Letter of Credit, and (iv) upon the request of the Administrative Agent,
each L/C Issuer (or, in the case of part (ii), (iii) or (iv), the applicable L/C
Issuer) shall deliver to the Administrative Agent a report setting forth in form
and detail reasonably satisfactory to the Administrative Agent information
(including, without limitation, any reimbursement, Cash Collateral, or
termination in respect of Letters of Credit issued by such L/C Issuer) with
respect to each Letter of Credit issued by such L/C Issuer that is outstanding
hereunder. In addition, each L/C Issuer shall provide notice to the
Administrative Agent of its L/C Issuer Sublimit, or any change thereto, promptly
upon its becoming a L/C Issuer or making any change to its L/C Issuer Sublimit.
No failure on the part of any L/C Issuer to provide such information pursuant to
this Section 2.03(o) shall limit the obligation of the Company or any Lender
hereunder with respect to its reimbursement and participation obligations,
respectively, pursuant to this Section 2.03.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (i) to the Company, in Dollars
(each such loan to the Company, a “Domestic Swing Line Loan”) and (ii) in
Dollars, Euros, Sterling or another Alternative Currency approved for such
purpose by the Swing Line Lender pursuant to Section 1.06 to any Specified
Foreign Borrower (each such loan to any Specified Foreign Borrower, a “Foreign
Swing Line Loan” and, collectively with the Domestic Swing Line Loans, the
“Swing Line Loans”) from time to time on any Business Day during the
Availability Period; provided that (x) after giving effect to any Swing Line
Loan, (i) the Total Outstandings shall not exceed the amount of the Facility,
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, (iii)
the Outstanding Amount of the Swing Line Loans shall not exceed the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment and (iv) in the case of any Foreign Swing
Line Loan, the Outstanding Amount of Loans made to all of the Foreign Borrowers
shall not exceed the Maximum Foreign Borrower Sublimit and the Outstanding
Amount of all Loans made to each Foreign Borrower shall not exceed the Foreign
Borrower Sublimit applicable to such Foreign Borrower, and (y) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure
(after giving effect to Section 2.17(a)(iv)). Within the foregoing limits, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04; provided, further, that neither the Company nor any Specified Foreign
Borrower shall use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Each Swing Line Loan shall bear interest as set
forth in Section 2.08. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.
(b)    Borrowing Procedures.
(i)    Domestic Swing Line Loans.    Each Swing Line Borrowing of a Domestic
Swing Line Loan shall be made upon the Company’s notice to the Swing Line Lender
and the Administrative Agent (at the Administrative Agent’s Office with respect
to Dollars), which may

52

--------------------------------------------------------------------------------



be given by telephone. Each such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 3:00 p.m. on the requested
borrowing date, and shall specify (A) the amount to be borrowed, which shall be
a minimum of $100,000 and (B) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Company. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 4:00 p.m. on the date of the proposed Swing Line Borrowing of Domestic
Swing Line Loans (x) directing the Swing Line Lender not to make such Domestic
Swing Line Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or (y) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 5:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Domestic Swing Line Loan available to the Company.
(ii)    Foreign Swing Line Loans.    Each Swing Line Borrowing of a Foreign
Swing Line Loan shall be made upon the applicable Specified Foreign Borrower’s
delivery of a written Swing Line Loan Notice, appropriately completed and signed
by a Responsible Officer of the applicable Specified Foreign Borrower (delivered
at the Administrative Agent’s Office with respect to the requested currency of
such Foreign Swing Line Loan). Each such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 10:00 a.m. (London time)
on the requested borrowing date, and shall specify (A) the amount to be
borrowed, which shall be in a minimum of the Alternative Currency Equivalent of
$500,000, (B) the currency of the Foreign Swing Line Loans to be borrowed, (C)
the name of the applicable Specified Foreign Borrower, and (D) the requested
borrowing date, which shall be a Business Day. Unless the Swing Line Lender has
received notice from the Administrative Agent (including at the request of any
Lender) prior to 11:00 a.m. (London time) on the date of the proposed Swing Line
Borrowing (1) directing the Swing Line Lender not to make such Foreign Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (2) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 12:00
p.m. (London time) on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Foreign Swing Line Loan available to the
applicable Specified Foreign Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company or the applicable Specified Foreign Borrower (each of
which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make (x) a Base Rate Loan, in respect of Domestic
Swing Line Loans and (y) a Eurocurrency Rate Loan, in respect of Foreign Swing
Line Loans, in each case, in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans or Eurocurrency
Rate Loans, as applicable, but subject to the unutilized portion of the Facility
and the conditions set forth in

53

--------------------------------------------------------------------------------



Section 4.02. The Swing Line Lender shall furnish the Company with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Dollars and in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
3:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan or Eurocurrency Rate Loan, as applicable,
to the Company or to the applicable Specified Foreign Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans or Eurocurrency Rate Loans, as applicable, submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Credit Loan included in
the relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.

54

--------------------------------------------------------------------------------



(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company (on behalf of the applicable Specified
Foreign Borrower, if applicable) for interest on the Swing Line Loans. Until a
Lender funds its Base Rate Loan or risk participation pursuant to this Section
2.04 to refinance such Lender’s Applicable Percentage of any Swing Line Loan,
interest in respect of such Lender’s Applicable Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Company or the applicable
Specified Foreign Borrower shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Swing Line Lender.
2.05    Prepayments.
(a)    Each Borrower may, upon notice from the Company to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Revolving Credit Loans denominated in Special Notice Currencies
(including, without limitation, Australian Dollars)) prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies, and
(C) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of the applicable Alternative Currency
Equivalent of $5,000,000 or a whole multiple of the applicable Alternative
Currency Equivalent of $1,000,000 in excess thereof; and (iv) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Appropriate Lender’s
ratable portion of such prepayment (based on such Appropriate Lender’s
Applicable Percentage of such prepayment). If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section

55

--------------------------------------------------------------------------------



2.17, each such prepayment shall be paid to the Appropriate Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.
(b)    The Company or the applicable Specified Foreign Borrower may, upon notice
to the Swing Line Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than (A) in the
case of Domestic Swing Line Loans, 1:00 p.m. on the date of the prepayment and
(B) in the case of Foreign Swing Line Loans, 10:00 a.m. (London time) on the
date that is one Business Day prior to the date of such prepayment and (ii) any
such prepayment shall be in a minimum principal amount (A) $100,000, in the case
of Domestic Swing Line Loans and (B) the applicable Alternative Currency
Equivalent of $500,000, in the case of Foreign Swing Line Loans. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.
(c)    If the Administrative Agent notifies the Company at any time that the
Total Outstandings that are not Cash Collateralized by the Company or another
Borrower at such time exceed an amount equal to 105% of the amount of the
Facility then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Revolving Credit Loans and/or the Company
shall Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment or Cash
Collateralization to an amount not to exceed 100% of the amount of the Facility
then in effect; provided, however, that, subject to the provisions of Section
2.03(k), the Company shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(c) unless after the prepayment in full
of the Revolving Credit Loans the Total Outstandings exceed the amount of the
Facility then in effect. The Administrative Agent may, at any time and from time
to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.
(d)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Swing Line Loans that are not Cash Collateralized by
the Company or another Borrower made to the Borrowers at such time exceeds an
amount equal to 105% of the Swing Line Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay the Swing
Line Loans in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Swing Line
Sublimit.
(e)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Credit Loans made to Foreign Borrowers at
such time exceeds an amount equal to 105% of the Maximum Foreign Borrower
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Foreign Borrowers shall prepay Revolving Credit Loans made to them
in an aggregate amount sufficient to reduce such Outstanding Amount of such
Loans as of such date of payment to an amount not to exceed 100% of the Maximum
Foreign Borrower Sublimit.
(f)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Credit Loans made to a Foreign Borrower at
such time exceeds an amount equal to 105% of the Foreign Borrower Sublimit
applicable to such Foreign Borrower, then, within two Business Days after
receipt of such notice, such Foreign Borrower shall prepay Revolving Credit
Loans made to it in an aggregate amount sufficient to reduce such Outstanding
Amount of such Loans as of such date of payment to an amount not to exceed 100%
of the Foreign Borrower Sublimit applicable to such Foreign Borrower.

56

--------------------------------------------------------------------------------



2.06    Termination or Reduction of Commitments.
(a)    Optional. The Company may, upon notice to the Administrative Agent,
terminate the Facility, or from time to time permanently reduce the Facility;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Company shall not terminate or reduce the Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the amount of the Facility, and (iv) if, after giving effect to any
reduction of the Facility, the Letter of Credit Sublimit, the Maximum Foreign
Borrower Sublimit, any Foreign Borrower Sublimit or the Swing Line Sublimit
exceeds the amount of the Facility, such Sublimit shall be automatically reduced
by the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Facility. Any
reduction of the Facility shall be applied to the Commitment of each Lender
according to its Applicable Percentage (without giving effect to any adjustments
under Section 2.17). All fees accrued until the effective date of any
termination of the Facility shall be paid on the effective date of such
termination.
(b)    Mandatory. The Commitment of each Lender shall automatically terminate on
the Maturity Date.
2.07    Repayment of Loans.
(a)    Revolving Credit Loans. Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Revolving Credit Loans made to
such Borrower and outstanding on such date.
(b)    Swing Line Loans. The Company or the applicable Specified Foreign
Borrower shall repay each Swing Line Loan made to the Company or such Specified
Foreign Borrower, as applicable, on the earlier to occur of (i) the date ten
Business Days after such Loan is made and (ii) the Maturity Date.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate
applicable to the Alternative Currency in which such Eurocurrency Rate Loan is
denominated for such Interest Period plus the Applicable Rate plus (in the case
of a Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in
the United Kingdom or a Participating Member State) the Mandatory Cost; (ii)
each Loan denominated in Dollars and made to the Company as a Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Domestic Swing Line Loan shall, at the option of the
Company, bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to (A) the Base Rate plus
the Applicable Rate for Base Rate Loans or (B) the Eurocurrency Rate plus the
Applicable Rate for Eurocurrency Rate Loans and (iv) each Foreign Swing Line
Loan shall bear interest at the Overnight Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

57

--------------------------------------------------------------------------------



(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations that
are not Cash Collateralized by the Company or another Borrower, subject to
adjustment as provided in Section 2.17. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the tenth Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the end of December, 2013, and on the last day of the Availability Period. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b)    Other Fees
(i)    The Company shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
(ii)    The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans determined by reference
to the Prime Rate shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days

58

--------------------------------------------------------------------------------



elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Revolving Credit Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of a 360 or 365 day year or any other
period of time less than a calendar year) are equivalent are the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by 360 or 365 or such other period of time as the case may be.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent (or, if applicable, the
Swing Line Lender or applicable L/C Issuer) of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated by
the Company as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the Company shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuers, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Company’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder for a period of thirty (30) days after the date
of the public filing of the Company’s annual audited financial statements that
include the period during which such termination and repayment occurred.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender and each L/C Issuer shall be
evidenced by one or more accounts or records maintained by such Lender or such
L/C Issuer and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
or such L/C Issuer shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders or such L/C Issuer to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any L/C Issuer and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) its Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

59

--------------------------------------------------------------------------------



(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Revolving Credit Loans denominated in an
Alternative Currency and Foreign Swing Line Loans, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders (including without limitation, the Swing Line Lender) to
which such payment is owed, at the applicable Administrative Agent’s Office in
Dollars and in Same Day Funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Revolving Credit
Loans denominated in an Alternative Currency and Foreign Swing Line Loans shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each
Appropriate Lender its Applicable Percentage (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the
immediately following Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the immediately
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in

60

--------------------------------------------------------------------------------



connection with the foregoing, and (B) in the case of a payment to be made by
such Borrower, the interest rate otherwise applicable to the Loans comprising
such Borrowing. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Revolving Credit Loan included in such Borrowing. Any payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that a Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
(iii)    Payments in Other Currencies. To the extent that the Administrative
Agent receives funds for application to the amounts owing by any Borrower under
or in respect of this Agreement or any Note in currencies other than the
currency or currencies required to enable the Administrative Agent to distribute
funds to the Lenders in accordance with the terms of this Section 2.12, the
Administrative Agent shall be entitled to convert or exchange such funds into
Dollars or into an Alternative Currency or from Dollars to an Alternative
Currency or from an Alternative Currency to Dollars, as the case may be, to the
extent necessary to enable the Administrative Agent to distribute such funds in
accordance with the terms of this Section 2.12, provided that the Borrowers and
each of the Lenders hereby agree that the Administrative Agent shall not be
liable or responsible for any loss, cost or expense suffered by the Borrowers or
such Lender as a result of any conversion or exchange of currencies effected
pursuant to this clause (iii) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange; and provided
further that the Borrowers agree to indemnify the Administrative Agent and each
Lender, and hold the Administrative Agent and each Lender harmless, for any and
all losses, costs and expenses incurred by the Administrative Agent or any
Lender for any conversion or exchange of currencies (or the failure to convert
or exchange any currencies) in accordance with this clause (iii) save to the
extent that it is found in a final nonappealable judgment of a court of
competent jurisdiction that such loss, cost or expense resulted from the gross
negligence or willful misconduct of the Administrative Agent or such Lender.
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived

61

--------------------------------------------------------------------------------



in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the applicable Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16 or Section 6.16, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Company or any Subsidiary or Affiliate thereof (as to which the provisions of
this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.14    Designated Borrowers; Agency of Company for Designated Borrowers.
(a)    The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any Wholly
Owned Domestic Subsidiary of the Company that is a

62

--------------------------------------------------------------------------------



Restricted Subsidiary (an “Domestic Applicant Borrower”) as a Designated
Domestic Borrower to receive Revolving Credit Loans and Domestic Swing Line
Loans hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit G-1 (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Domestic Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein the Administrative Agent shall have
received on behalf of the Lenders (i) such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their sole
discretion, (ii) documentation and information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, to the
extent such documentation or information is requested by the Administrative
Agent on behalf of the Lenders and (iii) Notes signed by such new Borrowers to
the extent any Lenders so require. Within one (1) Business Day following the
Administrative Agent’s receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit
G-2 (a “Designated Borrower Notice”) to the Company and the Lenders specifying
that the Domestic Applicant Borrower shall constitute a “Designated Domestic
Borrower” for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Domestic Borrower to receive Revolving Credit Loans hereunder,
and the Swing Line Lender agrees to permit such Designated Domestic Borrower to
receive Domestic Swing Line Loans hereunder, in each case, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Domestic Borrower otherwise shall be a Domestic Borrower and a Borrower for all
purposes of this Agreement; provided that no Committed Loan Notice or Letter of
Credit Application may be submitted by or on behalf of such Designated Domestic
Borrower until the date five Business Days after the date such notice is
delivered. Each Designated Domestic Borrower shall comply with Section 6.14 (in
each case, within the timeframe provided therein) and shall take all such
actions and provide such documentation as reasonably requested by the
Administrative Agent in order for such Designated Domestic Borrower to become a
Domestic Guarantor.
(b)    Subject to Section 6.14(d), the Company may at any time, upon not less
than 15 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Wholly Owned Foreign Subsidiary of the Company that
is a Restricted Subsidiary (an “Foreign Applicant Borrower”) as a Designated
Foreign Borrower to receive Revolving Credit Loans and Foreign Swing Line Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed Designated Borrower
Request and Assumption Agreement, which shall include a proposed Foreign
Borrower Sublimit to be applicable to such Foreign Applicant Borrower. The
parties hereto acknowledge and agree that prior to any Foreign Applicant
Borrower becoming entitled to utilize the credit facilities provided for herein
(i)(A) the Administrative Agent shall have received on behalf of the Lenders
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion, (B)
documentation and information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, to the extent such documentation
or information is requested by the Administrative Agent on behalf of the Lenders
and (C) Notes signed by such new Borrowers to the extent any Lenders so require,
and (ii) each Lender shall have met all necessary regulatory and licensing
requirements and internal policy requirements and shall be legally permitted to
make loans in the jurisdiction in which such Foreign Applicant Borrower is
organized. If the Administrative Agent and each of the Lenders agree (such
approval to be in the sole discretion of each of the Administrative Agent and
each Lender) that an Foreign Applicant Borrower shall be entitled to be a
Borrower and a Foreign

63

--------------------------------------------------------------------------------



Borrower and to receive Revolving Credit Loans and Foreign Swing Line Loans
hereunder in an aggregate amount not to exceed the Foreign Borrower Sublimit to
be applicable to such Foreign Borrower, then within one (1) Business Day
following the Administrative Agent’s receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send Designated Borrower Notice to the Company
and the Lenders specifying that the Foreign Applicant Borrower shall constitute
a Designated Foreign Borrower for purposes hereof, whereupon each of the Lenders
agrees to permit such Designated Foreign Borrower to receive Revolving Credit
Loans hereunder, and the Swing Line Lender agrees to permit such Designated
Foreign Borrower to receive Foreign Swing Line Loans hereunder, in each case, on
the terms and conditions set forth herein, and each of the parties agrees that
such Designated Foreign Borrower otherwise shall be a Foreign Borrower and a
Borrower for all purposes of this Agreement; provided that no Committed Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Foreign Borrower until the date five Business Days after the date
such notice is delivered; provided further, that the Lenders agree that, if at
the time of designation, such Foreign Applicant Borrower is organized under the
Laws of a jurisdiction in which a then-existing Foreign Borrower is organized,
such Foreign Applicant Borrower may become a “Designated Foreign Borrower”
pursuant hereto (subject to satisfaction of the other conditions set forth in
this Section 2.14) without any requirement of further consent from the Lenders
(but subject to satisfaction of the requirements in clause (i) of the
immediately preceding sentence). Each Designated Foreign Borrower shall comply
with Section 6.14 (in each case, within the timeframe provided therein) and
shall take all such actions and provide such documentation as reasonably
requested by the Administrative Agent in order for such Designated Foreign
Borrower to become a Foreign Guarantor.
(c)    The Obligations of all Domestic Obligors (including each Designated
Domestic Borrower) shall be joint and several as among the Domestic Obligors.
The Foreign Obligations of all Foreign Obligors (including each Designated
Foreign Borrower) shall be joint and several as among the Loan Parties.
(d)    Each Borrower, including each Foreign Subsidiary and each Domestic
Subsidiary of the Company that becomes a “Designated Borrower” after the Closing
Date pursuant to this Section 2.14, hereby irrevocably appoints the Company as
its agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Revolving Credit Loans or Swing Line Loans made by the Lenders or the Swing Line
Lender, as applicable, to any Borrower hereunder. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken by only the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Borrower.
2.15    Increase in Commitments.
(a)    Request for Increase. The Borrowers may from time to time, request by
notice to the Administrative Agent an increase in the Facility (each, an
“Incremental Increase”); provided that (i) the principal amount for all such
Incremental Increases in the aggregate since the Closing Date (including the
then requested Incremental Increase) shall not exceed $600,000,000, (ii) any
such request for an Incremental Increase shall be in a minimum amount of
$75,000,000 (or a lesser amount in the event such amount represents all
remaining availability under this Section), (iii) no Incremental Increase shall
(A) increase the Letter of Credit Sublimit without the consent of each L/C
Issuer whose obligation to issue Letters of Credit is not subject to an L/C
Issuer Sublimit, (B) increase the Swing Line Sublimit without the consent of the
Swing Line Lender, (C) increase the Maximum Foreign Borrower Sublimit by more
than two-thirds of the amount

64

--------------------------------------------------------------------------------



of such Incremental Increase, or (D) increase the Foreign Borrower Sublimit of
any Foreign Borrower, and (iv) each Incremental Increase shall constitute
Obligations hereunder and shall be guaranteed pursuant to the Guaranties, if
any, on a pari passu basis with the other Obligations hereunder.
(b)    Process for Increase.    Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.15 and otherwise on terms reasonably acceptable to the
Administrative Agent, or by any other Person that qualifies as an Eligible
Assignee (each such other Person, an “Additional Lender”) pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent; provided that (i) the Administrative Agent shall have consented (in each
case, such consent not to be unreasonably withheld) to each such Lender or
proposed Additional Lender providing such Incremental Increase and (ii) in the
case of any Incremental Increase, each L/C Issuer and the Swing Line Lender
shall have consented (in each case, such consent not to be unreasonably
withheld) to each such Lender or proposed Additional Lender providing such
Incremental Increase if such consent by the L/C Issuers or the Swing Line
Lender, as the case may be, would be required under Section 10.06(b) for an
assignment of Revolving Credit Loans or Commitments to such Lender or proposed
Additional Lender. No Lender shall have any obligation to increase its
Commitment, and no consent of any Lender, other than the Lenders agreeing to
provide any portion of an Incremental Increase, shall be required to effectuate
such Incremental Increase.
(c)    Effective Date and Allocations. The Administrative Agent and the Company
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”) and the final allocations therefor. The Administrative Agent
shall promptly notify the Company and the Lenders of the final allocation of
such Incremental Increase and the Increase Effective Date.
(d)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party (excluding the Foreign Borrowers and the Foreign Guarantors, if
any, if the Maximum Foreign Borrower Sublimit is not being increased) dated as
of the Increase Effective Date signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Incremental Increase, (ii) in the case of the
Borrowers, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no
Default exists and is continuing and (C) the Company and its Restricted
Subsidiaries are in pro forma compliance with each of the financial covenants
contained in Section 7.12. Each Incremental Increase shall have the same terms
as the outstanding Revolving Credit Loans and be part of the existing revolving
credit facilities hereunder. Upon each Incremental Increase (x) each Lender
having a Commitment immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Increase (each, a “Incremental Increase Lender”) in
respect of such increase, and each such Incremental Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans, will, in each case, equal each Lender’s
Applicable Percentage (after giving effect to such increase in the Facility) and
(y) if, on the date of such increase there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall, on or prior to the effectiveness
of such Incremental Increase, be prepaid from the proceeds of additional

65

--------------------------------------------------------------------------------



Revolving Credit Loans made hereunder (reflecting such increase in the
Facility), which prepayment shall be accompanied by any amounts required to be
paid pursuant to Section 3.05 to the extent necessary to keep the outstanding
Revolving Credit Loans ratable with any revised Applicable Percentages arising
from such Incremental Increase.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the applicable L/C Issuer if, as of the date seven days prior to the
Maturity Date, any L/C Obligation for any reason remains outstanding and has not
been Cash Collateralized as an Extended Letter of Credit pursuant to Section
6.16, the Company shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. At any time that there shall exist
any Lender that is a Defaulting Lender, no later than one (1) Business Day
following the demand of the Administrative Agent, any L/C Issuer or the Swing
Line Lender, the Company shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo. The Company, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant to this Agreement, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.16(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent for the benefit of the Administrative Agent,
the L/C Issuers and the Lenders (including the Swing Line Lender) as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the Company
or the relevant Lender that is a Defaulting Lender will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17, 6.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Lender that is a Defaulting
Lender, any interest accrued on such obligation) and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the applicable L/C Issuer

66

--------------------------------------------------------------------------------



or Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to a L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the applicable L/C Issuer or Swing Line Lender, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the other Lenders (including any L/C
Issuer or Swing Line Lender) as a result of any judgment of a court of competent
jurisdiction obtained by any Lender (including any L/C Issuer or Swing Line
Lender) against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to any of the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by any of the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been

67

--------------------------------------------------------------------------------



required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which a Lender is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Lender that is a non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit or
Swing Line Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage”
of each such non-Defaulting Lender shall be computed without giving effect to
the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default exists; and (ii) the aggregate
obligation of each Lender that is a non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swing Line Loans shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swing Line Lender and each L/C Issuer, agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the other Lenders, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and the funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.18    Designation of Subsidiaries.
(a)    Designation of Material Subsidiaries. Except during any Guaranty Release
Period:
(i)    If at the time a Compliance Certificate is delivered pursuant to Section
6.02(b), the Material Subsidiaries that are Domestic Subsidiaries are
insufficient to satisfy each of the thresholds set forth in part (a)(ii) of the
definition of Material Subsidiaries, the Company shall, no later than fifteen
days after the date of delivery of such Compliance Certificate, designate in
writing to the Administrative Agent such additional Designated Subsidiaries as
“Material Subsidiaries” as are necessary to comply with such definition; and
(ii)    In the case of any designations pursuant to this Section each such
designated Subsidiary shall (unless such Subsidiary is an Excluded Subsidiary)
comply with all the applicable provisions of Section 6.14 (within the time
provided therein).

68

--------------------------------------------------------------------------------



(b)    Designation of Unrestricted and Restricted Subsidiaries.    The Company
may, at any time after the Closing Date and upon written notice to the
Administrative Agent:
(i)    designate any Foreign Subsidiary as an Unrestricted Subsidiary; provided
that:
(A)     such Foreign Subsidiary has no Indebtedness that is recourse to,
Guaranteed by, or secured by a Lien on the assets of, the Company or any of its
Restricted Subsidiaries;
(B)    the Company and its Restricted Subsidiaries are in pro forma compliance
with each of the covenants in Section 7.12, immediately before and immediately
after giving effect to such designation;
(C)    at the time of such designation, the aggregate amount of all Investments
in such Foreign Subsidiaries (measured at the fair market value thereof at the
time of such designation) are permitted under Section 7.02(h), it being
understood and agreed that the aggregate amount of all such Investments shall
from and after such designation be a utilization of such Section 7.02(h);
(D)    both at the time of and immediately after giving pro forma effect to such
designation (1) the Company and its Restricted Subsidiaries are in compliance
with each of the covenants set forth in Section 7.12 and (2) the Consolidated
Net Leverage Ratio is not greater than 3.50 to 1.00; and
(E)    no Foreign Subsidiary may be so designated unless each of its direct and
indirect Subsidiaries satisfies each of the requirements in clauses (A) through
(D) of this Section 2.18(b)(i); and
(ii)    designate any Unrestricted Subsidiary as a Restricted Subsidiary so long
as (A) no Default shall have occurred and be continuing at the time of such
re-designation or would result therefrom, (B) the Company and its Restricted
Subsidiaries are in pro forma compliance with each of the covenants set forth in
Section 7.12 both immediately before and immediately after giving effect to such
re-designation, (C) if such Subsidiary is a Material Subsidiary and not an
Excluded Subsidiary, all actions required in Section 6.14 (if then applicable
and within the timeframe provided therein) (as if such Subsidiary were a new
Subsidiary) have been taken and (D) at the time of such designation all
Indebtedness of such Subsidiary shall be permitted pursuant to one or more
applicable exceptions to the limitations on Indebtedness contained in Section
7.03 and all Investments of such Subsidiary shall be permitted pursuant to one
or more applicable exceptions to the limitations on Investments contained in
Section 7.02.
Any Foreign Subsidiary that is not designated as an Unrestricted Subsidiary
shall be a Restricted Subsidiary for all purposes in this Agreement and the
other Loan Documents. Any designation of a Foreign Subsidiary as an Unrestricted
Subsidiary or a Restricted Subsidiary shall (x) be deemed a representation and
warranty by the Company that each of the requirements in clause (b)(i) or
(b)(ii) of this Section, as applicable, are satisfied in all respects and (y)
with respect to any designation of an Unrestricted Subsidiary, also serve as an
effective designation of each of its Subsidiaries as Unrestricted Subsidiaries
for purposes of this Agreement and the other Loan Documents.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

69

--------------------------------------------------------------------------------



3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(iii)    If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws. All payments
to be made by the Loan Parties under or in connection with the Loan Documents
have been calculated without regard to Indirect Tax. If all or part of any such
payment is the consideration for a taxable supply or chargeable with Indirect
Tax and if the Administrative Agent or any other Lender Party is liable to pay
such Indirect Tax to the relevant Governmental Authority then (i) the
Administrative Agent or such Lender Party, as applicable, shall promptly provide
to the applicable Loan Party a tax invoice complying with the relevant law
relating to such Indirect Tax, and (ii) when the applicable Loan Party makes the
payment it must pay to the Administrative Agent or the applicable Lender Party,
as the case may be, an additional amount equal to that payment (or part)
multiplied by the appropriate rate of Indirect Tax as set forth in such invoice.
Where a Loan Document requires a Loan Party to reimburse any Lender Party for
any costs or expenses

70

--------------------------------------------------------------------------------



and such Lender Party incurs Indirect Tax in respect of such costs or expenses,
then such Lender Party will promptly provide to the applicable Loan Party a tax
invoice complying with the relevant law relating to that Indirect Tax and such
Loan Party shall promptly pay to such Lender Party the amount of such Indirect
Tax set forth in such invoice. The obligations of the Loan Parties to pay,
reimburse or indemnify the Lender Parties in respect of Indirect Taxes shall be
governed solely by the provisions of this subsection (b) (excluding the first
sentence hereof).
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, each
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and each L/C Issuer, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by such
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or a L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender or a L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or a
L/C Issuer, shall be conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, indemnify each Borrower and
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for such Borrower or the
Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to such
Borrower or the Administrative Agent pursuant to subsection (e) and any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or a L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.
(d)    Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required

71

--------------------------------------------------------------------------------



by Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Company and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Company or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made by the respective Borrowers hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the respective Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdictions.
(ii)    Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Company and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Company on behalf of such Borrower or the Administrative Agent
as will enable such Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company on behalf of such Borrower or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:
(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign

72

--------------------------------------------------------------------------------



corporation” described in section 881(c)(3)(C) of the Code and (y) executed
originals of Internal Revenue Service Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.
(iii)    Each Lender shall promptly (A) notify the Company and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.
(iv)    Each of the Borrowers shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Borrower), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.
(v)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (v), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or a L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes
(including any Indirect Taxes) as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses and net of
any loss or gain realized in the conversion of such funds from or to another
currency incurred by the Administrative Agent, such Lender

73

--------------------------------------------------------------------------------



or such L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
3.02    Illegality. If any Lender in good faith determines (which such
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to issue, make, maintain or fund any Credit Extension (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain or fund any such Credit Extension, or to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist (which such
Lender agrees to do promptly upon the occurrence thereof). Upon receipt of such
notice, (x) the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or convert all such Eurocurrency Rate Loans of
such Lender to (A) in the case of such Loans that are made to the Company and
denominated in Dollars, Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), or (B) in the case of any other Loan, a Loan bearing interest
at the applicable Overnight Rate for the currency in which such Loan was
denominated prior to such conversion plus the Applicable Rate for Eurocurrency
Rate Loans. Such prepayment or conversion shall occur either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders in good faith
determine (which such determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that for any reason in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (a) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan, or (c)
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Company and each Lender.

74

--------------------------------------------------------------------------------



Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
(or a conversion to) (A) in the case of such Loans that are (or are proposed to
be) made to the Company and denominated in Dollars, Base Rate Loans in the
amount specified therein or (B) in the case of any other Loans, a Loan bearing
interest at the Overnight Rate for the requested currency, or in the case of a
conversion of an existing Loan, the currency in which such Loan was denominated
prior to such conversion plus the Applicable Rate for Eurocurrency Rate Loans.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the applicable L/C Issuer;
(ii)    subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer);
(iii)    result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
(iv)    impose on any Lender or any L/C Issuer or the London or other applicable
offshore interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
issued by such L/C Issuer or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or any L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay (or cause the
applicable Borrower to pay) to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will

75

--------------------------------------------------------------------------------



compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer in good faith
determines (which such determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that any Change in Law affecting such
Lender or any L/C Issuer or any Lending Office of such Lender or such Lender’s
or such L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Company will pay (or cause the
applicable Borrower to pay) to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or such L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or such L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or a L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Borrower to pay) to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Company shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such

76

--------------------------------------------------------------------------------



Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Borrower to compensate) such Lender for, and hold such
Lender harmless, from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Borrower;
(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract but excluding any loss of
profits or margin. The Company shall also pay (or cause the applicable Borrower
to pay) any reasonable and customary administrative fees charged by such Lender
in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Borrower to pay) all reasonable costs and
expenses incurred by any Lender or any L/C Issuer in connection with any such
designation or assignment.

77

--------------------------------------------------------------------------------



(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04 or gives a notice provided for under Section 3.02 or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Company
may replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or “PDFs” (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party (as applicable), each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each Lender:
(i)    executed counterparts of this Agreement and the Guaranties, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Company;
(ii)    Notes executed by each of the Borrowers in favor of each Lender that has
requested Notes at least two (2) Business Days in advance of the Closing Date;
(iii)    such certificates, resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers, secretaries or assistant
secretaries (or other individuals performing similar functions) of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing or the
equivalent thereof (to the extent applicable) and qualified to engage in
business in its jurisdiction of incorporation or organization,
(v)    a favorable opinion of counsel to the Loan Parties including special
counsel to the Loan Parties in the Netherlands, Belgium, Luxembourg and Ireland,
in each case, addressed to the Administrative Agent and each Lender (and
expressly permitting reliance by successors and assigns of the Administrative
Agent and each Lender), as to the matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent or the Required Lenders may
reasonably request;
(vi)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan

78

--------------------------------------------------------------------------------



Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;
(vii)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect;
(viii)    a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company ended on June 29, 2013, signed by a Responsible
Officer of the Company and demonstrating pro forma compliance with the financial
covenants set forth in Section 7.12;
(ix)    evidence satisfactory to the Administrative Agent and the Lenders that
the amount, terms, types and conditions of all insurance maintained by the Loan
Parties are consistent with that required to be maintained pursuant to the Loan
Documents;
(x)    a payoff letter evidencing that all obligations (including all principal,
interest and other amounts) under the Prior Credit Agreement have been, or
concurrently with the Closing Date are being, paid in full and terminated and
all Liens securing or Guarantees of obligations under the Prior Credit Agreement
have been, or concurrently with the Closing Date are being, released; and
(xi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)    There shall not be any actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company overtly threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrowers or any of their respective Subsidiaries or against any of
their properties or revenues that (i) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (ii) could reasonably be expected to have a Material Adverse Effect.
(c)    The Administrative Agent shall have received at least 5 Business Days
prior to the Closing Date all documentation and information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, to the extent such documentation or information is requested by the
Administrative Agent on behalf of the Lenders in writing at least 10 Business
Days prior to the Closing Date.
(d)    Any fees and expenses required to be paid on or before the Closing Date
under the Fee Letters and the “Commitment Letter” (as defined in the Fee
Letters) or under any Loan Document shall have been paid.
(e)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least two (2) Business Days prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed

79

--------------------------------------------------------------------------------



this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
of such Credit Extension (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date) and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.14 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.
(e)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) the Swing Line Lender (in the case of any Foreign Swing
Line Loan) or the applicable L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Committed Loan Notice (x)
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (y) deemed submitted pursuant to Section 2.04(c)(i))
submitted by the Company shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Company, as to itself and its Subsidiaries, and each other Borrower solely
as to itself and its Subsidiaries, represents and warrants to the Administrative
Agent and the Lenders that:

80

--------------------------------------------------------------------------------



5.01    Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing or the equivalent thereof (to the extent
applicable) under the Laws of the jurisdiction of its incorporation,
organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing or the
equivalent thereof (to the extent applicable) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (i) any material Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party that is a party thereto, enforceable against each
Loan Party that is party thereto in accordance with its terms; provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity and to bankruptcy, insolvency and similar Laws affecting the
enforcement of creditors’ rights generally.
5.05    Financial Statements; No Material Adverse Effect; Casualty Events.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Company and its Restricted Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.
(b)    The unaudited consolidated balance sheet of the Company and its
Restricted Subsidiaries dated June 29, 2013, and the related consolidated
statements of income or operations, comprehensive income (loss) and cash flows
for the fiscal quarter ended on that date (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Company and its Restricted Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

81

--------------------------------------------------------------------------------



(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance (including, without limitation, any casualty event),
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
(d)    The projections that have been delivered to the Administrative Agent
pursuant to Section 4.01 or any projections hereafter delivered to the
Administrative Agent have been prepared in light of the past operations of the
businesses of the Company and its Restricted Subsidiaries and are based upon
estimates and assumptions stated therein, all of which the Company has
determined to be reasonable in light of then current conditions and current
facts and reflect the good faith and reasonable estimates of the Company of the
future financial performance of the Company and its Restricted Subsidiaries of
the other information projected therein for the periods set forth therein (it
being understood that actual results may differ from those set forth in such
projections).
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company overtly threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrowers or any of their respective Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) could reasonably be expected to have a Material Adverse Effect.
5.07    No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.
5.08    Ownership of Property. Each of the Company and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property and good title to, or valid leasehold
interests in, all personal property, in each case necessary to the ordinary
conduct of the business of the Company and its Restricted Subsidiaries, taken as
a whole, except where the failure to have such title or other interest could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.09    Environmental Compliance. The Company and its Subsidiaries are in
compliance with all Environmental Laws, other than those the failure with which
to comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
5.10    Taxes. There is no proposed tax assessment against the Company or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
5.11    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
either (i) received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code or an application for such a letter is currently being
processed by the Internal Revenue Service or (ii) is maintained under a
prototype or volume submitter plan and may rely upon a favorable opinion or
advisory letter issued by the Internal Revenue Service with respect to such
prototype or volume submitter plan. To the knowledge of the Company, nothing has
occurred that could reasonably be expected to prevent or cause the loss of such
tax-qualified status.
(b)    Except as has not resulted or could not reasonably be expected to result
in a Material Adverse Effect (i) there are no pending or, to the knowledge of
the Company or any ERISA Affiliate, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan or Pension

82

--------------------------------------------------------------------------------



Plan; (ii) no Borrower nor any ERISA Affiliate has engaged in a non-exempt
“prohibited transaction”, (as defined in Section 406 of ERISA and Section 4975
of the Code), in connection with any Plan or Pension Plan, that could reasonably
subject any Borrower to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Code; and (iii) there has been no
violation of the fiduciary responsibility rules with respect to any Plan or
Pension Plan.
(c)    Except as would not reasonably be expected to have a Material Adverse
Effect: (h) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) the Company and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the next valuation date; (iv) neither the
Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which are
delinquent; and (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could reasonably be expected to become subject to
Section 4069 or Section 4212(c) of ERISA.
(d)    Neither the Company nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan on the Closing Date, other than those listed
on Schedule 5.11(d) hereto.
5.12    Subsidiaries; Equity Interests. As of the Closing Date, the Company has
no Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.12, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are (as applicable) fully paid and nonassessable and are owned
by the applicable Loan Party in the amounts specified on Part (a) of Schedule
5.12 free and clear of all Liens (other than Liens permitted under Section
7.01). As of the Closing Date, the Company owns no Equity Interests in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.12. All of the outstanding Equity Interests in the Company have been
validly issued, and are fully paid and nonassessable. As of the Closing Date,
each of the Domestic Guarantors (other than the Company), Foreign Borrowers and
Foreign Guarantors and each Material Subsidiary and Limited Subsidiary is
identified as such in Part (a) of Schedule 5.12.
5.13    Margin Regulations; Investment Company Act.
(a)    No Borrower nor any Restricted Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the applicable Borrower only or of the Company and its Restricted Subsidiaries
on a consolidated basis) subject to the provisions of Section 7.01 or Section
7.05 or subject to any restriction contained in any agreement or instrument
between any Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 8.01(e) will be margin stock.
(b)    Neither the Company nor any Restricted Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

83

--------------------------------------------------------------------------------



5.14    Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (other than information of a general economic or general industry
nature), as and when furnished and taken as a whole with all such reports,
financial statements, certificates and other information previously furnished,
contained any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company makes only those representations
set forth in Section 5.05(d).
5.15    Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.16    Taxpayer Identification Number; Other Identifying Information. The true
and correct U.S. taxpayer identification number of the Company is set forth on
Schedule 10.02. The true and correct unique identification number of each
Borrower that is a Foreign Subsidiary and a party hereto on the Closing Date
that has been issued by its jurisdiction of organization and the name of such
jurisdiction are set forth on Schedule 5.16.
5.17    Intellectual Property; Licenses, Etc. The Company and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except where the failure to own or possess such
rights, or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
5.18    Solvency. The Company and its Restricted Subsidiaries (taken as a whole)
are Solvent.
5.19    Representations as to Foreign Obligors.
(a)    Each Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor

84

--------------------------------------------------------------------------------



is organized and existing or that any registration charge or stamp or similar
tax be paid on or in respect of the Applicable Foreign Obligor Documents or any
other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
5.20    OFAC. None of the Borrowers, any Subsidiary of any Borrower or (to the
knowledge of the Company) any Affiliate of any Borrower: (a) is a Sanctioned
Person, (b) has any of its assets in Sanctioned Entities, or (c) derives any of
its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities, in each case, that would constitute a violation
of applicable Laws. The proceeds of any Credit Extension will not be used and
have not been used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, in each case, that would constitute a violation of applicable Laws.
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations and liabilities under
Lender Cash Management Agreements and Lender Hedge Agreements) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Extended Letters of Credit and any other Letter of Credit the Outstanding
Amount of which has been Cash Collateralized or back-stopped by a letter of
credit or other credit support in form and substance reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer), the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Restricted Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company (or, if earlier, 10 Business Days after the date
required to be filed with the SEC), a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, comprehensive income (loss) and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with auditing standards
generally accepted in the United States of America or the standards of the
Public Company Accounting Oversight Board (or any entity succeeding to its
principal functions), as applicable, and shall not be subject to any “going
concern” or like qualification or exception or any

85

--------------------------------------------------------------------------------



qualification or exception as to the scope of such audit and accompanied by a
report containing management’s discussion and analysis of such financial
statements for the fiscal year then ended;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ending September 28, 2013) (or, if earlier,
10 Business Days after the date required to be filed with the SEC), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
and comprehensive income (loss) for such fiscal quarter and for the portion of
the Company’s fiscal year then ended, and the related consolidated statements of
cash flows for the portion of the Company’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
(c)    promptly upon becoming available, but in no event later than forty (40)
days after the end of each fiscal year (commencing with the fiscal year of the
Company ending December 31, 2013), a projected consolidated financial budget
(including forecasted balance sheets, statements of income and loss and summary
cash flow items) of the Company and its Restricted Subsidiaries for such fiscal
year, in a format reasonably acceptable to the Administrative Agent, together
with such supporting information as the Administrative Agent may reasonably
request. Such projected financial budget shall be prepared on a quarterly basis.
Such projected financial budget shall have been prepared on the basis of
assumptions that the Company believes to be reasonable as of the date of
preparation of such budget in light of current and reasonably foreseeable
business conditions (it being understood that actual results may differ from
those set forth in such projected financial budget).
As to any information contained in materials furnished pursuant to Section
6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent in
form and detail satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event (it being understood that any such certificate
may be subject to reasonable and customary limitations of applicable policies
and procedures of such accountants, including Statement of Auditing Standards
62);
(b)    commencing with the delivery of the financial statements for the fiscal
year ending December 31, 2013, concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Company (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) together with a certificate
signed by such officer and containing (A) a calculation, in form and substance
satisfactory to the Administrative Agent, of the Total Consolidated Assets as of
the most recent fiscal quarter end or fiscal year end, as the case may be, and
of the applicable utilization of the baskets in each of Sections 7.02(h),
7.03(f), 7.03(h) and 7.05(f), (B) a listing

86

--------------------------------------------------------------------------------



of (1) each Restricted Subsidiary, (2) each Limited Subsidiary, (3) each
Restricted Subsidiary that constitutes a Material Subsidiary under the
individual 5% test described in clause (c) of the definition of “Material
Subsidiary” and (4) except during a Guaranty Release Period, each other Material
Subsidiary, and (C) the notices relating to Subsidiaries required by Section
6.14(a) and (ii) the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent to
the stockholders of the Company generally, and copies of all annual, regular,
periodic and special reports and material registration statements which the
Company may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to the holders of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Administrative Agent
pursuant to Section 6.01 or any other clause of this Section 6.02; and
(e)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b), Section
6.02(c) or Section 6.03(b), (c), (d) or (e)(i) (to the extent any such documents
are included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) the Company
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that reasonably requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (y) the Company shall notify the Administrative Agent
(by telecopier or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Except for Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information

87

--------------------------------------------------------------------------------



with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
any Borrower or its respective securities for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.”
6.03    Notices. Promptly after a Responsible Officer of the Company or (solely
with respect to clauses (a) and (b) below) any other Borrower obtains actual
knowledge thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Restricted Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Company or any Restricted Subsidiary,
including pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event which could reasonably be expected
to have a Material Adverse Effect;
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b); and
(e)    of (i) any announcement by Moody’s or S&P of any change in the Moody’s
Rating or the S&P Rating, respectively or (ii) any instruction by the Company to
Moody’s or S&P not to provide the Moody’s Rating or the S&P Rating,
respectively.
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with reasonable particularity any and
all provisions of this Agreement and any other Loan Document that the Company
believes in good faith have been breached.
6.04    Payment of Taxes and Claims. Pay and discharge as the same shall become
due and payable, (a) all federal and other tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless (i)
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the

88

--------------------------------------------------------------------------------



Company or such Restricted Subsidiary or (ii) the failure to so pay or discharge
the same could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, or (b) all lawful claims other than claims
which, if unpaid, could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect.
6.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and in good standing or the equivalent thereof (to the extent applicable) under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05.
(b)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(c)    Preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
6.06    Maintenance of Properties. Except where the failure to do so could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect:
(a)    maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, and
(b)    make all necessary repairs thereto and renewals and replacements thereof.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance customary for Persons
engaged in the same or similar business) as are customarily carried under
similar circumstances by such other Persons.
6.08    Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in all material respects in conformity with GAAP
(other than the books and records of Foreign Subsidiaries that are kept in
accordance with local accounting rules) consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Company or such Restricted Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ reasonable and customary policies and procedures),
all at the reasonable expense of the Company and at such reasonable times during
normal business hours and as often as may be reasonably

89

--------------------------------------------------------------------------------



desired, upon reasonable advance notice to the Company; provided, however, that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent and the Lenders shall coordinate with one
another regarding any visits under this Section and shall not exercise such
rights more often than one (1) time during any calendar year absent the
existence of an Event of Default (it being understood that each Lender may be
represented in such annual visit or inspection, which shall be organized by the
Administrative Agent and that during the continuation of an Event of Default
such visits and inspections may be conducted by the Administrative Agent or any
Lender at any time during normal business hours and without prior notice and
without regard to any limitation as to the number of such visits and inspections
in any calendar year). So long as at such time no Default exists, the
Administrative Agent and the Lenders shall give the Company the opportunity to
participate in any discussions with the Company’s independent public
accountants. Notwithstanding anything to the contrary in this Section, neither
the Company nor any Restricted Subsidiary will be required to disclose, permit
inspection of, examination or making copies or abstracts of, or discussion of,
any document, information or other matter (a) in respect of which disclosure to
the Administrative Agent or any Lender (or any of their respective
representatives or contractors) is prohibited by applicable Law or any binding
contract that is not entered into in contemplation of any such inspection or
disclosure or (b) that is subject to attorney-client privilege or constitutes
attorney work product.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for funding
working capital and general corporate purposes (including capital expenditures,
Investments permitted hereunder (including Permitted Acquisitions) and the
redemption or repurchase of the notes issued under the Existing Indentures) not
in contravention of any Law or of any Loan Document.
6.12    Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (a) comply, and take all
reasonable actions to cause any lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.
6.13    Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are necessary to maintain the
enforceability of, and the practical realization by the Lender Parties of the
intended benefit of, the applicable Loan Documents against such Foreign
Obligors.
6.14    Notices Regarding Subsidiaries; Covenant to Guarantee.
(a)    Notices and Information. Except during a Guaranty Release Period, provide
notice to the Administrative Agent of the following:
(i)    no later than 15 days after the date on which any Person becomes, as a
result of formation or acquisition, a Domestic Subsidiary that is not a Domestic
Guarantor but is a Material Subsidiary (other than by virtue of clause (a)(ii)
of the definition of “Material Subsidiary” if then applicable);

90

--------------------------------------------------------------------------------



(ii)    no later than 15 days after the delivery of each Compliance Certificate,
any Domestic Subsidiary that is not a Domestic Guarantor but is as of the last
day of the fiscal quarter for which such Compliance Certificate was delivered a
Material Subsidiary; and
(iii)    no later than 15 days after the delivery of each Compliance
Certificate, any Foreign Subsidiary that is not a Foreign Borrower or a Foreign
Guarantor and is not an Excluded Subsidiary pursuant to either subpart (a) or
(b) of such definition and that has assets or revenues in excess of 2.5% of the
Total Consolidated Assets or revenues of the Company and its Restricted
Subsidiaries as of the most recent quarter-end and four-quarter period for which
financial statements have been delivered pursuant to Sections 6.01(a) and
6.01(b), the amount of such Foreign Subsidiary’s assets and revenues, and the
jurisdiction of formation of such Foreign Subsidiary.
(b)    Domestic Guarantors. Within 30 days (or such later time as may be
determined by the Administrative Agent in its sole discretion) after (x) the
date any notice is provided, or is required to be provided, pursuant to Section
6.14(a)(i) or 6.14(a)(ii) above regarding a Domestic Subsidiary that is a
Material Subsidiary and not an Excluded Subsidiary, except during a Guaranty
Release Period but subject to Section 10.20(c), and (y) the date of any
Designated Borrower Notice with respect to any Designated Domestic Borrower,
cause such Domestic Subsidiary or Designated Domestic Borrower, as applicable,
to:
(i)    become a Domestic Guarantor by execution and delivery to the
Administrative Agent of a joinder agreement in the form provided in the Domestic
Guaranty or in such other form as is reasonably acceptable to the Administrative
Agent; and
(ii)    in furtherance of clause (i) above, deliver to the Administrative Agent
for the benefit of the Lender Parties, (A) such other document or documents as
the Administrative Agent shall reasonably deem appropriate to effect the
purposes set forth in such clause, (B) such documents and certificates referred
to in Section 4.01 (including, without limitation, legal opinions) as may be
reasonably requested by the Administrative Agent and (C) such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.
(c)    Foreign Guarantors. (x) Except during a Guaranty Release Period but
subject to Section 10.20(c), promptly after the date any notice is provided, or
is required to be provided, pursuant to Section 6.14(a)(iii) above, unless such
Foreign Subsidiary has been or is being designated as an Unrestricted Subsidiary
or is an Excluded Subsidiary pursuant to clause (a) or (b) of the definition
thereof, the Company and the Administrative Agent will enter into discussions
regarding whether such Foreign Subsidiary is reasonably an Excluded Subsidiary
pursuant to clause (c) of such definition, and within 30 days (or such later
time as may be determined by the Administrative Agent in its sole discretion)
after any determination that such Foreign Subsidiary is not such an Excluded
Subsidiary, and (y) within 30 days (or such later time as may be determined by
the Administrative Agent in its sole discretion) after the date of any
Designated Borrower Notice with respect to any Designated Foreign Borrower, in
each case of (x) and (y), cause such Foreign Subsidiary or Designated Foreign
Borrower, as applicable, to become a Foreign Guarantor and deliver to the
Administrative Agent for the benefit of the Lender Parties, (A) a joinder
agreement to the Foreign Guaranty in the form provided therein or such other
document as the Administrative Agent shall reasonably deem appropriate to effect
the purposes of this subsection (c), (B) such documents and certificates
referred to in Section 4.01 (including, without limitation, legal opinions) as
may be reasonably requested by the Administrative Agent and (C) such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
(d)    General Limitation. No Foreign Subsidiary shall be required or permitted
to be joined as a Foreign Borrower or Foreign Guarantor hereunder to the extent
that either the Administrative Agent or the

91

--------------------------------------------------------------------------------



Company reasonably determines that joining such Foreign Subsidiary as a Foreign
Borrower or Foreign Guarantor would violate any Law applicable to such Foreign
Subsidiary, the Administrative Agent or the Lenders (including, without
limitation, any applicable Laws regarding financial assistance).
6.15    Further Assurances. Promptly upon the written request by the
Administrative Agent (which may act at the request of any Lender), the Company
or the applicable Loan Party shall (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.
6.16    Extended Letters of Credit. The Company shall provide Cash Collateral
(in an amount equal to 105% of the maximum face amount of each Extended Letter
of Credit, calculated in accordance with Section 1.09) to each applicable L/C
Issuer with respect to each Extended Letter of Credit issued by such L/C Issuer
by the date 5 Business Days prior to the Maturity Date; provided that if the
Company fails to provide Cash Collateral with respect to any such Extended
Letter of Credit by such time, such event shall be treated as a drawing under
such Extended Letter of Credit (in an amount equal to 105% of the maximum face
amount of each such Letter of Credit, calculated in accordance with Section
1.09), which shall be reimbursed (or participations therein funded) in
accordance with Section 2.03(c), with the proceeds being utilized to provide
Cash Collateral for such Letter of Credit. Upon the termination of this
Agreement, the pricing and fees applicable to any Extended Letter of Credit
shall be as separately agreed between the Company and the applicable L/C Issuer.
6.17    Corporate Ratings. Use commercially reasonable efforts to maintain both
a Moody’s Rating and a S&P Rating at all times; provided, that if a Moody’s
Rating or S&P Rating is not available or cannot be obtained by using
commercially reasonable efforts, then the Company shall use commercially
reasonable efforts to obtain a Substitute Rating and upon obtaining a Substitute
Rating, all references to whichever of the Moody’s Rating or the S&P Rating is
not available or obtainable shall be deemed to be references to the Substitute
Rating.
ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations and liabilities under
Lender Cash Management Agreements and Lender Hedge Agreements) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Extended Letters of Credit and any other Letter of Credit the Outstanding
Amount of which has been Cash Collateralized or back-stopped by a letter of
credit or other credit support in form and substance reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer), the Company shall not,
nor shall it permit any Restricted Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) any such Lien does not extend
to any additional property other than after-acquired property that is affixed or
incorporated into the property covered by the renewed or replaced

92

--------------------------------------------------------------------------------



Liens, and the proceeds and products of such property, (ii) the amount secured
or benefited thereby is not increased except as contemplated in the definition
of “Refinancing Indebtedness”, (iii) the direct or any contingent obligor with
respect thereto is not changed (other than releases of contingent obligors), and
(iv) any renewal or extension of the Indebtedness (if any) secured or benefited
thereby is permitted Refinancing Indebtedness;
(c)    Liens for taxes, assessments and other governmental charges that are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business (and not securing
Indebtedness) which are not overdue for a period of more than 30 days or, if
more than 30 days overdue, are unfiled and no other action has been taken to
enforce such Lien, or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (and not securing Indebtedness) and (ii) pledges and deposits in the
ordinary course of business securing liability for customary reimbursement and
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Company or any of its
Restricted Subsidiaries;
(f)    deposits to secure the performance of bids, trade contracts, government
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business (other than bonds related to
judgments or litigation);
(g)    easements, rights-of-way, restrictions (including zoning restrictions)
and other similar encumbrances and other title defects affecting real property
which, in the aggregate, do not in any case materially detract from the value of
the properties of, or materially interfere with the ordinary conduct of the
business of, the Company and its Restricted Subsidiaries taken as a whole;
(h)    Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds relating to such judgments;
(i)    Liens securing Indebtedness permitted under Section 7.03(f)(i); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such financed property and the products and proceeds of such
property and (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
(j)    Liens on assets securing Indebtedness permitted under Section 7.03(j);
(k)    Liens on assets of any Foreign Subsidiary (other than a Foreign
Subsidiary described in clause (c) of the definition of such term) securing only
Indebtedness permitted under Section 7.03(h) and in an aggregate amount for all
such Indebtedness not to exceed $100,000,000 at any time;
(l)    Liens on assets of (i) any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition and (ii)
the Company or any Restricted Subsidiary existing

93

--------------------------------------------------------------------------------



at the time such assets are purchased or otherwise acquired by the Company or
such Restricted Subsidiary pursuant to a transaction permitted pursuant to this
Agreement; provided that with respect to each of the foregoing clauses (i) and
(ii), such Liens (A) only secure Indebtedness permitted under Section
7.03(f)(ii); (B) attach only to specific assets and do not constitute a blanket
or all asset Lien and (C) do not extend to, or attach to, any of the other
assets of the Borrowers or any of their Restricted Subsidiaries;
(m)    Liens on assets of Limited Subsidiaries only securing Indebtedness
permitted under Section 7.03(i); provided that such Liens attach only to the
assets of the Limited Subsidiaries incurring or guaranteeing such Indebtedness
and do not extend to or attach to any assets of the Borrowers or any other
Restricted Subsidiaries (other than the Limited Subsidiaries obligated on such
Indebtedness);
(n)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code as in effect in the relevant
jurisdiction, (ii) Liens of any depositary bank or securities intermediary in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account or securities account of any Loan
Party or any Restricted Subsidiary thereof, including any Lien granted in the
ordinary course which arises from the general banking conditions (algemene
bankvoorwaarden) as generally applied in respect to Belgian or Dutch bank
accounts;
(o)    (i) contractual or statutory Liens of lessors to the extent relating to
the property and assets relating to any lease agreements with such lessors and
(ii) contractual Liens of suppliers (including sellers of goods) or customers to
the extent limited to the property or assets relating to such contract, and all
products and proceeds thereof;
(p)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business; provided that the same do not interfere in any
material respect with the business of the Company and its Restricted
Subsidiaries taken as a whole;
(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(r)    Liens on insurance policies of the Company and its Restricted
Subsidiaries and the proceeds thereof securing the financing of the premiums
with respect to such insurance policies;
(s)    Liens (i) solely on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 7.02(f)(ii), (g),
or (h) to be applied against the acquisition price for such Investment or (ii)
consisting of an agreement to Dispose of any property in a Disposition permitted
under Section 7.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(t)    Liens arising out of customary conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Company or any of the Restricted Subsidiaries in the ordinary course of
business;
(u)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02 and reasonable and customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or brokerage accounts maintained in the ordinary course of business and
not for speculative purposes;
(v)    purported Liens evidenced by the filing of precautionary UCC financing
statements not evidencing a security interest in any of the property of the
Company or any of its Restricted Subsidiaries; and

94

--------------------------------------------------------------------------------



(w)    Liens on Receivables and Related Assets arising under any Permitted
Receivables Financing permitted under Section 7.03(q), provided that any such
Lien shall only apply to Receivables of the Borrower or any applicable
Subsidiary purported to be transferred to a Receivables Financing Subsidiary or
another applicable Person in accordance with the applicable Permitted
Receivables Financing and to the Related Assets with respect thereto.
7.02    Investments. Make any Investments, except:
(a)    Investments held by the Company or such Restricted Subsidiary in the form
of cash or Cash Equivalents;
(b)    loans and advances to employees of the Company and Restricted
Subsidiaries in the ordinary course of business;
(c)    Investments of (i) the Company or any Restricted Subsidiary in the
Company, any other Loan Party or any Wholly Owned Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary that is not a Wholly Owned
Restricted Subsidiary in any other Restricted Subsidiary that is not a Wholly
Owned Restricted Subsidiary; provided that if such Investment is in the form of
Indebtedness, such intercompany Indebtedness of the obligor must be permitted by
Section 7.03(e);
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and Investments
consisting of prepayments to suppliers in the ordinary course of business and
consistent with past practice;
(e)    Guarantees permitted by Section 7.03;
(f)    Investments of the Company or its Restricted Subsidiaries to the extent
that such Investments:
(i)    are existing as of the Closing Date and listed on Schedule 7.02;
(ii)    are to be made after the Closing Date and have been previously disclosed
in reasonable detail to the Administrative Agent and the Lenders in writing at
least three (3) Business Days prior to the Closing Date; provided that each such
Investment shall only be permitted hereunder if at the time of and immediately
after giving pro forma effect to any such Investment (A) the Company and its
Restricted Subsidiaries shall be in compliance with each of the covenants set
forth in Section 7.12 and (B) the Consolidated Net Leverage Ratio shall not be
greater than 3.50 to 1.00; or

95

--------------------------------------------------------------------------------



(iii)    are in a Guarantor, were otherwise permitted under this Section 7.02
and are existing at the time such Guarantor shall cease to be a Guarantor as a
result of the occurrence of a Guaranty Release Event;
(g)    Permitted Acquisitions;
(h)    so long as no Default shall have occurred and be continuing or would
result therefrom, Investments (other than a hostile acquisition) of the Company
or any of its Restricted Subsidiaries in an aggregate amount that, when combined
with all other Investments previously made pursuant to this subsection (h) (and
after giving effect to any credit for any amount (not in excess of the original
amount invested) that has been realized in respect of such prior Investments
made pursuant to this subsection (h) upon the sale, collection or return of
capital thereof), determined at the time of making such proposed Investment (and
after giving pro forma effect to such proposed Investment), shall not exceed 10%
of the Total Consolidated Assets of the Company and its Restricted Subsidiaries
as of the last day of the fiscal quarter or fiscal year immediately preceding
the date of such investment for which financial statements are required to be
delivered to the Administrative Agent and the Lenders pursuant to Section 6.01
(it being acknowledged and agreed that no Default shall be deemed to have
occurred if the aggregate amount of all such Investments under this subsection
(h) shall at a later time exceed 10% of the Total Consolidated Assets of the
Company and its Restricted Subsidiaries so long as at the time of each such
Investment (and immediately after giving pro forma effect thereto) each such
Investment was permitted to be made under this subsection (h));
(i)    deposits made in the ordinary course of business to secure the
performance of leases or other obligations;
(j)    Swap Contracts permitted pursuant to Section 7.03;
(k)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
(or other transfer of title in lieu of foreclosure) with respect to any secured
Investment;
(l)    Investments arising out of the receipt by the Company or any Restricted
Subsidiary of non-cash consideration for the Disposition of assets permitted
under Section 7.05;
(m)    Investments represented by Guarantees by the Company or any of its
Restricted Subsidiaries of operating leases or of other obligations that do not
constitute Indebtedness, in each case, entered into in the ordinary course of
business;
(n)    extensions of trade credit in the ordinary course of business and
consistent with customary credit practices and policies;
(o)    Investments of a Person existing at the time such Person becomes a
Restricted Subsidiary pursuant to an Investment permitted under subsections
(f)(ii), (g), or (h) of this Section so long as such Investments were not made
in connection with, or in contemplation of, such Person becoming a Subsidiary;
(p)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

96

--------------------------------------------------------------------------------



(q)    Investments consisting of the acquisition of development authority or
other quasi-governmental entity bonds pursuant to a Tax Incentive Program, the
payment stream with respect to which mirrors the obligation of the applicable
borrower to pay such development authority or other quasi-governmental entity
under any lease relating to such Tax Incentive Program; and
(r)    Investments of the Company or any Restricted Subsidiary in any Restricted
Subsidiary received in connection with any Permitted Receivables Financing;
provided that, notwithstanding anything to the contrary in this Section, (A)
Investments in Limited Subsidiaries and Unrestricted Subsidiaries shall be
permitted only to the extent that such Investments are permitted pursuant to
subsection (h) (it being understood and agreed that none of the other provisions
of this Section shall be construed to permit an Investment in a Limited
Subsidiary or an Unrestricted Subsidiary) and (B) any Investment in an
Unrestricted Subsidiary (including any Investment measured at the time of the
designation of any Subsidiary as an Unrestricted Subsidiary) shall be
conditioned on the requirement that both at the time of and immediately after
giving pro forma effect to any such Investment (1) the Company and its
Restricted Subsidiaries shall be in compliance with each of the covenants set
forth in Section 7.12 and (2) the Consolidated Net Leverage Ratio shall not be
greater than 3.50 to 1.00.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness: (i) outstanding on the date hereof and listed on Schedule
7.03 and any Refinancing Indebtedness in respect thereof; or (ii) to be incurred
after the Closing Date and which has been previously disclosed in reasonable
detail to the Administrative Agent and the Lenders in writing at least three (3)
Business Days prior to the Closing Date;
(c)    Guarantees of (i) the Company or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Company or any Restricted
Subsidiary (other than in respect of Indebtedness permitted under Sections
7.03(g) and 7.03(i)); (ii) any Loan Party in respect of Indebtedness permitted
under Section 7.03(g); and (iii) any Limited Subsidiary in respect to
Indebtedness permitted under Section 7.03(i);
(d)    obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
(e)    unsecured intercompany Indebtedness (i) owed by the Company or any Wholly
Owned Restricted Subsidiary to the Company, any other Loan Party or any other
Wholly Owned Restricted Subsidiary that is not a Loan Party, (ii) owed by any
Restricted Subsidiary (other than a Wholly Owned Restricted Subsidiary or a Loan
Party) to the Company, any other Loan Party or a Wholly Owned Restricted
Subsidiary that is not a Loan Party so long as the related Investment by the
Company, other Loan Party or Wholly Owned Restricted Subsidiary that is not a
Loan Party is permitted by Section 7.02(h), (iii) owed by a Restricted
Subsidiary that is not a Wholly Owned Restricted Subsidiary to another
Restricted Subsidiary that is not a Wholly Owned Restricted Subsidiary and (iv)
owed by the Company or any Wholly Owned Restricted Subsidiary to a Restricted
Subsidiary that is not a Wholly Owned

97

--------------------------------------------------------------------------------



Restricted Subsidiary and not a Loan Party so long as (A) the Investment by such
Restricted Subsidiary is permitted by Section 7.02(h) and (B) if such
Indebtedness is owing by a Loan Party, it is subordinated to the Obligations in
a manner reasonably satisfactory to the Administrative Agent;
(f)    (i) Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i) and Refinancing Indebtedness in
respect of such Indebtedness; (ii) other Indebtedness of a Person existing at
the time such Person became a Subsidiary or assets were acquired from such
Person in connection with an Investment permitted pursuant to Section 7.02 and
Refinancing Indebtedness in respect of such Indebtedness so long as any such
Indebtedness described in this clause (ii) or any Refinancing Indebtedness in
respect thereof (A) was not incurred in connection with, or in contemplation of,
such Person becoming a Subsidiary or the acquisition of such assets, and (B)
neither the Company nor any Restricted Subsidiary thereof (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness; provided that the aggregate amount of such Indebtedness
incurred at any time under this subsection (f), when combined with all other
Indebtedness incurred previously pursuant to this subsection (f) (and after
giving credit for any permanent repayments of any such Indebtedness so
incurred), determined as of the date of such incurrence (and after giving pro
forma effect to such proposed incurrence), shall not exceed 5% of the Total
Consolidated Assets of the Company and its Restricted Subsidiaries as of the
last day of the fiscal quarter or fiscal year immediately preceding such date of
incurrence for which financial statements are required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01 (it being
acknowledged and agreed that no Default shall be deemed to have occurred if the
aggregate amount of all such Indebtedness incurred under this subsection (f)
shall at a later time exceed 5% of the Total Consolidated Assets of the Company
and its Restricted Subsidiaries so long as at the time of each such incurrence
each such incurrence was permitted to be made under this subsection (f));
(g)    unsecured Indebtedness of the Company and its Restricted Subsidiaries;
provided that (i) at the time of incurrence thereof, no Default has occurred and
is continuing or would result from the incurrence of such Indebtedness
immediately following the incurrence of such Indebtedness; (ii) immediately
before and immediately after giving pro forma effect to the incurrence of such
Indebtedness (A) the Company and its Restricted Subsidiaries shall be in
compliance with each of the financial covenants contained in Section 7.12, and
(B) the Consolidated Net Leverage Ratio shall not be greater than 3.50 to 1.00;
(iii) such Indebtedness (other than commercial paper and any related commercial
paper backup facility) shall not be scheduled to mature prior to the date that
is ninety (90) days after the Scheduled Maturity Date and shall not have a
weighted average life to maturity (as reasonably determined by the
Administrative Agent in accordance with customary financial practice) that is
shorter than the remaining term of the Commitments; and (iv) no Subsidiary of
the Company other than a Loan Party shall be obligated, either primarily or as a
guarantor or otherwise, with respect to such Indebtedness;
(h)    Indebtedness (including Permitted Receivables Financings) of any
Restricted Subsidiary that is a Foreign Subsidiary (other than a Foreign
Subsidiary described in clause (c) of the definition of such term) in an
aggregate principal amount at the time of incurrence that, when combined with
all other Indebtedness incurred previously pursuant to this subsection (h) (and
after giving credit for any permanent repayments of any such Indebtedness so
incurred), determined as of the date of such incurrence (and after giving pro
forma effect to such proposed incurrence), shall not exceed 6.0% of the Total
Consolidated Assets of the Company and its Restricted Subsidiaries as of the
last day of the fiscal quarter or fiscal year immediately preceding such date of
incurrence for which financial statements are required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01 (it being
acknowledged and agreed that no Default shall be deemed to have occurred if the
aggregate amount of all such Indebtedness incurred under this subsection (h)
shall at a later time exceed 6% of the Total Consolidated Assets of the Company
and its

98

--------------------------------------------------------------------------------



Restricted Subsidiaries so long as at the time of each such incurrence each such
incurrence was permitted to be made under this subsection (h)); provided that,
after a Loan Party consummates a Qualifying Permitted Acquisition, such
percentage shall be increased from 6% to 8.5% for the six-month period beginning
on the date on which such Qualifying Permitted Acquisition occurs and Total
Consolidated Assets shall be determined giving pro forma effect to any such
Qualifying Permitted Acquisition;
(i)    Indebtedness of any Limited Subsidiary; provided that (i) at the time of
incurrence thereof, no Default has occurred and is continuing or would result
the incurrence of such Indebtedness; (ii) immediately before and immediately
after giving pro forma effect to such Indebtedness the Company and its
Restricted Subsidiaries shall be in compliance with each of the financial
covenants contained in Section 7.12; and (iii) neither the Company nor any
Subsidiary of the Company, other than a Limited Subsidiary, shall be obligated,
either primarily or as a guarantor or otherwise, with respect to such
Indebtedness;
(j)    additional Indebtedness in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding;
(k)    Indebtedness under or in respect of Cash Management Agreements;
(l)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(m)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing (including in
respect of letters of credit issued in support of any of the foregoing);
(n)    Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of any Loan
Party or its Subsidiaries to purchase or redeem Equity Interests of the Company
permitted pursuant to Section 7.06(e);
(o)    Indebtedness arising from agreements providing for indemnification or
purchase price adjustments, in each case, incurred or assumed in connection with
Investments permitted by or under Section 7.02(f)(ii), (g), or (h) or the
Disposition of any assets permitted by Section 7.04 or 7.05;
(p)    Indebtedness (i) incurred to finance insurance premiums or (ii) resulting
from take-or-pay obligations contained in supply agreements, in each case, in
the ordinary course of business;
(q)    Indebtedness in respect of Permitted Receivables Financings of the
Company and/or its Domestic Subsidiaries so long as (i) the aggregate
outstanding amount of all Permitted Receivables Financings shall not exceed
$500,000,000 at any time, and (ii) no such Indebtedness is in the form of a term
loan facility; and
(r)    Indebtedness in respect of any capital lease incurred in connection with
a Tax Incentive Program.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of

99

--------------------------------------------------------------------------------



its assets (whether now owned or hereafter acquired) to or in favor of any
Person, except that, so long as no Default exists or would result therefrom:
(a)    any Restricted Subsidiary may merge with (i) the Company, provided that
the Company shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that each of the following must be
satisfied:
(A)    when any Wholly Owned Restricted Subsidiary is merging with a Restricted
Subsidiary that is not Wholly Owned by the Company, the surviving Person shall
be a Wholly Owned Restricted Subsidiary;
(B)    when any Foreign Borrower is merging with another Restricted Subsidiary
the continuing or surviving Person shall:
(1)     be such Foreign Borrower; or
(2)     (x) become a Foreign Borrower substantially simultaneously with such
merger and assume all of the obligations of the non-surviving or non-continuing
Foreign Borrower pursuant to documentation (including, if reasonably requested
by the Administrative Agent, legal opinions) in form and substance reasonably
satisfactory to the Administrative Agent; and (y) be organized in a jurisdiction
that is either (I) the same jurisdiction as that of the Foreign Borrower that
merged into such Person, (II) a jurisdiction in which another then-existing
Foreign Borrower is organized or (III) a jurisdiction approved by each of the
Lenders; and
(C)    when any Guarantor is merging with another Restricted Subsidiary, (1) the
continuing or surviving person shall be such Guarantor or become a Guarantor
substantially simultaneously with such merger and assume all of the obligations
of the non-surviving or non-continuing Guarantor pursuant to documentation
(including, if reasonably requested by the Administrative Agent, legal opinions)
in form and substance reasonably satisfactory to the Administrative Agent and
(2) if either party is a Domestic Guarantor, the continuing or surviving Person
shall be or become a Domestic Guarantor; and
(b)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that (i) if the transferor in such a transaction
is a Guarantor, then the transferee must either be the Company or a Guarantor
and (ii) if the transferor is a Wholly Owned Restricted Subsidiary, the
transferee must be a Wholly Owned Restricted Subsidiary or if not a Wholly Owned
Restricted Subsidiary, the resulting Disposition is otherwise permitted under
Section 7.05;
(c)    the Company or any of its Restricted Subsidiaries may merge or
consolidate with any Person acquired pursuant to an Investment permitted under
Section 7.02(f)(ii), (g), or (h); provided that:
(i)    if such merger or consolidation involves the Company, the Company shall
be the continuing or surviving Person;
(ii)     if such merger or consolidation involves a Foreign Borrower, the
continuing or surviving person shall:
(A)     be such Foreign Borrower; or
(B)     (1)    become a Foreign Borrower substantially simultaneously with such
merger or consolidation and assume all of the obligations of the non-surviving
or non-

100

--------------------------------------------------------------------------------



continuing Foreign Borrower pursuant to documentation (including, if reasonably
requested by the Administrative Agent, legal opinions) in form and substance
reasonably satisfactory to the Administrative Agent, and (2) be organized in a
jurisdiction that is either (x) the same jurisdiction as that of the Foreign
Borrower that merged or consolidated into such Person, (y) a jurisdiction in
which another then-existing Foreign Borrower is organized or (z) a jurisdiction
approved by each of the Lenders; and
(iii)    if such merger or consolidation involves any Guarantor, (A) the
continuing or surviving Person shall be such Guarantor or become a Guarantor
substantially simultaneously with such merger or consolidation and assume all of
the obligations of the non-surviving or non-continuing Guarantor pursuant to
documentation (including, if requested by the Administrative Agent, legal
opinions) in form and substance reasonably satisfactory to the Administrative
Agent and (B) if such Guarantor is a Domestic Guarantor, the continuing or
surviving Person shall be or become a Domestic Guarantor; and
(d)    so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidated with another Person, liquidate or transfer
all or substantially all of its assets to another Person to effect a Disposition
permitted under Section 7.05.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property or surplus assets
(including dormant manufacturing facilities) that are no longer used or usable
in the business of the Company and its Restricted Subsidiaries;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Subsidiary to the Company or to a Wholly
Owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;
(e)    Dispositions permitted by Sections 7.02, 7.04 or 7.06;
(f)    Dispositions of property or assets in an aggregate amount in any fiscal
year that, when combined with all other Dispositions previously made under this
subsection (f) during such fiscal year (and after giving pro forma effect to
such proposed Disposition), do not exceed 12.5% Total Consolidated Assets as of
the end of the immediately preceding fiscal year for which financial statements
are required to be delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01, or for the 2013 fiscal year, the Audited Financial
Statements (it being acknowledged and agreed that no Default shall be deemed to
have occurred if the aggregate amount of all such Dispositions in any fiscal
year shall at a later time exceed 12.5% of the Total Consolidated Assets so long
as at the time of each such Disposition (and immediately after giving pro forma
effect thereto) each such Disposition was permitted to be made under this
subsection (f)); provided that, to the extent the proceeds of any Disposition
made under this subsection (f) are reinvested within same fiscal year in which
such Disposition is made in assets used or usable in a business permitted by
Section 7.07 as certified in writing by a Responsible Officer to the
Administrative Agent (which such writing shall indicate the date and amount of
such reinvestment and the assets or businesses reinvested in), then from and
after the date of receipt by the Administrative Agent of the certificate
evidencing such reinvestment the

101

--------------------------------------------------------------------------------



amount so reinvested will be credited against the amount of Dispositions made in
such fiscal year in determining the aggregate amount of Dispositions permitted
under this subsection (f); provided further that the amount of any Disposition
for purposes of compliance with this subsection (f) shall be the fair market
value (determined in good faith by the board of directors of the Company (or the
chief financial officer of the Company if the fair market value is $10,000,000
or less) and set forth in a certificate delivered to the Administrative Agent
pursuant to Section 6.02(b));
(g)    the Company or any Restricted Subsidiary may write-off, discount, sell or
otherwise Dispose of defaulted or past due receivables and similar obligations
in the ordinary course of business and not as part of an accounts receivable
financing transaction;
(h)    to the extent constituting a Disposition, (i) issuances of Equity
Interests in the ordinary course of business and (ii) the issuance of Equity
Interests of the Company or any Restricted Subsidiary pursuant to an employee
stock incentive plan or grant or similar equity plan or 401(k) plans of the
Company or any Restricted Subsidiary for the benefit of directors, officers,
employees or consultants;
(i)    the Disposition of any Swap Contract;
(j)    Dispositions of Investments in cash and Cash Equivalents;
(k)    licenses and sublicenses of intellectual property rights in the ordinary
course of business not interfering, individually or in the aggregate, in any
material respect with the conduct of the business of the Company and its
Restricted Subsidiaries, taken as a whole;
(l)    leases, subleases, licenses or sublicenses of real or personal property
granted by the Company or any of its Restricted Subsidiaries to others in the
ordinary course of business not interfering in any material respect with the
business of the Company and its Restricted Subsidiaries, taken as a whole;
(m)    transfers or other Dispositions of property subject to condemnation,
takings or casualty events;
(n)    Dispositions of Unrestricted Subsidiaries, including, without limitation,
Dispositions of any Indebtedness of, or other Investments in, Unrestricted
Subsidiaries;
(o)    Dispositions of assets acquired pursuant to an Investment permitted under
Section 7.02(f)(ii), (g), or (h) which assets are not used or useful to the core
or principal business of the Company and its Restricted Subsidiaries (it being
understood that the amount of any “basket” in Section 7.02 deemed utilized by
any such Investment shall be increased by the amount of any consideration
received by the Company and its Restricted Subsidiaries as a result of any such
Disposition);
(p)    Dispositions of Receivables and Related Assets pursuant to the terms of
any Permitted Receivables Financing in accordance with the terms thereof;
(q)    Dispositions of assets pursuant to Tax Incentive Programs; and
(r)    Dispositions of assets previously disclosed in reasonable detail to the
Administrative Agent and the Lenders in writing at least three (3) Business Days
prior to the Closing Date;

102

--------------------------------------------------------------------------------



provided that any Disposition made to a Loan Party by a Person that is not a
Loan Party shall be for no more than fair market value and any Disposition made
to an Unrestricted Subsidiary or a Limited Subsidiary shall be for at least fair
market value (determined in good faith by the Company at the time of such
Disposition).
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
(a)    each Restricted Subsidiary may make dividends or distributions to the
Company, the Guarantors, another Restricted Subsidiary and any other Person that
owns an Equity Interest in such Restricted Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
(b)    the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in Equity Interests (other than
Disqualified Equity Interests) of such Person;
(c)    the Company and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its Equity Interests (other
than Disqualified Equity Interests);
(d)    the Company and its Restricted Subsidiaries may make other Restricted
Payments; provided that (i) at the time of consummation thereof, no Default has
occurred and is continuing or would result from the consummation of such
Restricted Payment immediately following the consummation of such Restricted
Payment, and (ii) immediately before and immediately after giving pro forma
effect to the consummation of such Restricted Payment (A) the Company and its
Restricted Subsidiaries shall be in compliance with each of the financial
covenants contained in Section 7.12, and (B) the Consolidated Net Leverage Ratio
shall not be greater than 3.50 to 1.00;
(e)    the Company and its Restricted Subsidiaries shall be permitted to make
prepayments or redemptions prior to, and repayments and redemptions at, the
stated maturity of the notes and other Indebtedness under the Existing
Indentures only to the extent that at the time of and immediately after giving
pro forma effect thereto (i) the Company and its Restricted Subsidiaries shall
be in compliance with each of the covenants set forth in Section 7.12 and (ii)
the Consolidated Net Leverage Ratio shall not be greater than 3.50 to 1.00; and
(f)    the Company may redeem, retire or otherwise acquire its Equity Interests
from present or former officers, employees, directors or consultants (or their
family members or trusts or other entities for the benefit of any of the
foregoing) or make severance payments to such Persons in connection with the
death, disability or termination of employment or consultancy of any such
officer, employee, director or consultant.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Restricted Subsidiaries on the date hereof or any business reasonably
related or incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Restricted Subsidiary as would be obtainable by

103

--------------------------------------------------------------------------------



the Company or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to
(a)    transactions between or among the Company, any other Loan Party and any
of its Wholly Owned Restricted Subsidiaries that are not Loan Parties or between
and among any Wholly Owned Restricted Subsidiaries;
(b)    employment, service and severance arrangements (including equity
incentive plans and employee benefit plans and arrangements) and employee
discount purchase programs with their respective directors, officers and
employees in the ordinary course of business and discount purchase programs with
their Affiliates in the ordinary course of business;
(c)    charitable contributions made to their Affiliates in the ordinary course
of business;
(d)    payment of customary compensation, fees and reasonable out of pocket
costs to, and indemnities for the benefit of, directors, officers and employees
of the Company and its Restricted Subsidiaries in the ordinary course of
business, and discounts provided to directors, officers and employees of the
Company and its Restricted Subsidiaries pursuant to customary discount purchase
programs in the ordinary course of business;
(e)    any agreement, instrument or arrangement as in effect as of the Closing
Date and set forth on Schedule 7.08(e), as the same may be amended (so long as
any such amendment does not amend the applicable agreement in a manner adverse
to the Administrative Agent, the L/C Issuers and the Lenders in any material
respect);
(f)    Restricted Payments permitted to be made under Section 7.06; and
(g)    transactions with directors, officers and employees of the Company or any
of its Subsidiaries not required to be disclosed pursuant to Item 404(a) of
Regulation S-K of the Securities Exchange Act of 1934.
7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that: (a) limits the ability of any
Restricted Subsidiary that is not a Loan Party to make Restricted Payments to
the Company or any Guarantor or to otherwise transfer property to the Company or
any Guarantor; or (b) limits the ability of any Restricted Subsidiary that is a
(1) Domestic Subsidiary to Guarantee the Obligations or (2) Foreign Subsidiary
to Guarantee the Foreign Obligations; provided that the foregoing clauses (a)
and (b) shall not apply to limitations that:
(i)    are incurred in favor of any holder of Indebtedness permitted under (A)
Section 7.03(f)(i) solely to the extent any such limitation relates to the
property financed by or the subject of such Indebtedness or (B) Section 7.03(q)
solely to the extent any such limitation relates to Receivables and Related
Assets that are the subject of a Permitted Receivables Financing permitted
hereunder;
(ii)    are imposed by applicable Laws;
(iii)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Company or any Restricted
Subsidiary;
(iv)    are customary restrictions on Dispositions of real property interests
found in reciprocal easement agreements of the Company or any Restricted
Subsidiary;

104

--------------------------------------------------------------------------------



(v)    are customary restrictions contained in an agreement related to the
Disposition of assets (to the extent such sale is permitted pursuant to Section
7.05) that limit the encumbrance of such assets pending the consummation of such
Disposition;
(vi)    are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;
(vii)    are in the Organization Documents or any related joint venture or
similar agreements binding on or applicable to any Restricted Subsidiary that is
not a Wholly Owned Restricted Subsidiary (but only to the extent such limitation
covers only the assets of such Restricted Subsidiary and any Equity Interest in
such Restricted Subsidiary);
(viii)    are contained in any agreement (1) evidencing Indebtedness which a
Loan Party or Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 7.03 and which Indebtedness is secured by a Lien permitted to
exist under Section 7.01, and (2) which prohibits the transfer of, and the
creation of any other Lien on, the property securing such Indebtedness (and any
replacement property and customary provisions in respect of proceeds,
accessions, and other after-acquired property);
(ix)    (A) exist on the date hereof and (to the extent not otherwise permitted
by this Section) either are contained in the 2006 Indenture (as in effect on the
date hereof) or the 2013 Indenture (as in effect on the date hereof) or are
listed on Schedule 7.09 hereto and (B) to the extent limitations permitted by
clause (A) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any Refinancing Indebtedness in respect of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such limitation;
(x)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary so long as such limitations
were not entered into or created in contemplation of such Person becoming a
Restricted Subsidiary;
(xi)    contained in any Guarantee entered into by the Company or a Restricted
Subsidiary relating to the Indebtedness of any Subsidiary permitted to be
incurred under Section 7.03, which subordinates any rights of the Company or any
Restricted Subsidiary thereunder to payment from such Subsidiary to the payment
in full of such Indebtedness; and
(xii)    are either (A) contained in any agreement (1) evidencing Indebtedness
which a Loan Party or Subsidiary may create, incur, assume, or permit or suffer
to exist under Section 7.03 and (2) which are not more restrictive to the
Company and the Lender Parties than the such limitations contained in either of
the Existing Indentures (as in effect on the date hereof) or (B) in any
agreement evidencing any Refinancing Indebtedness in respect of any such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such limitation;
provided that, notwithstanding anything to the contrary in this Section, neither
the Company nor any of its Restricted Subsidiaries shall create, incur, assume,
or permit or suffer to exist any restriction on the granting of Liens in favor
of the Administrative Agent, other than the equal and ratable sharing provisions
under (x) the Existing Indentures (as in effect on the date hereof) or (y) any
agreement evidencing Indebtedness described in subsection (xii) above so long as
such provisions are the same as, or substantially similar to, the equal and
ratable sharing provisions under either of the Existing Indentures (as in effect
on the date hereof).

105

--------------------------------------------------------------------------------



7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11     Accounting Changes; Organizational Documents.
(a)    Change the fiscal year end of the Company.
(b)    Make (without the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed)) any material change in its accounting
treatment and reporting policies not permitted by GAAP.
(c)    Amend, modify or change any Organization Document of any Loan Party in
any manner that materially and adversely affects the rights and interests of the
Lender Parties under the Loan Documents.
7.12    Financial Covenants.
(a)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00 to 1.00.
(b)    Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter of the Company to be greater than 3.75
to 1.00.
7.13    Receivables Financing Subsidiaries. The Company will not at any time
permit any Receivables Financing Subsidiary (a) to own or hold any assets, or
conduct any operations, other than those reasonably necessary to comply with the
terms of a Permitted Receivables Financing to which such Receivables Financing
Subsidiary is a party and Investments in the form of unsecured intercompany
Indebtedness owed by the Company or any Restricted Subsidiary to such
Receivables Financing Subsidiary which is subordinated in right of payment to
the Obligations, or (b) to incur, assume or suffer to exist any Indebtedness
other than Indebtedness permitted by Section 7.03(q).
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following occurrences (each an “Event of
Default”):
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation (other than any
Unreimbursed Amount repaid with the proceeds of Revolving Credit Loans made
pursuant to Section 2.03(c)(i)) or (ii) within five (5) days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants. The Company or any of its Restricted Subsidiaries
fails to perform or observe any term, covenant or agreement contained in any of
Sections 2.18(a), 6.02(b), 6.03(a), 6.05(a) (solely with respect to the
maintenance of any Borrower’s existence), 6.10, 6.11, 6.14, 6.16, 10.20(b) or
Article VII; or
(c)    Other Defaults. The Company or any of its Restricted Subsidiaries fails
to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any

106

--------------------------------------------------------------------------------



Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days after the earlier of (i) the date on which a Responsible
Officer of the Company obtains actual knowledge of such failure or (ii) receipt
by the Company of written notice thereof from the Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by the Company or any of
its Restricted Subsidiaries herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made (or, if qualified by
materiality or Material Adverse Effect, in any respect); or
(e)    Cross-Default. (i) The Company or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee referred to in clause (i)(A) above or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event (other than any event requiring the
repurchase, repayment or redemption (automatically or otherwise), or an offer to
repurchase, prepay or redeem, any Indebtedness under the 2013 Indenture (so long
as such repurchase, prepayment or redemption is not required to be made at an
amount in excess of 102% of the initial principal amount of such Indebtedness
being repurchased, repaid or redeemed together with any accrued and unpaid
interest), or the delivery of any notice with respect thereto, solely as a
result of the Company not completing the acquisition contemplated to be funded
in whole or in part with the proceeds of such Indebtedness or the stock purchase
agreement relating to such acquisition being terminated) is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company or any Restricted Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Company or any Restricted Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Company or such Restricted Subsidiary as a result thereof is greater than
the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. (i) Any Loan Party or any of its Restricted
Subsidiaries that is a Material Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
examiner, rehabilitator or similar officer for it or for all or any material
part of its property; or (ii) any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

107

--------------------------------------------------------------------------------



(g)    Inability to Pay Debts; Attachment. (i) The Company or any Restricted
Subsidiary that is a Material Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
(h)    Judgments. There is entered against the Company or any Restricted
Subsidiary that is a Material Subsidiary (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
or orders) exceeding the Threshold Amount (to the extent not covered by
independent, third-party insurance as to which the applicable insurer has not
disputed, denied or failed to acknowledge coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or (ii) the Company or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which has resulted or could reasonably be
expected to result in the occurrence of a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in writing the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies in writing
that it has any or further liability or obligation under any Loan Document
(other than as a result of repayment in full of the Obligations and termination
of the Commitments), or purports to revoke, terminate or rescind any material
provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the Commitment of each Lender and any obligation of the L/C
Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

108

--------------------------------------------------------------------------------



(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States (or any analogous Laws of any other applicable jurisdiction), the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender or any L/C Issuer.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received by the Administrative Agent or the Lenders on account of the
Obligations shall, subject to the provisions of Section 2.16 and 2.17, be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Obligations owing under Lender Cash Management Agreements and Lender
Hedge Agreements) payable to the Lenders and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (excluding Obligations owing under Lender Cash Management Agreements
and Lender Hedge Agreements), ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under Lender Hedge Agreements and Lender Cash Management Agreements and (c) Cash
Collateralize that portion of L/C Obligations composed of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03, 2.16 and/or 6.16, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.



109

--------------------------------------------------------------------------------



Notwithstanding the foregoing, Obligations arising under Lender Cash Management
Agreements and Lender Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be, and only Cash Collateral proceeds and payments under the Guaranties (as
opposed to ordinary course principal, interest and fee payments hereunder) shall
be applied to obligations under any Lender Cash Management Agreement or Lender
Hedge Agreement. Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX.
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
Each of the Lenders and each L/C Issuer hereby irrevocably appoints Wells Fargo
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers, and,
except as provided in Section 9.07(a), no Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required

110

--------------------------------------------------------------------------------



Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or a L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or a L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

111

--------------------------------------------------------------------------------



9.05    Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.
9.06    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub
agents except to the extent that a court of competent jurisdiction determines in
a final and nonappealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub agents.
9.07    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, subject, so long as
no Event of Default exists and is then continuing, to the written consent of the
Company (such consent not to be unreasonably withheld, delayed or conditioned),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (the “Resignation Effective Date”), then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment
(including by reason of the failure to obtain the Company’s consent), then such
resignation shall nonetheless become effective in accordance with such notice on
the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition of Defaulting Lender, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Company and such Person, remove such Person as Administrative Agent and
(subject, so long as no Event of Default exists and is then continuing, to the
written consent of the Company (such consent not to be unreasonably withheld,
delayed or conditioned)) appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Company (not to be
unreasonably withheld), the Required

112

--------------------------------------------------------------------------------



Lenders shall not be permitted to select a successor that is not a U.S.
financial institution described in Treasury Regulation Section
1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank described in Treasury
Regulation Section 1.1441-1(b)(2)(iv)(A).  If no such successor shall have been
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such Cash Collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.
(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as a L/C Issuer
and Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
9.08    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer expressly acknowledges that neither the Administrative Agent nor
any of its Related Parties has made any representation or warranty to it and
that no act by the Administrative Agent hereinafter taken, including any review
of the affairs of any Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

113

--------------------------------------------------------------------------------



9.09    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Book Managers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or a L/C
Issuer hereunder.
9.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations owing under Lender Cash Management
Agreements and Lender Hedge Agreements, unless at the direction or with the
consent of the applicable Cash Management Bank or Hedge Bank) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuers and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
9.11    Guaranty Matters.
(a)    Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and each L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion (i) to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Restricted Subsidiary as a result of a transaction permitted
hereunder, and (ii) to release all Guarantors from their obligations under the
Guaranties in connection with the release of the Guaranties provided in Section
10.20(a).

114

--------------------------------------------------------------------------------



(b)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.11.
(c)    In each case as specified in this Section 9.11, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.11.
9.12    Lender Cash Management Agreements and Lender Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03 or any
Guaranty by virtue of the provisions hereof or of any Guaranty shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Lender Cash Management Agreements and Lender Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
ARTICLE X.
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent (which
acknowledgement the Administrative Agent shall provide so long as (x) the
Lenders (and any other applicable parties) required under this Section have
approved such amendment, waiver or consent in accordance with this Section and
(y) such amendment, waiver or consent does not otherwise affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents (in which case such amendment, waiver or consent shall require the
approval of the Administrative Agent as described in clause (iii) of the second
proviso of this Section)), and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each

115

--------------------------------------------------------------------------------



Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of any Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby or change the order of the application of such
payments, in each case without the written consent of each Lender directly and
adversely affected thereby;
(f)    amend Section 1.06 or the definition of “Alternative Currency” or amend
Section 2.14 to eliminate the right of each Lender to approve any Designated
Foreign Borrower, in each case without the written consent of each Lender;
(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly adversely affected thereby;
(h)    release (i) any Borrower from its respective Obligations hereunder or
under the Loan Documents, (ii) the Company from its Obligations as a Guarantor
of the Obligations hereunder or under the Loan Documents, or (iii) other
Guarantors comprising all or substantially all of the credit support, in each
case (other than as authorized by Section 9.11 or 10.20) without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender, may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

116

--------------------------------------------------------------------------------



(i)    if to a Borrower, the Administrative Agent, a L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses

117

--------------------------------------------------------------------------------



are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as a L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and

118

--------------------------------------------------------------------------------



filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall, jointly and severally, pay (i)
all reasonable out of pocket expenses actually incurred by the Administrative
Agent, the Arrangers and their respective Affiliates (including the reasonable
and documented fees, charges and disbursements of (A) one counsel for the
Administrative Agent and the Arrangers (taken as a whole), (B) one local or
foreign counsel in each relevant jurisdiction, and (C) any necessary special or
regulatory counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out of pocket expenses actually incurred by each L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses actually incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of (A) one counsel for
the Administrative Agent and the Arrangers (taken as a whole), (B) one counsel
for the Lenders and the L/C Issuers, taken together, (C) one local or foreign
counsel in each relevant jurisdiction, (D) one necessary special or regulatory
counsel and (E) in the case of any actual or perceived conflict of interest with
respect to any of the counsel indentified in clauses (A) through (D) above, one
additional counsel to each group of affected Persons similarly situated, taken
as a whole (which in the case of clause (C) shall allow for up to one additional
counsel in each relevant jurisdiction)), in connection with the enforcement or
protection of its rights (x) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (y) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses actually incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Company. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each L/C Issuer, the Arrangers, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of (i) one counsel for the Administrative Agent and the Arrangers (taken as a
whole), (ii) one counsel for the other Indemnitees, taken together, (iii) one
local or foreign counsel in each relevant jurisdiction, (iv) one necessary
special or regulatory counsel and (v) in the case of any actual or perceived
conflict of interest with respect to any of the counsel indentified in clauses
(i) through (iv) above, one additional counsel to each group of affected Persons
similarly situated, taken as a whole (which in the case of clause (iii) shall
allow for up to one additional counsel in each relevant jurisdiction)), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (A) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (B)
any Loan or Letter of

119

--------------------------------------------------------------------------------



Credit or the use or proposed use of the proceeds therefrom (including any
refusal by a L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (C) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries, or (D) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses either (x) (1) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(2) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (y) arise
solely from disputes solely between or among Indemnitees (except that in the
event of such dispute involving a claim or proceeding brought against the
Administrative Agent, an Arranger, any L/C Issuer or the Swing Line Lender or
any of their respective Related Parties (in each case, acting in its capacity as
such) by the other Indemnitees, the Administrative Agent, such Arranger, such
L/C Issuer or the Swing Line Lender or such Related Party, as applicable, shall
be entitled (subject to the other limitations and exceptions set forth in this
proviso) to the benefit of such indemnification) not relating to or in
connection with acts or omissions by the Company, any of its Subsidiaries or any
of the their respective Affiliates.
(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

120

--------------------------------------------------------------------------------



(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
(g)    Foreign Borrowers.    Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, the obligations of the Foreign Borrowers
with respect to the indemnification and expense reimbursement obligations set
forth in this Section shall, to the extent reasonably ascertainable, be limited
to losses, claims, damages, liabilities, costs and expenses arising out of or
relating to the obligations of Foreign Borrowers and the Foreign Guarantors
under this Agreement and the other Loan Documents (including the enforcement
thereof) and the Foreign Borrowers’ use or proposed use of the proceeds of any
Loan made to a Foreign Borrower or Letter of Credit issued for the account of a
Foreign Borrower or Foreign Guarantor.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (other than as
provided in Section 7.04) no Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and, subject to the last
sentence of subsection (b) below, any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment

121

--------------------------------------------------------------------------------



and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans, of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment, unless
(1) the Administrative Agent, (2) the Swing Line Lender and each L/C Issuer and
(3) so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund with respect to a Lender;
(C)    the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee

122

--------------------------------------------------------------------------------



to participate in exposure under one or more Letters of Credit (whether or not
then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(vii)    No Assignment Resulting in Additional Indemnified Taxes or Other Taxes.
No assignment shall be made to any Person (other than an assignment at the
request of the Company pursuant to Section 10.13) that would result in the
imposition of Indemnified Taxes or Other Taxes in excess of the Indemnified
Taxes or Other Taxes that would be imposed in the absence of such assignment
unless the Company consents to such assignment or the proposed assignee agrees
with the Company to treat such excess Indemnified Taxes and Other Taxes as
Excluded Taxes; provided that this clause (vii) shall not apply after the
occurrence and during the continuation of an Event of Default.
(viii)    Alternative Currencies. Unless at the time of any assignment an Event
of Default shall have occurred and be continuing, no such assignment shall be
made to any Person that cannot make Revolving Credit Loans to the Borrowers in
all Alternative Currencies then available to the Borrowers hereunder unless the
Company consents to such assignment.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee

123

--------------------------------------------------------------------------------



thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of (and
stated interest on) the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any

124

--------------------------------------------------------------------------------



commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), in accordance with its
customary procedures, except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, agrees that it will notify the Company as
soon as practicable under the circumstances in the event of any such disclosure
by such Person (other than any disclosure at the request of a regulatory
authority or in connection with a routine audit or review) unless such
notification is prohibited by Law, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions at least as restrictive as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, any L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Company and which such disclosure is not known by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, to be made in
violation of a confidentiality restriction in respect thereof in favor of the
Company or any of its Affiliates.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than

125

--------------------------------------------------------------------------------



any such information that is available to the Administrative Agent, any Lender
or any L/C Issuer on a nonconfidential basis prior to disclosure by the Company
or any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof

126

--------------------------------------------------------------------------------



and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13    Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender is a Defaulting Lender, (d) any Lender does not
consent to a proposed amendment, waiver, consent or release with respect to any
Loan Document that has received the consent of the Required Lenders but requires
the consent of such Lender, (e) any Lender gives a notice provided for under
Section 3.02, (f) any Lender (other than the Swing Line Lender) does not consent
to (or is deemed to have refused) a request by the Company under Section 1.06
that Eurocurrency Rate Loans be made and/or Letters of Credit issued in a
currency other than those specifically listed in the definition of “Alternative
Currency” or (g) any Lender does not agree to a request by the Company to
approve a Wholly Owned Foreign Subsidiary of the Company that is a Restricted
Subsidiary as a Designated Borrower under and in accordance with Section 2.14 if
the Required Lenders have otherwise approved such Wholly Owned Foreign
Subsidiary, then, in each case, the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(i)    the Company shall have paid (or caused another Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

127

--------------------------------------------------------------------------------



(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    in the case of any assignment under a situation described in subpart
(d), (f) or (g) above, such replacement, when combined with all other
replacements effectuated by this Section for such purpose, will allow the action
or event giving rise to such right of replacement to be successfully
consummated; and
(v)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Subject to satisfaction of the conditions to replace a Lender
set forth in this Section 10.13, any Lender that is required to make an
assignment pursuant to this Section 10.13 agrees to execute and deliver, as
promptly as practicable and at the sole expense of the Company, an Assignment
and Assumption to effectuate such assignment.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY

128

--------------------------------------------------------------------------------



OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
any Arranger nor any Lender has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

129

--------------------------------------------------------------------------------



10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and other anti-money laundering and antiterrorism laws and
regulations, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act and such other anti-money laundering and antiterrorism laws and
regulations. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations and other antiterrorism laws and
regulations, including the Act.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).
10.20    Release and Reinstatement of Guaranties.
(a)    Guaranty Release. Notwithstanding anything to the contrary contained in
this Agreement but subject to Section 10.20(c), any Loan Document or any other
document executed in connection herewith, if at any time (including after a
Guaranty Reinstatement Event shall have previously occurred) a Guaranty Release
Event shall have occurred and be continuing, then each Guarantor (other than the
Borrowers) shall be released automatically from its obligations under the
applicable Guaranty (and the Guaranties shall be terminated (other than with
respect to the Guarantee obligations of the Borrowers thereunder)) without any
further action. In connection with the foregoing, and subject to Section 9.11
(including the right of the

130

--------------------------------------------------------------------------------



Administrative Agent to obtain confirmation thereof from the Required Lenders),
the Administrative Agent shall, at the Company’s sole expense, execute and
deliver to the Company such evidence of the release of such Guarantors as the
Company may reasonably request promptly upon the effectiveness of any such
release.
(b)    Guaranty Reinstatement. Notwithstanding clause (a) above, if a Guaranty
Reinstatement Event shall have occurred, at the Company’s sole cost and expense,
the Company and any other Subsidiary required at such time to be a Guarantor
under Section 6.14 shall take actions reasonably necessary, or reasonably
requested by the Administrative Agent, to cause such Persons to become
Guarantors (including without limitation the delivery of documentation and
taking of actions of the type described in Sections 6.14 and 6.15), in each case
to be taken within 30 days of such Guaranty Reinstatement Event (without
duplication of any 30-day timeframe provided in Sections 6.14(b) and 6.14(c)),
which 30 day period may be extended by the Administrative Agent in its sole
discretion.
(c)    Ongoing Guarantors. It is agreed that regardless of the occurrence of any
Guaranty Release Event or otherwise, each Domestic Borrower shall be a Domestic
Guarantor, and each Foreign Borrower shall be a Foreign Guarantor, in each case
under the applicable Guaranty and at all times such Person is a Borrower under
this Agreement.
10.21    Limitation on Obligations of Foreign Obligors. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document,
(a)    no Foreign Obligor shall Guarantee or be deemed to have Guaranteed any
Obligations other than Foreign Obligations; and
(b)    the payment undertaking of any Loan Party incorporated under the laws of
the Grand Duchy of Luxembourg (each such Loan Party, a “Luxembourg Party”) for
the obligations of any other obligor which is not a Subsidiary of that
Luxembourg Party shall be limited at any time, to an aggregate amount not
exceeding ninety-five percent (95%) of the greater of:
(i)     the Luxembourg Party’s own funds (“capitaux propres”) and the debt owed
by such Luxembourg Party to any of its direct or indirect shareholders, as
determined by Article 34 of the Luxembourg law of 19 December 2002 on the
register of commerce and companies, accounting and companies annual accounts, as
amended, as of the Closing Date; and
(ii)     the Luxembourg Party’s own funds (“capitaux propres”) and the debt owed
by such Luxembourg Party to any of its direct or indirect shareholders, as
determined by Article 34 of the Luxembourg law of 19 December 2002 on the
register of commerce and companies, accounting and companies annual accounts, as
amended, as at the date the guarantee is called.
The above limitation shall not apply to any amounts borrowed under any Credit
Extension and in each case made available, in any form whatsoever, to such
Luxembourg Party or any of its Subsidiaries.
(c)    the total liability of any Loan Party incorporated or established in
Belgium (a “Belgian Loan Party”) for the obligations of any other obligor under
the Loan Documents, shall at all times be limited to an aggregate amount
(without double counting) not exceeding the higher of:
(i)    the sum of:
(A)    the aggregate of all principal amounts borrowed by such Belgian Loan
Party (or its direct or indirect Subsidiaries) under any intra-group arrangement
(regardless of the form thereof, including through the subscription of debt
instrument); plus

131

--------------------------------------------------------------------------------



(B)    seventy percent (70%) of such Belgian Loan Party’s own funds (eigen
vermogen/capitaux propres) as referred to in section 88 of the Belgian Royal
Decree of 30 January 2001 implementing the Belgian Companies Code, at the time a
demand for payment under this Agreement is made; and
(ii)    EUR 50,000,000.
The result of the calculation as described above shall in relation to any
relevant Belgian Loan Party be referred to as the “Guaranteed Belgian Amount”.
For the avoidance of doubt, no limitation shall apply to the liability of any
Belgian Loan Party for any amounts owed by it or by its direct or indirect
Subsidiaries under the Loan Documents and the Belgian Loan Party shall be liable
for such amounts in full. Each Belgian Loan Party shall provide the
Administrative Agent with an update on the relevant Guaranteed Belgian Amount
upon the request of the Administrative Agent, with such information as the
Administrative Agent may reasonably require, it being understood that the own
funds (eigen vermogen/capitaux propres) as specified under Section
10.21(c)(i)(B) above may be derived from the latest audited financial statements
of the respective Belgian Loan Party.
10.22    Each Lender a PMP. Each Lender (including any Person becoming a Lender
after the Closing Date pursuant to Section 2.15 or 10.06, or otherwise)
represents that it is a PMP and that it is aware that a Borrower organized under
the laws of the Netherlands may be in breach of Dutch law and regulations if
such representation is untrue.
10.23    Release of Guaranties. Notwithstanding anything to the contrary
contained in this Agreement, and without limitation of Section 10.20, each
Lender Party that is a party hereto hereby agrees that:
(a)    upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations as to which
no claim has been asserted and (B) obligations and liabilities under Lender Cash
Management Agreements and Lender Hedge Agreements either (x) as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made or (y) notice has not been received by the Administrative
Agent from the applicable Cash Management Bank or Hedge Bank, as the case may
be, that amounts are due and payable under such Lender Cash Management Agreement
or Lender Hedge Agreement, as the case may be) and the expiration or termination
of all Letters of Credit (other than Extended Letters of Credit and any other
Letter of Credit the Outstanding Amount of which has been Cash Collateralized or
back-stopped by a letter of credit or other credit support in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer), each Guarantor shall be released from its obligations under the
applicable Guaranty; and
(b)    any Guarantor shall be released from its obligations under the applicable
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction or designation permitted hereunder.
In connection with the foregoing, and subject to Section 9.11 (including the
right of the Administrative Agent to obtain confirmation thereof from the
Required Lenders), the Administrative Agent shall, at the Company’s sole expense
and at the Company’s request, (x) promptly execute and file in the appropriate
location and deliver to the Company such termination and full or partial release
statements or confirmations thereof, as applicable, and (y) do such other things
as are reasonably necessary to release the Guarantees to be released pursuant
hereto promptly upon the effectiveness of any such release.

132

--------------------------------------------------------------------------------



10.24    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Pages Follow]



133

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.




BORROWERS:
 
MOHAWK INDUSTRIES, INC.
 
 
 
 
 
 
 
By:
/s/ Shailesh Bettadapur
 
Name:
Shailesh Bettadupur
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
 
ALADDIN MANUFACTURING CORPORATION
 
 
 
 
 
 
 
By:
/s/ Shailesh Bettadapur
 
Name:
Shailesh Bettadupur
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
 
DAL-TILE DISTRIBUTION, INC.
 
 
 
 
 
 
 
By:
/s/ Shailesh Bettadapur
 
Name:
Shailesh Bettadupur
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
 
MOHAWK UNITED INTERNATIONAL B.V.
 
 
 
 
 
 
 
By:
/s/ Shailesh Bettadapur
 
Name:
Shailesh Bettadupur
 
Title:
Attorney




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
 
MOHAWK FOREIGN HOLDINGS S.À R.L.
 
 
 
 
 
 
 
By:
 /s/ Shailesh Bettadapur
 
Name:
Shailesh Bettadupur
 
Title:
Authorized Representative
 
 
 
 
 
 
 
 
MOHAWK INTERNATIONAL HOLDINGS S.À R.L.
 
 
 
 
 
 
 
By:
/s/ Shailesh Bettadapur
 
Name:
Shailesh Bettadupur
 
Title:
Authorized Representative
 
 
 
 
 
 
 
 
UNILIN BVBA
 
 
 
 
 
 
 
By:
/s/ Shailesh Bettadapur
 
Name:
Shailesh Bettadupur
 
Title:
Attorney
 
 
 
 
 
 
 
 
MOHAWK FOREIGN FUNDING S.À R.L.
 
 
 
 
 
 
 
By:
/s/ Shailesh Bettadapur
 
Name:
Shailesh Bettadupur
 
Title:
Authorized Representative




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swing Line
Lender, as an L/C Issuer and as a Lender
 
 
 
 
By:
/s/ Kay Reedy
 
Name:
Kay Reedy
 
Title:
Managing Director




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


LENDERS:
BANK OF AMERICA, N.A., as a Lender, as an L/C Issuer and as Syndication Agent
 
 
 
 
By:
/s/ David McCauley
 
Name:
David McCauley
 
Title:
Senior Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
JPMORGAN CHASE BANK, N.A., as an L/C Issuer and as a Lender
 
 
 
 
By:
/s/ John A. Horst
 
Name:
John A. Horst
 
Title:
Credit Executive




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
SUNTRUST BANK, as a Lender
 
 
 
 
By:
/s/ Vinay Desai
 
Name:
Vinay Desai
 
Title:
Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
ING BANK N.V., DUBLIN BRANCH, as a Lender
 
 
 
 
By:
/s/ Shaun Hawley
 
Name:
Shaun Hawley
 
Title:
Vice President
 
 
 
 
By:
/s/ Aidan Nell
 
Name:
Aidan Nell
 
Title:
Director




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
By:
/s/ Irina Dimova
 
Name:
Irina Dimova
 
Title:
Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
MIZUHO BANK LTD., as a Lender
 
 
 
 
By:
/s/ David Lim
 
Name:
David Lim
 
Title:
Authorized Signatory




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
REGIONS BANK, as a Lender
 
 
 
 
By:
/s/ Donald Dalton
 
Name:
Donald Dalton
 
Title:
Executive Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Lender
 
 
 
 
By:
/s/ Maria Iarriccio
 
Name:
Maria Iarriccio
 
Title:
Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
U.S. BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Steven Dixon
 
Name:
Steven Dixon
 
Title:
Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
By:
/s/ Bradley B. Sands
 
Name:
Bradley B. Sands
 
Title:
Assistant Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
 
 
 
 
By:
/s/ Blake Wright
 
Name:
Blake Wright
 
Title:
Managing Director
 
 
 
 
By:
/s/ James Austin
 
Name:
James Austin
 
Title:
Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
FIFTH THIRD BANK, as a Lender
 
 
 
 
By:
/s/ Kenneth W. Deere
 
Name:
Kenneth W. Deere
 
Title:
Senior Vice President








MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
HSBC BANK USA, N.A., as a Lender
 
 
 
 
By:
/s/ Chris Burns
 
Name:
Chris Burns
 
Title:
Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Susan J. Dimmick
 
Name:
Susan J. Dimmick
 
Title:
Senior Vice President








MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
SYNOVUS BANK, as a Lender
 
 
 
 
By:
/s/ John R. Frierson
 
Name:
John R. Frierson
 
Title:
Vice President




MOHAWK INDUSTRIES, INC.
CREDIT AGREEMENT

--------------------------------------------------------------------------------


SCHEDULE 1.01(a)
APPLICABLE DESIGNEE
Lender of Record
Applicable Designee
JPMorgan Chase Bank, N.A.
JP Morgan Chase Bank, London Branch
Address:
Operations Administration, CLS EMEA Loan
C/O J.P. Morgan Chase London
4th Floor Prestige Knowledge Park,
Near Marathalli Junction, Outer Ring Road, Kadabeesanahalli, Vathur Hobli,
Bangalore, 560087
Email Address:
cls.emea.loan.ops@jpmorgan.com
Telephone Number:
91 80 6676 2333
Fax Number:
44 (0)20 3320 1036
JPMorgan Chase Bank, N.A.


J.P. Morgan Europe Limited
Address:
Operations Administration, CLS EMEA Loan
C/O J.P. Morgan Chase London
4th Floor Prestige Knowledge Park,
Near Marathalli Junction, Outer Ring Road, Kadabeesanahalli, Vathur Hobli,
Bangalore, 560087
Email Address:
cls.emea.loan.ops@jpmorgan.com
Telephone Number:
91 80 6676 2333
Fax Number:
44 (0)20 3320 1036






--------------------------------------------------------------------------------


SCHEDULE 1.01(b)
FOREIGN BORROWER SUBLIMITS
Foreign Borrower
Sublimit
Mohawk Foreign Holdings S.à r.l.
$750,000,000
Mohawk Foreign Funding S.à r.l.
$750,000,000
Mohawk International Holdings S.à r.l. .
$750,000,000
Mohawk United International B.V.
$750,000,000
Unilin BVBA
$750,000,000






--------------------------------------------------------------------------------


SCHEDULE 1.01(c)
MANDATORY COST FORMULAE
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:
(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

(b)
the requirements of the European Central Bank.

2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a)    in relation to any Loan in Sterling:
AB+C(B-D)+E x 0.01    per cent per annum
100 - (A+C)


(b)    in relation to any Loan in any currency other than Sterling:
E x 0.01 per cent per annum
300    
Where:


“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.



“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of




--------------------------------------------------------------------------------


interest (other than on overdue amounts) charged at the Default Rate, without
counting any increase in interest rate effected by the charging of the Default
Rate) payable for the relevant Interest Period of such Loan.


“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.



“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.



“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.



5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)
“Fees Rules” means the rules on periodic fees contained in the rules on periodic
fees contained in the Financial Services Authority Fees Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5% will be included in the formula as 5 and not
as 0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7.
If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:




--------------------------------------------------------------------------------


(a)
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.


9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.






--------------------------------------------------------------------------------


SCHEDULE 1.01(d)
EXISTING LETTERS OF CREDIT
 
 
ISSUING
 
 
 
 
 
 
 
 
L/C NUMBER
 
BANK
 
ISSUED
 
EXPIRATION
 
BENEFICIARY
 
AMOUNT
 
 
 
 
 
 
 
 
 
 
 
FOREIGN VENDORS
SM237830W
 
Wells Fargo
 
11/10/04
 
11/10/2013
 
Barclays Bank - Customs & Duties


$209,790.21


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SM232852
 
Wells Fargo
 
09/26/08
 
12/31/2013
 
Sun Life Assurance Co of Canada


$120,000.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 


$329,790.21


 
 
 
 
 
 
 
 
 
 
 
ENVIRONMENTAL
P276539 / D-235523
 
JPMorgan
 
02/12/98
 
2/12/2014
 
TNRCC
 


$561,220.00


P213553 / D-235388
 
JPMorgan
 
05/31/01
 
12/23/2013
 
Commonwealth of Kentucky
 


$10,000.00


SM233892W
 
Wells Fargo
 
02/10/09
 
2/10/2014
 
State of Tennessee
 


$319,900.17


 
 
 
 
 
 
 
 
TOTAL
 


$891,120.17


UTILITIES
 
 
 
 
 
 
 
 
 
 
 
S401155
 
Wells Fargo
 
04/15/03
 
4/15/2014
 
City of Calhoun
 


$415,000.00


 
 
 
 
 
 
 
 
TOTAL
 


$415,000.00


 
 
 
 
 
 
 
 
 
 
 
INSURANCE PROGRAM
SM415073C
 
Wells Fargo
 
10/23/03
 
10/1/2013
 
Liberty Mutual
 


$37,612,000.00


SM408494C
 
Wells Fargo
 
12/31/03
 
12/31/2013
 
Travellers Insurance
 


$25,000.00


SM233574W
 
Wells Fargo
 
12/31/08
 
1/14/2014
 
Ga Self Insured
 


$8,500,000.00






--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
TOTAL
 


$48,137,000.00


 
 
 
 
 
 
 
 
 
 
 
IRB Letters of Credit
S116152
 
Wells Fargo
 
07/05/03
 
9/5/2013
 
Regions Bank
 


$6,657,340.00


S116153
 
Wells Fargo
 
06/05/03
 
6/5/2014
 
Regions Bank
 


$3,208,356.16


870-086228
 
Wells Fargo
 
07/05/03
 
7/4/2014
 
Regions Bank
 


$1,039,453.00


870-089659
 
Wells Fargo
 
10/05/03
 
10/5/2013
 
Regions Bank
 


$1,039,453.00


870-090142
 
Wells Fargo
 
11/05/03
 
11/4/2013
 
Regions Bank
 


$1,039,453.00


870-111632
 
Wells Fargo
 
08/05/03
 
8/2/2014
 
Regions Bank
 


$3,222,302.00


 
 
 
 
 
 
 
 
 
 
 
S130879
 
Wells Fargo
 
01/28/01
 
1/28/2014
 
US Bank
 


$30,616,438.36


 
 
 
 
 
 
 
 
 
 


$48,822,795.52


 
 
 
 
 
 
 
 
 
 
 
COMMERCIAL TRADE LETTERS OF CREDIT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL COMMERCIAL
L/C'S
 


$0.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL Letter of Credits
 


$94,595,705.90


 
 
 
 
 
 
 
 
 
 
 



Marazzi Group Srl Letters of Credit


L/C NUMBER
ISSUING BANK
ISSUED
EXPIRATION
BENEFICIARY
AMOUNT
638322
Banca Popolare dell'Emilia Romagna
10/28/1998
expiration subject to beneficiary's approval
 CARTE CREDITO - VIACARD
€10,850.00
642125
Banca Popolare dell'Emilia Romagna
10/28/1998
expiration subject to beneficiary's approval
CARTE CREDITO - VIACARD
€179,800.00




--------------------------------------------------------------------------------


908788
Banca Popolare dell'Emilia Romagna
10/10/2007
expiration subject to beneficiary's approval
CARTE CREDITO - VIACARD
€379,750.00
923062
Banca Popolare dell'Emilia Romagna
3/11/2006
expiration subject to beneficiary's approval
CARTE CREDITO - VIACARD
€4,650.00
985975
Banca Popolare dell'Emilia Romagna
3/14/2007
expiration subject to beneficiary's approval
CARTE CREDITO - VIACARD
€3,100.00
997235
Banca Popolare dell'Emilia Romagna
4/12/2007
expiration subject to beneficiary's approval
CARTE CREDITO - VIACARD
€12,000.00
184397
Banca Popolare dell'Emilia Romagna
6/8/2000
expiration subject to beneficiary's approval
Revenue Agency - Sassuolo (MO)
€98,591.62
93/105078
Banca Popolare dell'Emilia Romagna
8/30/1993
expiration subject to beneficiary's approval
Revenue Agency - Bologna
€44,673.52
122807
Banca Popolare dell'Emilia Romagna
6/8/1995
expiration subject to beneficiary's approval
Revenue Agency - Bologna
€9,812.68
99/175844
Banca Popolare dell'Emilia Romagna
4/21/1999
expiration subject to beneficiary's approval
Revenue Agency - Sassuolo (MO)
€78,759.68
02/201626
Banca Popolare dell'Emilia Romagna
9/3/2002
expiration subject to beneficiary's approval
Sassuolo Municipality
€2,086.00
06/303182
Banca Popolare dell'Emilia Romagna
10/4/2006
expiration subject to beneficiary's approval
Customs Agency - Frosinone
€5,000.00
06/303183
Banca Popolare dell'Emilia Romagna
10/4/2006
expiration subject to beneficiary's approval
Revenue Agency - Bologna
€10,000.00
06/303184
Banca Popolare dell'Emilia Romagna
10/4/2006
expiration subject to beneficiary's approval
Revenue Agency - Bologna
€10,000.00
06/303185
Banca Popolare dell'Emilia Romagna
10/4/2006
expiration subject to beneficiary's approval
Revenue Agency - Bologna
€3,000.00
07/313515
Banca Popolare dell'Emilia Romagna
11/8/2007
10/30/2017
Modena Province
€1,260,000.00
09/332013
Banca Popolare dell'Emilia Romagna
11/15/2009
11/14/2013
Ms. Dora Norina
€2,250.00
10/338522
Banca Popolare dell'Emilia Romagna
9/27/2010
11/30/2016
Modena Province
€312,000.00
10/339729
Banca Popolare dell'Emilia Romagna
11/26/2010
12/31/2015
Gruppo Ceramiche Gresmalt Spa
€4,000,000.00




--------------------------------------------------------------------------------


12/353981
Banca Popolare dell'Emilia Romagna
10/2/2012
expiration subject to beneficiary's approval
Revenue Agency - Modena
€249,823.00
12/354073
Banca Popolare dell'Emilia Romagna
10/12/2012
expiration subject to beneficiary's approval
Revenue Agency - Modena
€97,632.00
12/355004
Banca Popolare dell'Emilia Romagna
12/3/2012
expiration subject to beneficiary's approval
Fiorano Municipality
€200,000.00
13/357945
Banca Popolare dell'Emilia Romagna
5/8/2013
expiration subject to beneficiary's approval
 Snam Rete Gas
€16,214.00
13/359013
Banca popolare dell'Emilia Romagna
6/12/2013
expiration subject to beneficiary's approval
Modena Office of the Custom
€2,500.00
24436
Banco Popolare
7/24/1995
expiration subject to beneficiary's approval
Sassuolo Municipality
€129,114.22
24437
Banco Popolare
7/24/1995
expiration subject to beneficiary's approval
Sassuolo Municipality
€144,607.93
27176
Banco Popolare
11/15/1995
expiration subject to beneficiary's approval
Sassuolo Municipality
€44,482.43
607316
Unicredit Banca
7/8/1997
expiration subject to beneficiary's approval
Sassuolo Municipality
€10,667.01
610234
Unicredit Banca
1/19/1998
expiration subject to beneficiary's approval
Sassuolo Municipality
€625.26
1799168
Unicredit Banca
12/7/2012
12/7/2022
Fiorano Municipality
€750,000.00
8333/400
Intesa San Paolo
2/11/1994
expiration subject to beneficiary's approval
Fiorano Municipality
€73,078.65
B091766
Credit Agricole CIB Milan
2/19/2010
expiration subject to beneficiary's approval
Credit Agricole CIB (Kiev)
$5,400,000








--------------------------------------------------------------------------------


KM Group OAO Letters of Credit




ISSUING BANK
ISSUED
EXPIRATION
BENEFICIARY
AMOUNT
Raiffeisenbank ZAO
05/03/12
28/02/14
BMR s.p.a., Italy
255,964.77 (EUR)
Sberbank of Russia ОАО
31/12/12
31/12/13
Customs Service of Orel
2,500,000.00 (RUB)
Sberbank of Russia ОАО
31/12/12
31/12/13
Customs Service of Orel
2,500,000.00 (RUB)
Sberbank of Russia ОАО
31/12/12
31/12/13
Customs Service of Orel
2,500,000.00 (RUB)
Raiffeisenbank ZAO
16/06/13
25/10/13
Proying XXI Ingenieria SLU
231,000.00 (EUR)
Raiffeisenbank ZAO
30/06/13
30/06/15
BMR s.p.a., Italy
655,810.00 (EUR)
Raiffeisenbank ZAO
01/08/13
31/07/15
Customs Service of Orel
6,750,000.00 (RUB)
Raiffeisenbank ZAO
22/07/13
22/03/14
Tax inspection of Orel
37,325,058.00 (RUB)
Raiffeisenbank ZAO
03/09/13
25/12/13
Proying XXI Ingenieria SLU
198,000.00 (EUR)






--------------------------------------------------------------------------------


SCHEDULE 1.01(e)
L/C ISSUER SUBLIMIT
L/C Issuer
Sublimit
Wells Fargo Bank, National Association
$250,000,000
Bank of America, N.A.
$250,000,000
JPMorgan Chase Bank, N.A.
$250,000,000






--------------------------------------------------------------------------------


SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage
Wells Fargo Bank, National Association
$110,000,000
11.00%
Bank of America, N.A.
$110,000,000
11.00%
JPMorgan Chase Bank, N.A.
$110,000,000
11.00%
SunTrust Bank
$110,000,000
11.00%
Barclays Bank PLC
$70,000,000
7.00%
Mizuho Bank, Ltd.
$70,000,000
7.00%
Regions Bank
$70,000,000
7.00%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$70,000,000
7.00%
U.S. Bank, National Association
$70,000,000
7.00%
Branch Banking and Trust Company
$30,000,000
3.00%
Credit Agricole Corporate and Investment Bank
$30,000,000
3.00%
Fifth Third Bank
$30,000,000
3.00%
HSBC Bank USA, N.A.
$30,000,000
3.00%
ING Bank N.V., Dublin Branch
$30,000,000
3.00%
PNC Bank, National Association
$30,000,000
3.00%
Synovus Bank
$30,000,000
3.00%
Total
$1,000,000,000.00
100.000000000%






--------------------------------------------------------------------------------


SCHEDULE 5.11(d)
PENSION PLANS
None.



--------------------------------------------------------------------------------


SCHEDULE 5.12
SUBSIDIARIES; OTHER EQUITY INVESTMENTS


A.


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Aladdin Manufacturing Corporation
Mohawk Carpet, LLC
100%
100%
Domestic Guarantor
Material Subsidiary
Alsace Logistique S.A.
Groupe Marazzi France S.A.
100%
 
Altaj Kerama ZAO
Sibir Kerama ZAO
60%
 
American Marazzi Tile, Inc.
Marazzi USA, Inc.
100%
Domestic Guarantor
Material Subsidiary
Area M, Srl
Marazzi Group, Srl
100%
 
B&M
Unilin BVBA
100%
 
Balt Kerama ZAO
Kerama Centre ZAO
99%
 
Budagromech Zapchastina ZAO
Kraj Kerama ZAO
93.2%
 
C.F. Marazzi S.A.
Marazzi Group, Srl
100%
 
Cevotrans BV
Opstalan BV
100%
 




--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Dal-Elit, LLC
Dal-Tile Shared Services, Inc.
100%
Domestic Guarantor
Material Subsidiary
Dal-Italia, LLC


Dal-Tile I, L.L.C.


100%
Domestic Guarantor
Dal-Tile Corporation
Dal-Tile Group Inc.
100%
Domestic Guarantor
Material Subsidiary
Dal-Tile Distribution, Inc.
Dal-Tile Corporation
100%
Domestic Guarantor
Material Subsidiary
Dal-Tile Group Inc.
Dal-Tile International Inc.
100%
Domestic Guarantor
Material Subsidiary
Dal-Tile I, L.L.C.
Dal-Tile Distribution, Inc.
100%
Domestic Guarantor
Dal-Tile Industrias S. de R.L. de C.V.
Dal-Tile Mexico, S.A. de C.V.
100%
 
Dal-Tile International, Inc.
Mohawk Industries, Inc.
100%
Domestic Guarantor
Material Subsidiary
Dal-Tile Mexico, S. de R.L. de C.V.
DTM/CM Holdings, LLC
100%
 
Dal-Tile of Canada, Inc.
Mohawk Foreign Holdings, S.à r.l.
100%
 




--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Dal-Tile Operaciones S. de R.L. de C.V.
Dal-Tile Mexico, S. de R.L. de C.V.
100%
 
Dal-Tile Puerto Rico, Inc.
Dal-Tile Corporation
100%
 
Dal-Tile Recubrimientos S. de R.L. de C.V.
Mohawk Finance S.a r.l.


100%
 
Dal-Tile Services, Inc.
Dal-Tile Corporation
100%
Domestic Guarantor
Dal-Tile Shared Services, Inc.
Dal-Tile Distribution, Inc.
100%
Domestic Guarantor
Material Subsidiary
Dekaply
NV Spano SA
100%
 
DKPS LLC
C.F. Marazzi S.A.
82%
 
Don Kerama ZAO
Kerama Centre ZAO
80%
 
DT Mex Holdings, LLC
DTM/CM Holdings, LLC
100%
 
DTM/CM Holdings, LLC
Mohawk International Holdings S.a r.l.
100%
 
Dynea NV
Unilin B.V.B.A.
99%
 
Edilcave S.r.l.
Marazzi Group, Srl
51%
 
Enisej Kerama ZAO
Sibir Kerama ZAO
60%
 




--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Explorer S.r.l.
Marazzi Group, Srl
90%
 
F.I.L.S. Investments
Flooring Industries Ltd.
100%
 
FIL Branch
Flooring Industries Ltd.
 
 
Flooring Industries, Limited
Mohawk International Holdings S.a r.l.
100%
Material Subsidiary


Foreign Guarantor


Groupe Marazzi France, SA
Marazzi Group, Srl
100%
 
Hatria S.p.A.
Marazzi Group, Srl
100%
 
Horizon Europe, Inc.
Aladdin Manufacturing Corporation
100%
 
Irkutsk Kerama ZAO
Sibir Kerama ZAO
60%
 
Keram Promservis ZAO
Kerama Export ZAO
100%
 
Kerama Baltiks ZAO
KM Group OAO
99%
 
Kerama Centre ZAO
KM Group OAO
100%
 
Kerama Ekaterinburg ZAO
Kerama Centre ZAO
100%
 
Kerama Export ZAO
KM Group OAO
100%
 
Kerama Nizhni Novgorod ZAO
Kerama Centre ZAO
80%
 




--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Kerama Omsk ZAO
Kerama Centre ZAO
51%
 
Kerama Perm ZAO
Kerama Centre ZAO
99%
 
Kerama Soci ZAO
Kerama Centre ZAO
60%
 
Kerama Tumen ZAO
Kerama Centre ZAO
60%
 
KM Group OAO
Mohawk Marazzi Russia BV
100%
Material Subsidiary
Kraj Kerama ZAO
KM Group OAO
99.6%
 
Lees Mohawk (UK) Limited
Mohawk Carpet, LLC
100%
 
Lignofin
Mohawk Foreign Acq S.à r.l.
100%
 
Marazzi (UK) Ltd.
C.F. Marazzi S.A.
100%
 
Marazzi Acquisition Co., Srl
Mohawk Marazzi International BV
100%
 
Marazzi Canada, Inc.
Marazzi Group, Srl
100%
 
Marazzi Deutschland G.m.b.H.
C.F. Marazzi S.A.
100%
 
Marazzi Distribution, Inc.
Marazzi USA, Inc.
100%
Domestic Guarantor
Marazzi Engineering Srl
Marazzi Group, Srl
100%
 




--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Marazzi Group F.Z.E.
Marazzi Group, Srl
100%
 
Marazzi Group Trading Co. Ltd.
Marazzi Group, Srl
100%
 
Marazzi Group, Srl
Marazzi Acquisition Co. Srl
100%
Material Subsidiary
Marazzi Iberia , SA
Mohawk United International B.V.
100%
 
Marazzi Japan Co. Ltd.
C.F. Marazzi S.A.
70%
 
Marazzi Manhattan, LLC
Marazzi Distribution, Inc.
80%
 
Marazzi Schweis S.A.G.L.
C.F. Marazzi S.A.
100%
 
Marazzi USA, Inc.
Mohawk Industries, Inc.
100%
Domestic Guarantor
Material Subsidiary
MG China Trading Ltd.
Marazzi USA, Inc.
100%
 
Mohawk Canada Corporation
Mohawk Carpet, LLC
100%
 
Mohawk Carpet Distribution, Inc.
Aladdin Manufacturing Corporation
100%
Domestic Guarantor
Material Subsidiary
Mohawk Carpet Transportation of Georgia, LLC
Mohawk Carpet Distribution, Inc.
100%
Domestic Guarantor




--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Mohawk Carpet, LLC
Mohawk Industries, Inc.
100%
Domestic Guarantor
Material Subsidiary
Mohawk Commercial, Inc.
Mohawk Carpet, LLC
100%
Domestic Guarantor
Mohawk ESV, Inc.
Mohawk Carpet, LLC
100%
Domestic Guarantor
Mohawk Europe BVBA
Mohawk International Holdings S.à r.l.
100%
 
Mohawk Factoring II, Inc.
Mohawk Carpet, LLC
World International, Inc.
79.3%
20.7%
Domestic Guarantor
Material Subsidiary
Mohawk Factoring, LLC
Mohawk Factoring II, Inc.
100%
Material Subsidiary
Mohawk Finance S.à r.l.
Mohawk International Holdings S.a r.l.
100%
 
Mohawk Foreign Acq S.à r.l.
Mohawk Foreign Funding, S.à r.l.
Mohawk Foreign Holdings S.à r.l.


54%
46%
 
Mohawk Foreign Funding S.à r.l.
Mohawk Global Investments S.a r.l.
100%
Foreign Borrower


Material Subsidiary


Mohawk Foreign Holdings, S.à r.l.
Mohawk Global Investments S.a r.l.
100%
Foreign Borrower


Material Subsidiary






--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Mohawk Global Investments S.à r.l.
Mohawk International Holdings (DE) Corporation
100%
Foreign Guarantor
Material Subsidiary
Mohawk International (Europe) S.a.r.l.
Unilin Holdings BVBA
100%
Foreign Guarantor
Material Subsidiary
Mohawk International (Hong Kong) Ltd.
Mohawk International Holdings S.a r.l.
100%
 
Mohawk International (India) Ltd.
Mohawk International Holdings S.a r.l.
100%
 
Mohawk International Holdings (DE) Corporation
Mohawk Industries, Inc.
100%
Material Subsidiary
Domestic Guarantor
Mohawk International Holdings S.à r.l.
Mohawk Foreign Holdings S.a r.l.
100%
Foreign Borrower
Material Subsidiary
Mohawk Marazzi International BV
Mohawk Foreign Acq S.à r.l.
100%
 
Mohawk Marazzi Russia BV
Unilin BVBA
100%
 
Mohawk Resources, LLC
Mohawk Carpet, LLC
100%
Domestic Guarantor
Mohawk Servicing, LLC
Mohawk Carpet, LLC
100%
Domestic Guarantor
Mohawk Singapore Private Limited
Mohawk International (India) Ltd.
100%
 




--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Mohawk Trading (Shanghai) Co., Ltd.
Mohawk International (Hong Kong) Limited
100%
 
Mohawk Unilin Dal-Tile Ltda.
Unilin BVBA
100%
 
Mohawk Unilin Luxembourg S.à r.l.
Mohawk International (Europe) S.a.r.l.
100%
Material Subsidiary
Mohawk United International B.V.
Mohawk Finance S.a r.l.
Mohawk International Holdings S.a r.l.
10%
90%
Foreign Borrower
Monarch Ceramic Tile, Inc.
Marazzi USA, Inc.
100%
Domestic Guarantor
Material Subsidiary
MUL Branch
Mohawk Unilin Luxembourg S.à r.l.
100%
 
NV Spano Invest
Mohawk Foreign Acq S.à r.l.
Lignofin
75%
25%
 
NV Spano SA
Unilin BVBA
100%
 
Oka Kerama ZAO
Kerama Centre ZAO
60%
 
Opstalan BV
Unilin Beheer BV
100%
 
Orelshtamp
KM Group OAO
76.2%
 




--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Pergo (Europe) AB
Pergo Golv AB
100%
 
Pergo (France) SAS
Pergo Holding BV
100%
 
Pergo A/S
Pergo Holding BV
100%
 
Pergo AS
Pergo Holding BV
100%
 
Pergo Asia Pacific Ltd
Pergo Holding BV
100%
 
Pergo BV
Pergo Holding BV
100%
 
Pergo GmbH
Pergo Holding BV
100%
 
Pergo Golv AB
Pergo Holding BV
100%
 
Pergo Holding BV
Unilin BVBA
100%
 
Pergo Iberia SL
Pergo Holding BV
100%
 
Pergo NV/SA
Pergo Holding BV
100%
 
Pergo OY
Pergo Holding BV
100%
 
Pergo Schweiz GmbH
Pergo Holding BV
100%
 
Pergo, LLC
Unilin Flooring NC, LLC
100%
Domestic Guarantor
Premium Flooring Pty Ltd
Dal-Tile of Canada, Inc.
100%
 




--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Rosbel Kerama ZAO
Kerama Centre ZAO
60%
 
Sibir Kerama ZAO
KM Group OAO
100%
 
Simple Solutions USA LLC
Pergo, LLC
100%
Domestic Guarantor
Spanofin NV
NV Spano SA
99%
 
Spanin
NV Spano SA
100%
 
Syarikat Malaysia Wood Ind, Sdn. Bhd.
Mohawk International Holdings (DE) Corporation
100%
 
Timber Technique Finance Ltd
Flooring Industries Ltd.
100%
 
Toretskoe Proms’yrie ZAO
Kerama Export ZAO
100%
 
Toretskiye Pastbischa
DKPS LLC
99.9%
 
Toretskiye Polya
DKPS LLC
99.9%
 
Toretskiye Zemli
DKPS LLC
99.9%
 
UFA Kerama ZAO
Kerama Centre ZAO
99%
 
UGRA Kerama ZAO
KM Group OAO
60%
 
Unilin Beheer, BV
Mohawk United International B.V.
100%
 




--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Unilin BVBA
Mohawk International Holdings S.a r.l.
100%
Foreign Borrower
Material Subsidiary


Unilin Distribution, LLC
Unilin BVBA
100%
 
Unilin Distribution, Ltd
Mohawk Foreign Holdings S.a r.l.
100%
 
Unilin Flooring NC, LLC
Mohawk Industries, Inc.
100%
Material Subsidiary
Domestic Guarantor
Unilin GmbH
Unilin BVBA
100%
 
Unilin Holding SAS
Unilin BVBA
100%
 
Unilin Holdings BVBA
Unilin BVBA
100%
Foreign Guarantor


Material Subsidiary


Unilin Industries, BVBA
Mohawk International (Europe) S.a r.l.
100%
 
Unilin Insulation
Unilin Holding SAS
100%
 
Unilin Russia
Mohawk United International B.V.
100%
 
Unilin SAS
Unilin Holding SAS
100%
 
Unilin Systems, SAS
Unilin BVBA
100%
 




--------------------------------------------------------------------------------


Name of Loan Party or Subsidiary
Name of Equity Holder
Percentage of Ownership Interests of such Class and Series
Classification
Unilin Systems, SUD
Unilin Systems, SAS
100%
 
Unilin UK, Ltd.
Unilin BVBA
100%
 
Unilin US MDF Belgium Branch
Unilin BVBA
100%
 
Unilin/Multipre BV
Unilin Beheer BV
100%
 
Volga Kerama ZAO
Kerama Centre ZAO
99.75%
 
Volograd Kerama ZAO
Kerama Centre ZAO
80%
 
Wayn-Tex LLC
Aladdin Manufacturing Corporation
100%
Domestic Guarantor
World International, Inc.
Mohawk Carpet, LLC
100%
 



 


B.
1.
The Company indirectly owns approximately 49% of the outstanding equity
interests of China Ceramics, Inc. and has an option to purchase additional
equity interests of such entity under certain circumstances.



2.
Recubrimientos Interceramic S.A. de C.V.: The Company indirectly owns
approximately 49.99% of the outstanding equity interests of Recubrimientos
Interceramic S.A. de C.V.

3.
Mohawk United International B.V. owns 50% of Arauco Pisos Laminados Ltda




--------------------------------------------------------------------------------


4.
KM Group OAO owns 24% of Kerama SPB ZAO

5.
Marazzi Group, Srl owns 10% of Penta Levigatura S.p.A.

6.
Marazzi Group, Srl owns 2.5% of Omniafactor S.p.A.

7.
Marazzi Group, Srl owns 1.18% of EKS Eczacibasi

8.
Marazzi Group, Srl owns 23.9% of Mineral Baveno S.r.l.

9.
Marazzi Group, Srl owns 18% of Alluminsil Gaianello S.r.l.

10.
Marazzi Group, Srl owns 40% of Tempini S.p.A.

11.
Marazzi Group, Srl owns 35.93% of Finmill S.r.l.

12.
Finmill S.r.l. owns 18.3% of Ravenna Mill S.p.A.

13.
Tempini S.p.A. owns 40% of Tempini Romania

14.
Tempini S.p.A. owns 40% of Tefin S.r.l.

15.
Tempini S.p.A. owns 40% of Matel S.r.l.

16.
Pergo Holding BV owns 50% of Pergo India Pvt. Ltd.

17.
NV Spano SA owns 50% of A&S Energy NV










--------------------------------------------------------------------------------


SCHEDULE 5.16
IDENTIFICATION NUMBERS FOR DESIGNATED BORROWERS THAT ARE FOREIGN SUBSIDIARIES
LOAN PARTY
FEIN/ UNIQUE IDENTIFICATION NO.
Mohawk Foreign Holdings, S.á r.l.
B 147820
Mohawk Foreign Funding S.à r.l.
B 173946
Mohawk International Holdings S.á r.l.
B 110608
LU 22166656
Mohawk United International B.V.
Trade Register: 17229715
BSN – Sofi: 8197.02.821
Unilin BVBA
0405.414.072






--------------------------------------------------------------------------------


SCHEDULE 7.01
EXISTING LIENS


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
Mohawk Industries, Inc.
South Carolina Jobs – Economic Development Authority and
Regions Bank as Trustee
Accounts and contract rights under the Loan Agreement dated as of 4/1/1997
UCC Financing Statement #2258481 5 Filed 10/07/02 Delaware Secretary of State
Mohawk Industries, Inc.
NMHG Financial Services, Inc.
All equipment now or hereafter leased by Lessor to Lessee and al accessions,
additions, replacements and substitutions thereto and all proceeds including
insurance proceeds.
UCC Financing Statement #6433622 8 Filed 12/12/06
Delaware Secretary of State
Mohawk Industries, Inc.
Regions Bank as Trustee




Accounts and contract rights under Loan Agreement dated May 1, 1997 between
Debtor and South Carolina Jobs-Economic Development Authority, as amended
UCC Financing Statement #2007 1209591 Filed 3/30/07 Delaware Secretary of State
Mohawk Industries, Inc.
Banc of America Leasing & Capital, LLC
Certain goods described as manufacturing equipment more particularly described
on Lease Schedule No. 15556-11500-002 together with all parts, attachments,
accounts, chattel paper, general intangibles, insurance, warranty and other
claims against 3rd parties, all software and other IP rights, proceeds and books
and records re the foregoing.
UCC Financing Statement #2007 3722823 Filed 10/3/07 Delaware Secretary of State
Mohawk Industries, Inc.
AT&T Capital Services, Inc.
All telecommunications and data equipment including telephones, modems, private
branch exchanges, switch- boards, etc. along with all other Equipment and items
provided to Lessee under Schedule No. 001-2890600-040 and all supplements,
schedules, exhibits and attachments thereto including Cisco Routers;


UCC Financing Statement #2009 1056164 Filed 4/2/09 Delaware Secretary of State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
Mohawk Industries, Inc.
AT&T Capital Services, Inc.
All telecommunications and data equipment including telephones, modems, private
branch exchanges, switchboards, etc. along with all other Equipment provided to
Lessee under Schedule No. 001-2890600-041 and all supplements, schedules,
exhibits and attachments thereto including Cisco Maintenance.
UCC Financing Statement #2009 1056222 Filed 4/2/09 Delaware Secretary of State
Mohawk Industries, Inc.
General Electric Capital Corporation
All equipment leased to or financed for the Debtor by SP under certain Master
Equipment Lease Agreement No. 8418046-003 including all replacements, additions,
etc. and proceeds therefrom.
UCC Financing Statement #2009 1479259 Filed 5/11/09 Delaware Secretary of State
Mohawk Industries, Inc.
General Electric Capital Corporation
All equipment leased to or financed for the Debtor by SP under certain Master
Equipment Lease Agreement No. 8418046-004 including all replacements, additions,
etc. and proceeds therefrom.
UCC Financing Statement #2009 1482477 Filed 5/11/09 Delaware Secretary of State
Mohawk Industries, Inc.
General Electric Capital Corporation
All equipment leased to or financed for the Debtor by SP under certain Master
Equipment Lease Agreement No. 8418046-001 including all replacements, additions,
etc. and proceeds therefrom.
UCC Financing Statement #2009 1485231 Filed 5/11/09 Delaware Secretary of State
Mohawk Industries, Inc.
General Electric Capital Corporation
All equipment leased to or financed for the Debtor by SP under certain Master
Equipment Lease Agreement No. 8418046-002 including all replacements, additions,
etc. and proceeds therefrom.
UCC Financing Statement #2009 1835526 Filed 6/9/09 Delaware Secretary of State
Mohawk Industries, Inc.
MAX Leasing USA
and
TCP Leasing, Inc.
All equipment leased by Debtor pursuant to Lease Agreement dated 4/16/09,
Schedule 1 together with all proceeds thereof – specific equipment listed
located in GA.
UCC Financing Statement #2009 1935474 Filed 6/17/09 Delaware Secretary of State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
Mohawk Industries, Inc.
Rockwell Automation
All equipment and all proceeds owned or later acquired by Debtor together with
all books and records of Debtor relating to the equipment and proceeds;
Equipment means all equipment, furniture, furnishings and fixtures listed on
Schedule 1 to UCC.
UCC Financing Statement #2009 2451117 Filed 7/31/09 Delaware Secretary of State
Mohawk Industries, Inc.
and
Mohawk Carpet
United Rentals (North America), Inc.
Debtor grants a security interest in specific Equipment and the proceeds of the
Equipment to secure the prompt payment and performance of Customer’s purchase
price and other obligations.
UCC Financing Statement #2009 4122575 Filed 12/23/09 Delaware Secretary of State
Mohawk Industries, Inc.
United Rentals (North America), Inc.
Customer grants to SP a security interest in the specific Equipment and the
proceeds of the Equipment to secure the prompt payment and performance of
Customer’s purchase price and other obligations.
UCC Financing Statement #2010 0310056 Filed 1/28/10 Delaware Secretary of State
Mohawk Industries, Inc.
General Electric Capital Corporation
All Equipment leased to or financed for the Debtor by SP under Lease Agreement
No. 8418046-009 including all accessories, accessions, replacements, additions,
substitutions, add-ons and upgrades thereto and any proceeds therefrom.
UCC Financing Statement #2010 2389751 Filed 7/9/10 Delaware Secretary of State
Mohawk Industries, Inc.
Wells Fargo Bank, N.A.
1- Used Mitsubishi Forklift and all equipment parts, accessories, substitutions,
additions, etc. installed in or used therewith and proceeds thereof, together
with all installment payments, proceeds and payments due, relating to said
equipment.
UCC Financing Statement #2010 4039024 Filed 11/17/10 Delaware Secretary of State
Mohawk Industries, Inc.
Wells Fargo Bank, N.A.
2- Used 2005 Mitsubishi Forklifts and all equipment parts, accessories,
substitutions, additions, etc. installed in or used therewith and proceeds
thereof, together with all installment payments, proceeds and payments due,
relating to said equipment.
UCC Financing Statement #2011 0858715 Filed 3/8/11 Delaware Secretary of State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
Mohawk Industries, Inc.
United Rentals (North America), Inc.
Customer grants to SP a security interest in the specific Equipment and the
proceeds of the Equipment to secure the prompt payment and performance of
Customer’s purchase price and other obligations.
UCC Financing Statement #2012 0301210 Filed 1/25/12 Delaware Secretary of State
Mohawk Industries, Inc.
Wells Fargo Bank, N.A.
Ecoflex Hybrid and all equipment parts, accessories, substitutions, additions,
etc. installed in or used therewith and proceeds thereof, together with all
installment payments, proceeds and payments due, relating to said equipment.
UCC Financing Statement #2012 0401341 Filed 2/1/12 Delaware Secretary of State
Mohawk Industries, Inc.
United Rentals (North America), Inc.
Customer grants to SP a security interest in the specific Equipment and the
proceeds of the Equipment to secure the prompt payment and performance of
Customer’s purchase price and other obligations.
UCC Financing Statement #2012 0484818 Filed 2/7/12 Delaware Secretary of State
Mohawk Industries, Inc.
Wells Fargo Bank, N.A.
Advance Scrubber and all equipment parts, accessories, substitutions, additions,
etc. installed in or used therewith and proceeds thereof, together with all
installment payments, proceeds and payments due, relating to said equipment.
UCC Financing Statement #2012 0906562 Filed 3/8/12 Delaware Secretary of State
Mohawk Industries, Inc.
Ineos Olefins & Polymers, a Division of Ineos Usa LLC
 
UCC Financing Statement #2012 1105438 Filed 3/22/12 Delaware Secretary of State
Mohawk Industries, Inc.
Wells Fargo Bank, N.A.
Used Sweeper and all equipment parts, accessories, substitutions, additions,
etc. installed in or used therewith and proceeds thereof, together with all
installment payments, proceeds and payments due, relating to said equipment.
UCC Financing Statement #2013 0990961 Filed 3/14/13 Delaware Secretary of State
Aladdin Manufacturing Corporation
NMHG Financial Services, Inc.
All equipment now or hereafter leased by Lessor to Lessee and all additions,
replacements, etc. thereto and all proceeds thereof


UCC Financing Statement #2007 3253241 Filed 8/27/07 Delaware Secretary of State
Aladdin Manufacturing Corporation
Toyota Motor Credit Corporation
Forklifts
UCC Financing Statement #2013 1076240 filed 3/7/13
Delaware Secretary of State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
DAL-TILE CORPORATION
TFS Capital Funding, Operations Counsel – Construction
One Genie Z45/25 Articulating Boom and all accessions, replacements, add-ons


UCC Financing Statement #2007051802932 Filed 5/18/07 Pennsylvania Department of
State
DAL-TILE CORPORATION
Raymond Leasing Corporation
Specific equipment


UCC Financing Statement #2008110406900 Filed 11/4/08 Pennsylvania Department of
State
DAL-TILE CORPORATION
Raymond Leasing Corporation
Specific equipment


UCC Financing Statement #2008110605407 Filed 11/6/08Pennsylvania Department of
State
DAL-TILE CORPORATION
General Electric Capital Corporation
All Equipment leased to or financed for Debtor by SP under Master Equipment
Lease Agreement No. 8404978-006 including all accessories, replacements, etc.
and proceeds
UCC Financing Statement #2008121602327 Filed 12/16/08 Pennsylvania Department of
State
DAL-TILE CORPORATION
Raymond Leasing Corporation
Specific equipment


UCC Financing Statement #2008122305708 Filed 12/23/08 Pennsylvania Department of
State
DAL-TILE CORPORATION
Raymond Leasing Corporation
Specific equipment


UCC Financing Statement #2009010707252 Filed 1/7/09 Pennsylvania Department of
State
DAL-TILE CORPORATION
Raymond Leasing Corporation
Specific equipment


UCC Financing Statement #2009010707288 Filed 1/7/09 Pennsylvania Department of
State
Dal‑Tile Corporation
Crown Credit Company
Crown lift truck and Battery
UCC Financing Statement #2009012104561 Filed 1/21/09 Pennsylvania Department of
State
DAL-TILE CORPORATION
Raymond Leasing Corporation
Specific equipment


UCC Financing Statement #2009012605284 Filed 1/26/09 Pennsylvania Department of
State
DAL-TILE CORPORATION
Raymond Leasing Corporation
Specific equipment


UCC Financing Statement #2009012605309 Filed 1/26/09 Pennsylvania Department of
State
DAL-TILE CORPORATION
Raymond Leasing Corporation
Specific equipment


UCC Financing Statement #2009031105910 Filed 3/11/09 Pennsylvania Department of
State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
Dal-Tile Corporation
Wells Fargo Bank, N.A.
2 Clark forklifts and all equipment parts, substitutions, additions, etc. and
proceeds thereof together with all installment payments, insurance proceeds,
payments due relating to equipment
UCC Financing Statement #2009041304774 Filed 4/13/09 Pennsylvania Department of
State
Dal-Tile Corporation
Crown Credit Company
Crown Lift Trucks, Batteries and Exide Chargers
UCC Financing Statement #2009041305891 Filed 4/13/09 Pennsylvania Department of
State
DAL-TILE CORPORATION
Raymond Leasing Corporation
Specific equipment


UCC Financing Statement #2009052006218 Filed 5/20/09 Pennsylvania Department of
State
Dal-Tile Corporation
Crown Credit Company
All equipment now or hereafter leased from Lessor by Lessee pursuant to Master
Lease Agreement dated 11/1/01 together with all schedules, exhibits, etc.
including material handling equipment, batteries, chargers, trucks, etc. and
related equipment and all additions, etc. and all proceeds
UCC Financing Statement #2009060107793 Filed 6/1/09 Pennsylvania Department of
State
Dal-Tile Corporation
Wells Fargo Bank, N.A.
3 Caterpillar forklifts and all equipment parts, substitutions, etc. and
proceeds together with all installment payments, insurance proceeds and payments
due and arising from said equipment
UCC Financing Statement #2009061807243 Filed 6/18/09 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation


Forklifts, batteries, chargers
UCC Financing Statement #2009062303032 Filed 6/23/09 Pennsylvania Department of
State
Dal-Tile Corporation
Wells Fargo Bank, N.A.
Specific equipment and all equipment parts, substitutions, etc. and proceeds
together with all installment payments, insurance proceeds and payments due and
arising from said equipment
UCC Financing Statement #2009091104441 Filed 9/11/09 Pennsylvania Department of
State
DAL-TILE CORPORATION
Raymond Leasing Corporation
Specific Equipment


UCC Financing Statement #2009100706805 Filed 10/7/09 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
Fifteen New Toyota Forklifts
UCC Financing Statement #2009111002173 Filed 11/9/09 Pennsylvania Department of
State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
DAL-TILE CORPORATION
Toyota Motor Credit Corporation


Nine Toyota Forklifts
A true lease
UCC Financing Statement #2009111605979 Filed 11/16/09 Pennsylvania Department of
State
Dal-Tile Corporation
Wells Fargo Bank, N.A.
Specific equipment and all equipment parts, substitutions, etc. and proceeds
together with all installment payments, insurance proceeds and payments due and
arising from said equipment
UCC Financing Statement #2009122305724 Filed 12/23/09 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
One New 2010 Toyota Forklift
A true lease
UCC Financing Statement #2010022205154 Filed 2/22/10 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation


Four New 2010 Toyota Forklifts –
UCC Financing Statement #2010022205318 Filed 2/22/10 Pennsylvania Department of
State
DAL-TILE CORPORATION
General Electric Capital Corporation
1-2004 Forklift and attachments plus all replacements, exchanges, etc lease, and
other proceeds thereof.
UCC Financing Statement #2010051861995 Filed 5/18/10 Pennsylvania Department of
State
DAL-TILE CORPORATION
General Electric Capital Corporation
Mitsubishi Forklift and attachments plus all replacements, exchanges, etc lease,
and other proceeds thereof.
UCC Financing Statement #2010052503683 Filed 5/25/10 Pennsylvania Department of
State
Dal-Tile Corporation
De Lage Landen Financial Services, Inc.
All equipment of any make or manufacture, together with all accessories and
attachments financed by or leased to Lessee by Lessor under Master Lease
Agreement Number 782.
UCC Financing Statement #2010060805479 Filed 6/8/10 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
Five Toyota Forklifts


UCC Financing Statement #2010102505703 Filed 10/25/10 Pennsylvania Department of
State
DAL-TILE CORPORATION
Raymond Leasing Corporation
Specific items
UCC Financing Statement #2010120303846 Filed 12/3/10 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation


Two Toyota Forklifts


UCC Financing Statement #2010120606153 Filed 12/6/10 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
Three Toyota Forklifts and Six Batteries
UCC Financing Statement #2011033004204 Filed 3/30/11 Pennsylvania Department of
State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
Advance; assigned by Shoppa’s Material Handling, Ltd. On initial filing
UCC Financing Statement #2011092602710 Filed 9/26/11 Pennsylvania Department of
State
DAL-TILE CORPORATION
KENCO MATERIAL HANDLING SOLUTIONS, LLC
leased forklift
UCC Financing Statement #2011110205367 Filed 11/2/11 Pennsylvania Department of
State
DAL-TILE CORPORATION
RAYMOND LEASING CORPORATION
leased equipment
UCC Financing Statement #2011110807349 Filed 11/8/11 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklift
UCC Financing Statement #2011111706942 Filed 11/17/11 Pennsylvania Department of
State
DAL-TILE CORPORATION
RAYMOND LEASING CORPORATION
leased equipment
UCC Financing Statement #2011122808496 Filed 12/28/11 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklifts; assigned by Kenco Material Handling Solutions, LLC on initial
filing
UCC Financing Statement #2012052302643 Filed 5/23/12 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklifts; assigned by Kenco Material Handling Solutions, LLC on initial
filing
UCC Financing Statement #2012071305882 Filed 7/13/12 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklift; assigned by Kenco Material Handling Solutions, LLC on initial
filing
UCC Financing Statement #2012072406457 Filed 7/24/12 Pennsylvania Department of
State
DAL-TILE CORPORATION
RAYMOND LEASING CORPORATION
leased equipment
UCC Financing Statement #2012080205502 Filed 8/2/12 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklifts; assigned by Kenco Material Handling Solutions, LLC on initial
filing
UCC Financing Statement #2012081506486 Filed 8/15/12 Pennsylvania Department of
State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklifts; assigned by Kenco Material Handling Solutions, LLC on initial
filing
UCC Financing Statement #2012101206120 Filed 10/12/12 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklifts; assigned by Kenco Material Handling Solutions, LLC on initial
filing
UCC Financing Statement #2012102206931 Filed 10/22/12 Pennsylvania Department of
State
DAL-TILE CORPORATION
CATERPILLAR FINANCIAL SERVICES CORPORATION
wheel loader
UCC Financing Statement #2013032602926 Filed 3/26/13 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklifts; assigned by Kenco Material Handling Solutions, LLC on initial
filing
UCC Financing Statement #2013043010099 Filed 4/30/13 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklifts; assigned by Kenco Material Handling Solutions, LLC on initial
filing
UCC Financing Statement #2013050721867 Filed 5/7/13 Pennsylvania Department of
State
DAL-TILE CORPORATION
PNC Equipment Finance, LLC
leased equipment
UCC Financing Statement #2013051004820 Filed 5/10/13 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklifts; assigned by Kenco Material Handling Solutions, LLC on initial
filing
UCC Financing Statement #2013060305766 Filed 6/3/13 Pennsylvania Department of
State
DAL-TILE CORPORATION
PNC Equipment Finance, LLC
leased equipment
UCC Financing Statement #2013062803120 Filed 6/28/13 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklifts; assigned by Kenco Material Handling Solutions, LLC on initial
filing
UCC Financing Statement #2013072507009 Filed 7/25/13 Pennsylvania Department of
State
DAL-TILE CORPORATION
Toyota Motor Credit Corporation
leased forklifts; assigned by Kenco Material Handling Solutions, LLC on initial
filing
UCC Financing Statement #2013081403074 Filed 8/14/13 Pennsylvania Department of
State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
DAL-TILE GROUP INC.
De Lage Landen Financial Services, Inc.
All equipment of any make or manufacture together with all accessories and
attachments financed by or leased to Lessee by Lessor under Master Lease
Agreement No. 555
UCC Financing Statement #5256781 7 Filed 8/17/05 and continued 6/21/10 Delaware
Secretary of State
Mohawk Industries, Inc.
and
Mohawk Carpet Corporation
Banc of America Leasing & Capital, Inc.


Specific equipment including all replacements, parts, repairs and attachments
affixed thereto, now owned or hereafter acquired.
UCC Financing Statement #2008 0274298 Filed 1/23/08 Delaware Secretary of State


MOHAWK CARPET CORPORATION
Banc of America Leasing & Capital, LLC
Specific items including all replacements, parts, repairs and attachments
affixed thereto, now owned or hereafter acquired.
UCC Financing Statement #2008 4086037 Filed 12/09/08 Delaware Secretary of State
MOHAWK CARPET CORPORATION
IBM Credit LLC
Specific equipment, together with all related software and all additions,
upgrades, etc. replacements or exchanges and all proceeds including payments
under insurance, etc.
UCC Financing Statement #2009 0019882 Filed 1/5/09 Delaware Secretary of State
MOHAWK CARPET, LLC
AT&T Capital Services, Inc.
All telecommunications and data equipment including all additions, upgrades etc.
and all proceeds along with any other Equipment and other items and rights,
leased, licensed or otherwise provided to Lessee by Lessor.
UCC Financing Statement #2009 1851978 Filed 6/10/09 Delaware Secretary of State
MOHAWK CARPET, LLC
AT&T Capital Services, Inc.
All telecommunications and data equipment including all additions, upgrades,
etc. and all proceeds along with any other Equipment and other items and rights,
leased, licensed or otherwise provided to Lessee under Schedule No.
001-4561100-004 between Lessee and Lessor and all supplementary schedules,
exhibits including CISCO 2811 Routers.
UCC Financing Statement #2009 2051180 Filed 6/26/09 Delaware Secretary of State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
MOHAWK CARPET, LLC
AT&T Capital Services, Inc.
All telecommunications and data equipment including all additions, upgrades,
etc. and all proceeds along with any other Equipment and other items and rights,
leased, licensed or otherwise provided to Lessee under Schedule No.
001-4561100-005 between Lessee and Lessor and all supplementary schedules,
exhibits including CISCO Maintenance for 2811 Routers


UCC Financing Statement #2009 2052204 Filed 6/26/09 Delaware Secretary of State
Mohawk Carpet, LLC
AT&T Capital Services, Inc.
All telecommunications and data equipment including all additions, upgrades etc.
and all proceeds along with any other Equipment and other items and rights,
leased, licensed or otherwise provided to Lessee under Schedule no.
001-4561100-014 between Lessee and Lessor and all supplementary schedules,
exhibits including specific CISCO Routers and related peripherals.  
UCC Financing Statement #2009 3449599 Filed 10/27/09 Delaware Secretary of State
Mohawk Carpet, LLC
AT&T Capital Services, Inc.
All telecommunications and data equipment including all additions, upgrades,
etc. and all proceeds along with any other Equipment and other items and rights,
leased, licensed or otherwise provided to Lessee under Schedule No.
001-4561100-007 between Lessee and Lessor and all supplementary schedules,
exhibits including specific CISCO Routers and related peripherals.  
UCC Financing Statement #2009 3453963 Filed 10/27/09 Delaware Secretary of State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
Mohawk Carpet, LLC
AT&T Capital Services, Inc.
All telecommunications and data equipment including all additions, upgrades,
etc. and all proceeds along with any other Equipment and other items and rights,
leased, licensed or otherwise provided to Lessee under Schedule No.
001-4561100-011 between Lessee and Lessor and all supplementary schedules,
exhibits including specific CISCO modules and related peripherals.  
UCC Financing Statement #2009 3456412 Filed 10/28/09 Delaware Secretary of State
Mohawk Carpet, LLC
AT&T Capital Services, Inc.
All telecommunications and data equipment including all additions, upgrades,
etc. and all proceeds along with any other Equipment and other items and rights,
leased, licensed or otherwise provided to Lessee under Schedule No.
001-4561100-009 between Lessee and Lessor and all supplementary schedules,
exhibits including specific Wave Modules and related peripherals.  
UCC Financing Statement #2009 3456420 Filed 10/28/09 Delaware Secretary of State
Mohawk Industries, Inc. and
Mohawk Carpet Corporation
United Rentals (North America), Inc.
Debtor grants a security interest in specific Equipment to secure the prompt
payment and performance of Customer’s purchase price and other obligations.
UCC Financing Statement #2009 4122575 Filed 12/23/09 Delaware Secretary of State
Mohawk Carpet, LLC
Banc of America Leasing & Capital, LLC
Specific equipment including all replacements, parts, repairs and attachments
now owned or hereafter acquired.
UCC Financing Statement #2010 0023170 Filed 1/5/10 Delaware Secretary of State
Mohawk Carpet, LLC
Banc of America Leasing & Capital, LLC
Specific equipment including all replacements, parts, repairs and attachments
now owned or hereafter acquired.
UCC Financing Statement #2010 0023212 Filed 1/5/10 Delaware Secretary of State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
Mohawk Carpet, LLC
AT&T Capital Services, Inc.
All telecommunications and data equipment including all additions, upgrades,
etc. and all proceeds along with any other Equipment and other items and rights,
leased, licensed or otherwise provided to Lessee under Schedule No.
001-4561100-019 between Lessee and Lessor and all supplementary schedules,
exhibits including specific CISCO Modules and related peripherals.  
UCC Financing Statement #2010 1631914 Filed 4/27/10 Delaware Secretary of State
Mohawk Carpet, LLC
AT&T Capital Services, Inc.
All telecommunications and data equipment, including all additions, upgrades and
accessions thereto and all proceeds thereof along with any other Equipment and
other items and rights, leased, licensed or provided to Lessee under Schedule
No. 001-4561100-022 between Lessor and Lessee and all supplementary schedules,
exhibits and attachments thereto.
UCC Financing Statement #2010 2869620 Filed 8/17/10 Delaware Secretary of State
Mohawk Carpet, LLC
AT&T Capital Services, Inc.
All telecommunications and data equipment, including all additions, upgrades and
accessions thereto and all proceeds thereof along with any other Equipment and
other items and rights, leased, licensed or provided to Lessee under Schedule
No. 001-4561100-024 between Lessor and Lessee and all supplementary schedules,
exhibits and attachments thereto.
UCC Financing Statement #2010 4000778 Filed 11/15/10 Delaware Secretary of State
Mohawk Carpet, LLC
Banc of America Leasing & Capital, LC
Specific items including all replacements, parts, repairs and attachments
affixed thereto, now owned or hereafter acquired and all proceeds thereof.
UCC Financing Statement #2010 4393702 Filed 12/13/10 Delaware Secretary of State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
Mohawk Carpet, LLC
Banc of America Leasing & Capital, LC
Specific items including all replacements, parts, repairs and attachments
affixed thereto, now owned or hereafter acquired and all proceeds thereof.
UCC Financing Statement #2010 4393751 Filed 12/13/10 Delaware Secretary of State
Mohawk Carpet, LLC
AT&T Capital Services, Inc.
leased telecommunications and data equipment
UCC Financing Statement #2012 0340481 filed 1/27/12 Delaware Secretary of State
Mohawk Carpet, LLC
AT&T Capital Services, Inc.
leased telecommunications and data equipment
UCC Financing Statement #2012 0977019 filed 3/14/12 Delaware Secretary of State
Mohawk Carpet, LLC
AT&T Capital Services, Inc.
leased telecommunications and data equipment
UCC Financing Statement #2012 0977225 filed 3/14/12 Delaware Secretary of State
Mohawk Carpet, LLC
AT&T Capital Services, Inc.
leased telecommunications and data equipment
UCC Financing Statement #2013 1871772 filed 5/16/13 Delaware Secretary of State
Mohawk Carpet, LLC
Dell Financial Services L.L.C.
rights to use software, etc. financed under Installment Payment Agreement and
credits and refunds
UCC Financing Statement #2013 2055664 filed 5/30/13 Delaware Secretary of State
Mohawk Carpet, LLC
Banc of America Leasing & Capital LLC
1VMAX, etc.
UCC Financing Statement #2013 2510585 filed 6/28/13 Delaware Secretary of State
MOHAWK CARPET DISTRIBUTION, INC.
IHFC PROPERTIES, LLC
Leased installations, samples and goods
UCC Financing Statement #2012 4976348 Filed 12/20/12
Delaware Secretary of State
Mohawk Carpet Distribution, Inc.
SunTrust Bank, as Administrative Agent
Factoring financing statement; assigned by Mohawk Factoring, LLC on initial
filing
UCC Financing Statement #2012 4976348 filed 12/20/12
Delaware Secretary of State
MOHAWK CARPET TRANSPORTATION OF GEORGIA, LLC
SunTrust Equipment Finance & Leasing Corp.
Equipment leased pursuant to Equipment Lease Agreement dated 7/29/03 between
Lessor and Lessee, together with all improvements, additions, etc. and proceeds
thereof – collateral includes Great Dane Trailers
UCC Financing Statement #4337635 9 Filed 11/29/04 and continued 11/4/09 Delaware
Secretary of State
MOHAWK CARPET TRANSPORTATION OF GEORGIA, LLC
SunTrust Leasing Corporation
Equipment leased pursuant to Equipment Lease Agreement dated 7/29/03 between
Lessor and Lessee, together with all improvements, additions, etc. and proceeds
thereof– collateral includes Roland Curtainside Upper Structure installed on
Trailer
UCC Financing Statement #6448435 8 Filed 12/21/06 Delaware Secretary of State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
MOHAWK CARPET TRANSPORTATION OF GEORGIA, LLC
Max Leasing USA and
TCP Leasing, Inc.
All equipment leased by Debtor pursuant to Master Lease Agreement dated 4/16/09,
Schedule 1, together with all insurance proceeds thereon and proceeds thereof.
Asset listed on UCC is located in GA.
UCC Financing Statement #2009 1936050 Filed 6/17/09 Delaware Secretary of State
MOHAWK CARPET TRANSPORTATION OF GEORGIA, LLC
BEVERLY BANK & TRUST COMPANY, N.A.
leased equipment; assigned by Technology Investment Partners, L.L.C.10/19/12
UCC Financing Statement
2012 2549758 Filed 7/2/12
Delaware Secretary of State
UNIULIN FLOORING NC, LLC
NMHG Financial Services, Inc.
All equipment now or hereafter leased by Lessor to Lessee and all additions,
replacements and substitutions thereto and all proceeds thereof
UCC Financing Statement #20080068763A Filed 7/28/08 North Carolina Secretary of
State
Unilin Flooring NC, LLC
NMHG Financial Services, Inc.
All equipment now or hereafter leased by Lessor to Lessee and all additions,
replacements and substitutions thereto and all proceeds thereof.
UCC Financing Statement #20090003955E Filed 1/15/09 North Carolina Secretary of
State
Unilin Flooring NC, LLC
Crown Credit Company
All of Lessee’s interest in all equipment now or hereafter leased from Lessor by
Lessee pursuant to Master Lease Agreement dated 1/6/09 together with all
schedules, exhibits, etc. thereto, including all material handling equipment,
batteries, chargers, trucks and related equipment and all substitutions, etc.
and all proceeds thereof.
UCC Financing Statement #20090013058K Filed 2/19/09 North Carolina Secretary of
State
Unilin Flooring NC, LLC
Stearns Bank N.A.
Industrial sweeper with all attachments, upgrades, etc.


UCC Financing Statement #20100012518A Filed 2/17/10 North Carolina Secretary of
State
Unilin Flooring NC, LLC
TCF Equipment Finance, Inc.


New Taylor Industrial Lift Truck, together with all accessories, attachments,
parts, etc.; all software embedded in an integrated transaction with the Lift
Truck and all modifications, etc.; and all proceeds of foregoing.
UCC Financing Statement #20110000759G Filed 1/3/11 North Carolina Secretary of
State




--------------------------------------------------------------------------------


Debtor
Secured Party or Parties
Description of Collateral
Description of Lien
Unilin Flooring NC, LLC
VFS Leasing Co.
2- 2011 Volvo L110F with attachments, together with all parts, accessories,
attachments, etc. and any and all cash and non-cash proceeds thereof.
UCC Financing Statement #20110011212B Filed 2/8/11 North Carolina Secretary of
State
Unilin Flooring NC, LLC
TCF Equipment Finance, Inc.


New Taylor Industrial Lift Truck, together with all accessories, attachments,
parts, etc.; all software embedded in an integrated transaction with the Lift
Truck and all modifications, etc.; and all proceeds of foregoing.
UCC Financing Statement #20110017334C Filed 3/1/11 North Carolina Secretary of
State
Unilin Flooring NC, LLC
Wells Fargo Bank, N.A.
Used boom
UCC Financing Statement #20120082254H Filed 8/31/12 North Carolina Secretary of
State
Unilin Flooring NC, LLC
TCF Equipment Finance, Inc.
lift truck; assigned by Taylor Leasing Corporation on initial filing
UCC Financing Statement #20130074895M Filed 8/2/13 North Carolina Secretary of
State






--------------------------------------------------------------------------------


SCHEDULE 7.02
EXISTING INVESTMENTS
1.Investments by the Loan Parties and their Subsidiaries as described on
Schedule 5.12.
2.Guarantee by Mohawk Industries, Inc. of the obligations of Mohawk
International Holdings S.á r.l. under that certain Euro Overdraft Facility with
ING Belgium SA/NV.
3.Guarantee by Mohawk Industries, Inc of the obligations of KM Group OAO under
that certain Russian Ruble Revolving Facility with Credit Agricole Corporate and
Investment Bank ZAO, in favor of Credit Agricole Corporate and Investment Bank
Paris.
4.Guarantee by Mohawk Industries, Inc of the obligations of Mohawk Trading
(Shanghai) Co. Ltd. under that certain Chinese Renmenbi Revolving Facility with
Bank of America N.A. Shanghai Branch.
5.Guarantee by Mohawk Industries, Inc of the obligations of Marazzi Group
Trading (Shanghai) Co. Ltd. under that certain Chinese Renmenbi Revolving
Facility with Bank of America N.A. Shanghai Branch.
6.All Guarantees by Unilin BVBA listed on Schedule 7.03.
7.All Guarantees by Marazzi Group Srl listed on Schedule 7.03.



--------------------------------------------------------------------------------


SCHEDULE 7.03
EXISTING INDEBTEDNESS


1.
1999 Development Authority of Whitfield County Solid Waste Disposal Revenue
Bonds due 2019
$3,100,000
1997 Laurens County ($1MM) & Gordon County ($2MM) Industrial Development Revenue
Bonds due 2017
$3,000,000
1997 Development Authority of the City of Summerville, Georgia Exempt Facility
Revenue Bonds due 2017
$30,000,000
1997-C South Carolina Economic Development Authority Economic Development
Revenue Bonds due 2017
$6,473,368
1997-B South Carolina Economic Development Authority Economic Development
Revenue Bonds due 2017
$3,000,000
Mohawk Industries, Inc. 6.125% Senior Notes due 2016 issued pursuant to that
certain First Supplemental Indenture dated as of January 17, 2006 by and between
Mohawk Industries, Inc., as Issuer and SunTrust Bank, as Trustee
$900,000,000
Mohawk Industries, Inc. 3.85% Senior Notes due 2023 dated January 28, 2013 by
and between Mohawk Industries, Inc., as Issuer and US Bank, as Trustee
$600,000,000
Guarantee by Mohawk Industries, Inc. of the obligations of Mohawk International
Holdings S.á r.l. under that certain Euro Overdraft Facility with ING Belgium
SA/NV
€7,500,000
£3,000,000
$2,000,000
Credit facility dated April 27, 2012 between ING Belgium SA/NV, as lender, and
Mohawk International Holdings S.à r.l. as Borrower
€7,500,000
£3,000,000
$2,000,000
Credit facility between ING Belgium SA/NV, as lender, and Unilin B.V.B.A. as
Borrower
€6,000,000
Credit facility between Hong Leong Bank Bhd. (fka EON Bank Bhd.), as lender, and
Syarikat Malaysia Wood Industries Sdn. Bhd. as Borrower
MYR 24,000,000
Credit facility dated June 20, 2013 between Credit Agricole Corporate and
Investment Bank ZAO, as lender, and KM Group OAO, as Borrower
RUR 500,000,000
Term Loan dated July 12, 2007 between UniCredit Banca d’Impresa S.p.A., as
lender, and Marazzi Group Srl, as Borrower
€50,000,000
Credit facility dated June 10, 2012 between UniCredit S.p.A. Shanghai Branch, as
lender, and Marazzi Group Trading (Shanghai) Co., Ltd, as Borrower
$5,900,000
Credit facility between Bank of America NA Shanghai Branch, as lender, and
Marazzi Group Trading (Shanghai) Co., Ltd, as Borrower
RMB 25,000,000






--------------------------------------------------------------------------------


Credit facility dated May 21, 2012 between Bank of America NA Shanghai Branch,
as lender, and Mohawk Trading (Shanghai) Co. Ltd, as Borrower
RMB 2,000,000
Term Loan dated August 2, 2001 between Ministero dello Sviluppo Economico and
Intesa SanPaolo S.p.A, as lenders, and Marazzi Group Srl., as Borrower
€2,084,267
Term Loan dated August 14, 2012 between Ministero dello Sviluppo Economico and
Intesa SanPaolo S.p.A, as lenders, and Marazzi Group Srl., as Borrower
€2,780,321
Term Loan dated July 26, 2007 between Ministero dello Sviluppo Economico and
Intesa SanPaolo S.p.A, as lenders, and Marazzi Group Srl., as Borrower
€1,447,455
Term Loan dated May 3, 2007 between Ministero dello Sviluppo Economico and
Intesa SanPaolo S.p.A, as lenders, and Marazzi Group Srl., as Borrower
€3,021,765
Credit facility between Credit Agricole Corporate Bank (Ukraine), as lender, and
Donkerampromsiryo LLC, as Borrower
$5,200,000
Overdraft facility between Intesa SanPaolo S.p.A., as lender, and Groupe Marazzi
France S.A., as Borrower
€2,250,000
Overdraft facility between BBVA, as lender, and Marazzi Iberia S.A., as Borrower
€1,000,000





2. All Existing Letters of Credit listed on Schedule 1.01(d).


3. The following capital leases:


•
Lease for 550 Cloniger Drive, Thomasville, North Carolina, dated June 1, 2004,
between Unilin Flooring NC, LLC and Davidson County Finance Department.



•
Lease for 1200 Sunrise Avenue, Thomasville, North Carolina, dated August 1,
2010, between Unilin Flooring NC, LLC and Washbury LLC.



•
Lease for Rue de L’usine 29, Castelsarassin, France, dated June 1, 2003, between
Unilin Systems SAS and Ville de Castersarassin.



•
Master Equipment Lease between Unilin Roofing Netherlands and Leaseplan, dated
May 1, 2004 (as amended by schedules BSGN74, BSGN76, BSLV56, BSZP72, BTDD58,
BTFD92, OJO5RS, OJ26TB, OJ57TT, OJ64HJ, OJ64SH, OJ68RZ, CE0846, CE0958, CE3616,
CE3652.



•
Automobile Lease, dated September 20, 2006, between Unilin Distribution Limited
and NIB – A Bank of Ireland.



•
Automobile Lease, between Premium Floors Australia Pty Ltd and Commonwealth Bank
of Australia (CBA ref. numbers AAU1242967, AAU1238125, AAU1269235, AAU1228555,
AAU1228556, AAU1257007, AAU1239893, AAU1227824, AAU1254977, AAU1301498,
AAU1305443, AAU1307808, AAU1309677, AAU1324828, AAU1328130






--------------------------------------------------------------------------------


4.    The following Guarantees by Unilin BVBA:




ACCOUNT
GUARANTEE
NUMBER
CURR.
AMOUNT
BENEFICIARY
385031192940
CUSTOMS AND EXCISE
1353878
EUR
25,000.00
DOUANE EN ACCIJ
385031192940
MISSING BILLS OF LADING
1338025
EUR
34,487.45
CMA CGM
385031192940
GOOD PERFORMANCE
1347533
EUR
500.00
DOUANE EN ACCIJ
385031192940
INTERNAL GUARANTEE CREDIT SUBSTITUTE
1346160
GBP
120,000.00
ING BANK NV UK
385031192940
PERFORMANCE BOND
1353962
EUR
26,522.00
TOTAL FRANCE
385031192940
PERFORMANCE BOND
1354123
EUR
100,000.00
LA SOCIETE D’EQ
385031192940
INTERNATIONAL OPERATIONS - SUNDRY
1340717
GBP
404,000.00
COM HV REV CUST
385031192940
INTERNATIONAL OPERATIONS - SUNDRY
1348992
EUR
1,500.00
AGENSCHAP NL
385031192940
INTERNATIONAL OPERATIONS - SUNDRY
1358295
EUR
119,000.00
OFF NAT FORETS
385031192940
RENT
10676367
EUR
8,400.00
DUBOIS LUC



6.     The following Guarantees by Marazzi Group Srl.:




ACCOUNT
GUARANTEE
NUMBER
CURR.
AMOUNT
BENEFICIARY
IT98K0343201600050420001161
Loan Guarantee
B091766
USD
5,400,000.00
Credit Agricole CIB Milan
IT59X0200812926000005467308
Loan Guarantee
X60TESTOFIDX
USD
6,500,000.00
UniCredit S.p.A.






--------------------------------------------------------------------------------


SCHEDULE 7.08(e)


TRANSACTIONS WITH AFFILIATES


None.















--------------------------------------------------------------------------------


SCHEDULE 7.09


BURDENSOME AGREEMENTS


None.





--------------------------------------------------------------------------------


SCHEDULE 10.02


ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY
and LOAN PARTIES:
c/o Mohawk Industries, Inc.
160 S. Industrial Boulevard
Calhoun, Georgia 30701
Attention: R. David Patton, General Counsel
Telephone: 706-624-2103
Telecopier: 706-625-3851
Electronic Mail: dave_patton@mohawkind.com
Website Address:
www.mohawkind.com

U.S. Taxpayer Identification Number(s): 52-1604305


ADMINISTRATIVE AGENT:
Administrative Agent’s Office


(for payments and Requests for Credit Extensions):


Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
MACD1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Fax: (704) 715-0017
Email: agencyservices.requests@wellsfargo.com




Other Notices as Administrative Agent:


Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
MACD1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Fax: (704) 715-0017
Email: agencyservices.requests@wellsfargo.com


L/C ISSUER:


Wells Fargo Bank, National Association
90 South 7th Street
N9305-077
Minneapolis, MN 55402
Attention: Julia Iverson or Doug Lindstrom



--------------------------------------------------------------------------------


Fax: (612) 667-2265
Email: Julia.a.iverson@wellsfargo.com ;
douglas.a.lindstrom@wellsfargo.com




SWING LINE LENDER:
Domestic in US Dollars
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
MACD1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Fax: (704) 715-0017
Email: agencyservices.requests@wellsfargo.com


Foreign
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
MACD1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Fax: (704) 715-0017
Email: agencyservices.requests@wellsfargo.com


Wells Fargo Bank, National Association
1 Plantation Place
8th Floor
London, EC3M 38D





--------------------------------------------------------------------------------


EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____


To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of September 25,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among MOHAWK INDUSTRIES, INC., a Delaware
corporation (the “Company”), ALADDIN MANUFACTURING CORPORATION, a Delaware
corporation, DAL-TILE DISTRIBUTION, INC., a Delaware corporation, the Designated
Domestic Borrowers from time to time party thereto, MOHAWK UNITED INTERNATIONAL
B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat (statutaire zetel) in Oisterwijk, the Netherlands and its
office at Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands, registered with
the Dutch Trade Register of the Chambers of Commerce under number 17229715,
MOHAWK FOREIGN HOLDINGS S.À R.L., a company organized and existing under the
laws of Luxembourg as a société à responsibilité limitée, MOHAWK INTERNATIONAL
HOLDINGS S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée, MOHAWK FOREIGN FUNDING S.À R.L., a
company organized and existing under the laws of Luxembourg as a société à
responsibilité limitée, UNILIN BVBA, a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) organized under the laws
of Belgium, the Designated Foreign Borrowers from time to time party thereto,
the Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Swing Line Lender and a L/C Issuer.


The Company hereby requests, on behalf of [APPLICABLE BORROWER] (select one):
o  A Revolving Credit Borrowing
o  A conversion of Loans or continuation of Eurocurrency Rate Loans

    
1.    On                          (a Business Day).


2.    In the amount of                 .


3.    Comprised of                     .
[Type of Loan requested]


4.    In the following currency: ________________________


5.    For Eurocurrency Rate Loans: with an Interest Period of_____months.


The Revolving Credit Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(a) of the Agreement.



--------------------------------------------------------------------------------


MOHAWK INDUSTRIES, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






--------------------------------------------------------------------------------


EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date: ___________, _____
To:    Wells Fargo Bank, National Association, as Swing Line Lender
Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of September 25,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among MOHAWK INDUSTRIES, INC., a Delaware
corporation (the “Company”), ALADDIN MANUFACTURING CORPORATION, a Delaware
corporation, DAL-TILE DISTRIBUTION, INC., a Delaware corporation, the Designated
Domestic Borrowers from time to time party thereto, MOHAWK UNITED INTERNATIONAL
B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat (statutaire zetel) in Oisterwijk, the Netherlands and its
office at Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands,registered with
the Dutch Trade Register of the Chambers of Commerce under number 17229715,
MOHAWK FOREIGN HOLDINGS S.À R.L., a company organized and existing under the
laws of Luxembourg as a société à responsibilité limitée, MOHAWK INTERNATIONAL
HOLDINGS S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée, MOHAWK FOREIGN FUNDING S.À R.L., a
company organized and existing under the laws of Luxembourg as a société à
responsibilité limitée, UNILIN BVBA, a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) organized under the laws
of Belgium, the Designated Foreign Borrowers from time to time party thereto,
the Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Swing Line Lender and a L/C Issuer.


The undersigned hereby requests a Swing Line Loan:
1.    On                          (a Business Day).
2.    In the amount of                 .
3.    In the following currency: __________________.
4.    On behalf of ______________. [Insert name of applicable Specified Foreign
Borrower, if applicable].
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.



--------------------------------------------------------------------------------


MOHAWK INDUSTRIES, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






--------------------------------------------------------------------------------


EXHIBIT C
FORM OF REVOLVING CREDIT LOAN NOTE


 

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower”) hereby promises
to pay to _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to such Borrower under that certain Credit Agreement, dated as of
September 25, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among MOHAWK INDUSTRIES, INC., a
Delaware corporation (the “Company”), ALADDIN MANUFACTURING CORPORATION, a
Delaware corporation, DAL-TILE DISTRIBUTION, INC., a Delaware corporation, the
Designated Domestic Borrowers from time to time party thereto, MOHAWK UNITED
INTERNATIONAL B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the laws of the Netherlands,
having its official seat (statutaire zetel) in Oisterwijk, the Netherlands
and its office at Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands,
registered with the Dutch Trade Register of the Chambers of Commerce under
number 17229715, MOHAWK FOREIGN HOLDINGS S.À R.L., a company organized and
existing under the laws of Luxembourg as a société à responsibilité limitée,
MOHAWK INTERNATIONAL HOLDINGS S.À R.L., a company organized and existing under
the laws of Luxembourg as a société à responsibilité limitée, MOHAWK FOREIGN
FUNDING S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée, UNILIN BVBA, a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of Belgium, the Designated Foreign Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent, Swing Line Lender and a L/C
Issuer.


Each Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in the currency in
which such Revolving Credit Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Domestic Guaranty and the Foreign Guaranty, as applicable. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount, currency and maturity of its Loans and payments with respect thereto.


Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.



--------------------------------------------------------------------------------


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


MOHAWK INDUSTRIES, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



ALADDIN MANUFACTURING CORPORATION
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



DAL-TILE DISTRIBUTION, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



MOHAWK UNITED INTERNATIONAL B.V.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



MOHAWK FOREIGN HOLDINGS S.À.R.L.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



MOHAWK FOREIGN FUNDINGS S.À.R.L.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






--------------------------------------------------------------------------------


UNILIN BVBA
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






--------------------------------------------------------------------------------


REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO












Date
 






Type of Loan Made


 




Currency and Amount of Loan Made
 








End of Interest Period
 
Amount of Principal or Interest Paid This Date
 






Outstanding Principal Balance This Date
 










Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______






--------------------------------------------------------------------------------


FORM OF SWING LINE LOAN NOTE
 

FOR VALUE RECEIVED, each of MOHAWK INDUSTRIES, INC., a Delaware corporation (the
“Company”) and each Specified Foreign Borrower (together with the Company, the
“Swing Line Borrowers” and, individually, a “Swing Line Borrower”) hereby
promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION or registered assigns
(the “Swing Line Lender”), in accordance with the provisions of the Agreement
(as hereinafter defined), the principal amount of each Swing Line Loan from time
to time made by the Swing Line Lender to such Swing Line Borrower under that
certain Credit Agreement, dated as of September 25, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among MOHAWK INDUSTRIES, INC., a Delaware corporation (the “Company”), ALADDIN
MANUFACTURING CORPORATION, a Delaware corporation, DAL-TILE DISTRIBUTION, INC.,
a Delaware corporation, the Designated Domestic Borrowers from time to time
party thereto, MOHAWK UNITED INTERNATIONAL B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, having its official seat (statutaire zetel)
in Oisterwijk, the Netherlands and its office at Beneluxstraat 1 (5061 KD)
Oisterwijk, the Netherlands, registered with the Dutch Trade Register of the
Chambers of Commerce under number 17229715, MOHAWK FOREIGN HOLDINGS S.À R.L., a
company organized and existing under the laws of Luxembourg as a société à
responsibilité limitée, MOHAWK INTERNATIONAL HOLDINGS S.À R.L., a company
organized and existing under the laws of Luxembourg as a société à
responsibilité limitée, MOHAWK FOREIGN FUNDING S.À R.L., a company organized and
existing under the laws of Luxembourg as a société à responsibilité limitée,
UNILIN BVBA, a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) organized under the laws of Belgium, the Designated
Foreign Borrowers from time to time party thereto, the Lenders from time to time
party thereto, and Wells Fargo Bank, National Association, as Administrative
Agent, Swing Line Lender and a L/C Issuer.


Each Swing Line Borrower promises to pay interest on the unpaid principal amount
of each Swing Line Loan from the date of such Swing Line Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Swing Line Lender to the extent set forth in Section 2.04(f) of the
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Domestic Guaranty and the Foreign Guaranty, as applicable. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
Swing Line Loans made by the Swing Line Lender shall be evidenced by one or more
loan accounts or records maintained by the Swing Line Lender in the ordinary
course of business. The Swing Line Lender may also attach schedules to this Note
and endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.


Each Swing Line Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.



--------------------------------------------------------------------------------


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
MOHAWK INDUSTRIES, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



MOHAWK UNITED INTERNATIONAL B.V.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



MOHAWK FOREIGN HOLDINGS S.À.R.L.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



MOHAWK INTERNATIONAL HOLDINGS, S.À.R.L.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



MOHAWK FOREIGN FUNDINGS S.À.R.L.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



UNILIN BVBA
 
 
By:
 
 
 
Name:
 
 
 
Title:
 




--------------------------------------------------------------------------------


SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO












Date
 






Type of Loan Made
 




Currency and Amount of Loan Made
 








End of Interest Period
 
Amount of Principal or Interest Paid This Date
 






Outstanding Principal Balance This Date
 










Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______
______
 
______
 
_______
 
______
 
________
 
_________
 
_______






--------------------------------------------------------------------------------


EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ________,
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of September 25,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among MOHAWK INDUSTRIES, INC., a Delaware
corporation (the “Company”), ALADDIN MANUFACTURING CORPORATION, a Delaware
corporation, DAL-TILE DISTRIBUTION, INC., a Delaware corporation, the Designated
Domestic Borrowers from time to time party thereto, MOHAWK UNITED INTERNATIONAL
B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat (statutaire zetel) in Oisterwijk, the Netherlands and its
office at Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands,registered with
the Dutch Trade Register of the Chambers of Commerce under number 17229715,
MOHAWK FOREIGN HOLDINGS S.À R.L., a company organized and existing under the
laws of Luxembourg as a société à responsibilité limitée, MOHAWK INTERNATIONAL
HOLDINGS S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée, MOHAWK FOREIGN FUNDING S.À R.L., a
company organized and existing under the laws of Luxembourg as a société à
responsibilité limitée, UNILIN BVBA, a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) organized under the laws
of Belgium, the Designated Foreign Borrowers from time to time party thereto,
the Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Swing Line Lender and a L/C Issuer.


The undersigned, solely in his/her capacity as a Responsible Officer of the
Company and not in his/her individual capacity, hereby certifies as of the date
hereof that he/she is the                          of the Company, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Company has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.





--------------------------------------------------------------------------------


2.    The undersigned has reviewed the terms of the Agreement and has made, or
has caused to be made under his/her supervision, a review in reasonable detail
of the transactions and condition (financial or otherwise) of the Company during
the accounting period covered by such financial statements.


3.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and


[select one:]


[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]


4.    The representations and warranties of (i) the Borrowers contained in
Article V of the Agreement and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects (or, if
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Certificate is delivered.


5.    The financial covenant analyses, calculations and information set forth on
Schedules 1, 2, 3 and 4 attached hereto are true and accurate on and as of the
date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of             ,         .


MOHAWK INDUSTRIES, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






--------------------------------------------------------------------------------


SCHEDULES


[To be provided by the Company]



--------------------------------------------------------------------------------


EXHIBIT E
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] 4 hereunder are several and not joint.] 5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities6) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.


1.    Assignor[s]:    ______________________________
______________________________
____________________
2 For bracketed language her and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
3 For bracketed language here and elsewhere in this form relating to the
Assignees(s), if the assignment is to single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
4 Select as appropriate.
5 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
6 Include all applicable subfacilities.



--------------------------------------------------------------------------------


2.    Assignee[s]:    ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrowers:    MOHAWK INDUSTRIES, INC., a Delaware corporation, ALADDIN
MANUFACTURING CORPORATION, a Delaware corporation, DAL-TILE DISTRIBUTION INC., a
Delaware corporation, the Designated Domestic Borrowers from time to time party
thereto, MOHAWK UNITED INTERNATIONAL B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, having its official seat (statutaire zetel) in
Oisterwijk, the Netherlands and its office at Beneluxstraat 1 (5061 KD)
Oisterwijk, the Netherlands, registered with the Dutch Trade Register of the
Chambers of Commerce under number 17229715, MOHAWK FOREIGN HOLDINGS S.À R.L., a
company organized and existing under the laws of Luxembourg as a société à
responsibilité limitée, MOHAWK INTERNATIONAL HOLDINGS S.À R.L., a company
organized and existing under the laws of Luxembourg as a société à
responsibilité limitée, MOHAWK FOREIGN FUNDING S.À R.L., a company organized and
existing under the laws of Luxembourg as a société à responsibilité limitée,
UNILIN BVBA, a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) organized under the laws of Belgium and the
Designated Foreign Borrowers from time to time party to the Credit Agreement.


4.    Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement


5.    Credit Agreement:    Credit Agreement, dated as of September 25, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time), among the Borrowers, the Designated Foreign Borrowers from time
to time party thereto, the Designated Domestic Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent, Swing Line Lender and a L/C
Issuer.


6.    Assigned Interest[s]:






Assignor[s]7






Assignee[s]8
Aggregate Amount of Commitment/Loans for all Lenders9
Amount of Commitment
/Loans  
Assigned
Percentage Assigned of Commitment/ 
Loans10




CUSIP
Number        



____________________
7 List each Assignor, as appropriate.
8 List each Assignee, as appropriate.
9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
$_______________
$___________
___________%
 
 
 
$_______________
$___________
___________%
 
 
 
$_______________
$___________
___________%
 

[7.    Trade Date:    __________________]11 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
 
[NAME OF ASSIGNOR]
 
By:
 
 
 
Title:
 
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
By:
 
 
 
Title:
 
 
 
 

[Consented to and]12 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Swing Line Lender






By:
 
 
Title:



____________________
11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.



--------------------------------------------------------------------------------


[Consented to:]13 
[NAME OF EACH L/C ISSUER], as
an L/C Issuer




By:
 
 
Title:





MOHAWK INDUSTRIES, INC.


By:
 
 
Title:





























____________________
13 To be added only if the consent of the Company and/or other parties (e.g. L/C
Issuers) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[___________________]14 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.


1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v)[,][and] (vi) [and (vii)] of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other

____________________
14 Describe Credit Agreement at option of Administrative Agent.

--------------------------------------------------------------------------------


amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





--------------------------------------------------------------------------------


EXHIBIT F-1
FORM OF DOMESTIC GUARANTY
[See Executed Version]



--------------------------------------------------------------------------------


EXHIBIT F-2
FORM OF FOREIGN GUARANTY


[See Executed Version]



--------------------------------------------------------------------------------


EXHIBIT G-1




FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT


Date:
 
,
 



To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Credit Agreement, dated as of September
25, 2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;”), among MOHAWK INDUSTRIES, INC., a
Delaware corporation (the “Company”), ALADDIN MANUFACTURING CORPORATION, a
Delaware corporation, DAL-TILE DISTRIBUTION, INC., a Delaware corporation, the
Designated Domestic Borrowers from time to time party thereto, MOHAWK UNITED
INTERNATIONAL B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the laws of the Netherlands,
having its official seat (statutaire zetel) in Oisterwijk, the Netherlands
and its office at Beneluxstraat 1 (5061 KD) Oisterwijk, the
Netherlands,registered with the Dutch Trade Register of the Chambers of Commerce
under number 17229715, MOHAWK FOREIGN HOLDINGS S.À R.L., a company organized and
existing under the laws of Luxembourg as a société à responsibilité limitée,
MOHAWK INTERNATIONAL HOLDINGS S.À R.L., a company organized and existing under
the laws of Luxembourg as a société à responsibilité limitée, MOHAWK FOREIGN
FUNDING S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée, UNILIN BVBA, a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of Belgium, the Designated Foreign Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent, Swing Line Lender and a L/C
Issuer and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Designed Borrower Request
and Assumption Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.


Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a [Foreign][Domestic] Subsidiary of the
Company.


The documents required to be delivered to the Administrative Agent under Section
2.14 of the Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Agreement. The Designated Borrower shall
comply with Section 6.14 of the Credit Agreement and shall take all such actions
and provide such documentation as reasonably requested by the Administrative
Agent in order for such Designated Borrower to become a Guarantor.


The true and correct unique identification number that has been issued to the
Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:



--------------------------------------------------------------------------------






Identification Number
Jurisdiction of Organization
 
 
 
 



[The proposed Foreign Borrower Sublimit for the Designated Borrower is
__________.]


The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Agreement identical to those which the Designated Borrower would have had
if the Designated Borrower had been an original party to the Agreement as a
Borrower. Effective as of the date of the Designated Borrower Notice for the
Designated Borrower, the Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Agreement.


The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Agreement, and understand, acknowledge and agree that
neither the Designated Borrower nor the Company on its behalf shall have any
right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.14 of the Agreement.


This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Agreement.


THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.






[Signature Page Follows]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
[DESIGNATED BORROWER]
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
MOHAWK INDUSTRIES, INC.
 
 
 
 
By:
 
 
Title:
 
 






--------------------------------------------------------------------------------


EXHIBIT G-2
FORM OF DESIGNATED BORROWER NOTICE
Date:
 
,
 

To:    Mohawk Industries, Inc.
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of September 25, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;”), among MOHAWK INDUSTRIES, INC., a Delaware corporation
(the “Company”), ALADDIN MANUFACTURING CORPORATION, a Delaware corporation,
DAL-TILE DISTRIBUTION, INC., a Delaware corporation, the Designated Domestic
Borrowers from time to time party thereto, MOHAWK UNITED INTERNATIONAL B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat (statutaire zetel) in Oisterwijk, the Netherlands and its
office at Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands,registered with
the Dutch Trade Register of the Chambers of Commerce under number 17229715,
MOHAWK FOREIGN HOLDINGS S.À R.L., a company organized and existing under the
laws of Luxembourg as a société à responsibilité limitée, MOHAWK INTERNATIONAL
HOLDINGS S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée, MOHAWK FOREIGN FUNDING S.À R.L., a
company organized and existing under the laws of Luxembourg as a société à
responsibilité limitée, UNILIN BVBA, a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) organized under the laws
of Belgium, the Designated Foreign Borrowers from time to time party thereto,
the Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Swing Line Lender and a L/C Issuer and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Notice and not otherwise
defined herein shall have the meanings assigned to them in the Agreement.


The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof _________________________ shall be a Designated Borrower
and may receive Loans for its account on the terms and conditions set forth in
the Agreement.
[The Foreign Borrower Sublimit for the Designated Borrower shall be __________.]
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
 
Title:
 


